 

Exhibit 10.31

 

Construction Loan Agreement

 

among

 

BR Bellaire Blvd, LLC,

a Delaware limited liability company

 

and

 

Bank of America, NA., a national banking association

as Administrative Agent and Lender

 

and

 

The Other Financial Institutions

Party Hereto

 

Dated as of April 7, 2015

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

as

Sole Lead Arranger and Sole Book Manager

 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE 1 - LOAN 1 1.1 General Information and Exhibits 1 1.2
Purpose 1 1.3 Commitment to Lend 2 1.4 Budget 2 1.5 Borrower’s Deposit 3 1.6
Evidence of Debt 3 1.7 Interest Rates 3 1.8 Prepayment 7 1.9 Compensation for
Losses 7 1.10 Late Charge 8 1.11 Taxes 8 1.12 Payment Schedule, Maturity Date
and Extension Option 9 1.13 Advances and Payment 11 1.14 Administrative Agent
Advances 14 1.15 Defaulting Lender 15 1.16 Several Obligations; No Liability, No
Release 17 1.17 Replacement of Lenders 17 1.18 Borrower’s Rights 18 1.19 No Plan
Assets 18     ARTICLE 2 - ADDITIONAL COVENANTS AND AGREEMENTS 18 2.1
Construction of the Improvements 18 2.2 Plans and Changes 18 2.3 Contracts 19
2.4 Assignment of Contracts and Plans 19 2.5 Storage of Materials 20 2.6
Construction Inspector 20 2.7 Inspection 20 2.8 Notice to Lenders 21 2.9
Financial Statements 21 2.10 Other Information 21 2.11 Reports and Testing 22
2.12 Advertising by Lenders 22 2.13 Appraisal 22 2.14 Payment of Withholding
Taxes 22 2.15 ERISA and Prohibited Transaction Taxes 22 2.16 Environmental
Matters 23 2.17 Electronic Delivery 25 2.18 Management Agreement 26 2.19 Debt
Service Coverage Ratio 26       ARTICLE 3 - REPRESENTATIONS AND WARRANTIES 27

 

i

 

 

ARTICLE 4 - DEFAULT AND REMEDIES 29 4.1 Events of Default 29 4.2 Remedies 32    
  ARTICLE 5 - ADMINISTRATIVE AGENT 34 5.1 Appointment and Authorization of
Administrative Agent 34 5.2 Delegation of Duties 35 5.3 Liability of
Administrative Agent 36 5.4 Reliance by Administrative Agent 36 5.5 Notice of
Default 36 5.6 Credit Decision; Disclosure of Information by Administrative
Agent 37 5.7 Indemnification of Administrative Agent 38 5.8 Administrative Agent
in Individual Capacity 38 5.9 Successor Administrative Agent 39 5.10 Releases;
Acquisition and Transfers of Collateral 39 5.11 Application of Payments 41 5.12
Benefit 41 5.13 Lead Arranger; Book Manager 42       ARTICLE 6 - GENERAL TERMS
AND CONDITIONS 42 6.1 Consents; Borrower’s Indemnity 42 6.2 Miscellaneous 43 6.3
Notices 43 6.4 Payments Set Aside 44 6.5 Successors and Assigns 45 6.6
Confidentiality 48 6.7 Set-off 49 6.8 Sharing of Payments 49 6.9 Amendments;
Survival 50 6.10 Costs and Expenses 52 6.11 Tax Forms 53 6.12 Further Assurances
55 6.13 Inducement to Lenders 55 6.14 Forum 56 6.15 Interpretation 56 6.16 No
Partnership, etc 56 6.17 Records 56 6.18 Commercial Purpose 56 6.19 US Patriot
Act Notice 57 6.20 Service of Process 57 6.21 Entire Agreement 57 6.22 Dispute
Resolution 57 6.23 WAIVER OF JURY TRIAL 60

 

ii

 

 

EXHIBITS:           EXHIBIT “A” - Legal Description of Land EXHIBIT “B” -
Definitions and Financial Statements EXHIBIT “C” - Conditions Precedent to the
Initial Advance at Closing EXHIBIT “C-1” - Conditions Precedent to First Advance
Following Initial Advance EXHIBIT “D” - Budget EXHIBIT “E” - Schedule of Plans
and Specifications EXHIBIT “F” - Advances EXHIBIT “F-1” - Draw Request EXHIBIT
“G” - Survey Requirements EXHIBIT “H” - Intentionally Omitted EXHIBIT “I” -
Leasing and Tenant Matters EXHIBIT “J” - Lease Form EXHIBIT “K” - Intentionally
Omitted EXHIBIT “L” - Assignment and Assumption EXHIBIT “M” - Deed of Trust Note
EXHIBIT “N” - Intentionally Omitted EXHIBIT “O” - Compliance Certificate EXHIBIT
“P” - Schedule of Lenders

 

iii

 

 

CONSTRUCTION LOAN AGREEMENT

 

THIS CONSTRUCTION LOAN AGREEMENT (“Agreement”) is made by and among each lender
from time to time a party hereto (individually, a “Lender” and collectively, the
“Lenders”), and BANK OF AMERICA, N.A., a national banking association, as
Administrative Agent and Lender, and BR BELLAIRE BLVD, LLC, a Delaware limited
liability company (“Borrower”), who agree as follows:

 

ARTICLE 1 - LOAN

 

1.1          General Information and Exhibits. This Agreement includes the
Exhibits listed below which are marked by an “X”, all of which Exhibits are
attached hereto and made a part hereof for all purposes. Borrower and Lenders
agree that if any Exhibit to be attached to this Agreement contains blanks, the
same shall be completed correctly and in accordance with this Agreement prior to
or at the time of the execution and delivery thereof.

 



X Exhibit “A” – Legal Description of the Land X Exhibit “B” – Definitions and
Financial Statements X Exhibit “C” – Conditions Precedent to the Initial Advance
at Closing X Exhibit “C-1” - Conditions Precedent to First Advance Following
Initial Advance X Exhibit “D” – Budget X Exhibit “E” – Schedule of Plans and
Specifications X Exhibit “F” – Advances X Exhibit “F-1” – Draw Request X Exhibit
“G” – Survey Requirements X Exhibit “H” – Intentionally Omitted X Exhibit “I” –
Leasing and Tenant Matters X Exhibit “J” – Lease Form X Exhibit “K” –
Intentionally Omitted X Exhibit “L” – Assignment and Assumption X Exhibit “M” -
Deed of Trust Note X Exhibit “N” - Intentionally Omitted X Exhibit “O” -
Compliance Certificate X Exhibit “P” – Schedule of Lenders

 

The Exhibits contain other terms, provisions and conditions applicable to the
Loan. Capitalized terms used in this Agreement shall have the meanings assigned
to them in Exhibit “B”. This Agreement and the other Loan Documents, which must
be in form, detail and substance satisfactory to Lenders, evidence the
agreements of Borrower and Lenders with respect to the Loan. Borrower shall
comply with all of the Loan Documents,

 

1.2          Purpose. The proceeds of the Loan shall be used by Borrower to pay
(i) the cost of acquiring a ground leasehold estate in the Land and the
construction of the Improvements on the Land and (ii) other fees, costs and
expenses relating to the Property if and to the extent that such costs are
specifically provided for in the Budget.

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 1

 

 

1.3          Commitment to Lend. Each Lender severally agrees to make advances
of its Pro Rata Share of the Loan proceeds to Borrower in amounts at any one
time outstanding not to exceed such Lender’s Pro Rata Share of the Loan and
(except for Administrative Agent with respect to Administrative Agent Advances)
on the terms and subject to the conditions set forth in this Agreement and
Exhibit “C”, Exhibit “C-1” and Exhibit “F” attached to this Agreement. Each
Lender’s commitment to lend shall expire and terminate automatically (a) if the
Loan is prepaid in full, and (b) on the Maturity Date. The Loan is not
revolving. Any amount repaid may not be reborrowed.

 

1.4          Budget. The Budget is attached to this Agreement as Exhibit “D”.
The amounts listed in the Budget (a) in the column headed “Total” are the
maximum costs anticipated by Borrower for each item specified, and (b) as the
“Total Project Cost” is the maximum cost anticipated by Borrower for the
Project. Proceeds of the Loan shall be advanced subject to the terms, covenants,
conditions and provisions of this Agreement. Prior to the first advance of the
Loan (the nominal “priming” advance made following the execution of this
Agreement is not deemed to be the first advance), Borrower will cause all of
Borrower’s Equity to pay costs of the Project. Borrower shall not amend the
Budget, or otherwise reallocate Loan funds from one Budget line item to another,
except (i) to reallocate Budget line item savings (as established by Borrower to
the reasonable satisfaction of Administrative Agent) from “soft” cost items to
other “soft” cost items, “soft” cost items to “hard” cost items, completed
“hard” cost items to other “hard” cost items and, following the completion of
punchlist items and the release of all retainage, from “hard” cost items to
“soft” cost items, or (ii) with the prior written approval of Administrative
Agent, which approval will not be withheld, delayed or conditioned unreasonably;
provided, however, the Required Lenders must also consent to any amendment or
reallocation under subsections (i) or (ii) above that would (1) reduce any hard
cost line item below the Construction Inspector’s reasonable estimate of the
cost for such line item, (2) be a reallocation of funds from the “Interest
Reserve” line item of the Budget, or (3) be a reallocation of funds to the
“Developer Overhead” line item of the Budget. The Budget has been prepared by
Borrower, and Borrower represents to Administrative Agent and Lenders that the
Budget includes all anticipated costs incident to the Loan and the Project
through the Maturity Date of the Loan (collectively, the “Aggregate Cost”) after
taking into account the requirements of this Agreement, including “hard” and
“soft” costs, fees and expenses and offset for amounts reasonably expected to be
collected from operation of the Property during such period. Unless approved by
Administrative Agent in its sole discretion, no advance shall be made (a) for
any cost not set forth in the Budget, (b) from any line item in the Budget that,
when added to all prior advances from that line item, would exceed the lesser of
(i) the actual cost incurred by Borrower for such line item, or (ii) after
giving effect to reallocations permitted or approved hereunder, the sum shown in
the Budget for such line item (after taking into account any adjustment
permitted by this Agreement), (c) from any contingency line item, in a
percentage amount in excess of, as applicable, (i) fifty percent (50%) until the
Improvements are fifty percent (50%) complete, (ii) seventy-five percent (75%)
until the Improvements are seventy-five percent (75%) complete, (iii) ninety
percent (90%) until the Improvements are ninety percent (90%) complete, and (iv)
subject to paragraph 2(a) of Exhibit “F” attached hereto, on a percentage
completion basis until the Improvements are fully complete, or (d) to pay
interest on the Loan after commencement of operations in the Improvements if and
to the extent that, subject to the provisions of Exhibit “I”, there is
sufficient net operating income from the Property to pay such interest. Subject
to Borrower’s right to adjust the Budget, (including the use of contingency
funds as expressly provided above) and Required Lender’s right to consent to
amendments and reallocations (all as provided in this Section 1.4), advances
from any line item in the Budget for purposes other than those for which amounts
are initially allocated to such line item, or changes in the relative amounts
allocated to particular line items in the Budget, may only be made by Borrower
with approval of Administrative Agent as Administrative Agent in its sole
discretion deems necessary or advisable.

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 2

 

 

1.5          Borrower’s Deposit. If at any time following the completion of
Borrower’s contribution of Borrower’s Equity to pay the initial costs of the
Project, Administrative Agent reasonably determines that the sum of: (a) any
unadvanced portion of the Loan, plus (b) the portions of the Aggregate Cost that
are to be paid by Borrower from other funds that, to Administrative Agent’s
reasonable satisfaction, are available, set aside and committed, plus
(c) amounts reasonably expected to be realized from operation of the Property is
or will be insufficient to pay the actual unpaid Aggregate Cost, Borrower shall,
within seven (7) days after written notice from Administrative Agent, deposit
with Administrative Agent the amount of the deficiency (“Borrower’s Deposit”) in
an interest-bearing account of Administrative Agent’s selection with interest
earned thereon to be part of Borrower’s Deposit. Such Borrower’s Deposit is
hereby pledged to Administrative Agent for the ratable benefit of Administrative
Agent and Lenders as additional security for the Loan, and Borrower hereby
grants and conveys to Administrative Agent for the ratable benefit of
Administrative Agent and Lenders a security interest in all such funds so
deposited with Administrative Agent, as additional security for the Loan.
Administrative Agent may advance all or a portion of the Borrower’s Deposit
prior to the Loan proceeds. Administrative Agent may (but shall have no
obligation to) apply all or any part of Borrower’s Deposit against the unpaid
Indebtedness in such order as Administrative Agent determines at any time a
Default exists. With the final advance for Improvements made pursuant to
Paragraph 5 of Exhibit F of this Agreement, Administrative Agent will (i)
release to Borrower any unexpended Borrower’s Deposit then held by
Administrative Agent and (ii) if requested by Borrower, make an advance on the
Loan equal to the lesser of the undisbursed amount of the Loan (excluding any
amount of the interest reserve line item) or the aggregate amount disbursed from
Borrower’s Deposit.

 

1.6          Evidence of Debt. Amounts of the Loan made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
Administrative Agent in the ordinary course of business. The accounts or records
maintained by Administrative Agent and each Lender shall be conclusive absent
manifest error of the amount of the Loan made by the Lenders to Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of Administrative Agent in respect of such matters, the
accounts and records of Administrative Agent shall control in the absence of
manifest error. Each Lender may attach schedules to its Note(s) and endorse
thereon the date, amount and maturity of the applicable Note and payments with
respect thereto.

 

1.7          Interest Rates.

 

(a)          The Principal Debt from day to day outstanding which is not past
due shall bear interest at a rate per annum equal to the lesser of (i) the
maximum non-usurious rate of interest allowed by applicable law or (ii) the
following (computed as provided in Section 1.7(d) hereof) as applicable.

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 3

 

 

(i)          On Base Rate Principal, on any day, the Base Rate; and

 

(ii)         On LIBOR Rate Principal, for the applicable Interest Period, the
applicable LIBOR Rate; and

 

(iii)        Provided that, if Administrative Agent has agreed, in its sole
discretion, that such rate shall be applicable for such day, on LIBOR Daily
Floating Rate Principal, on any date, the LIBOR Daily Rate.

 

(b)          Interest Rate Elections.

 

(i)          Subject to the conditions and limitations in this Agreement,
Borrower may by providing a Rollover/Conversion Notice to Administrative Agent:

 

(A)         Elect, for a new advance of funds, that such Principal Debt will be
Base Rate Principal, LIBOR Rate Principal, the LIBOR Daily Floating Rate
Principal or a combination thereof;

 

(B)         Elect to convert, on a LIBOR Business Day, all or part of Base Rate
Principal into LIBOR Rate Principal or LIBOR Daily Floating Rate Principal;

 

(C)         Elect to convert, on the last day of the Interest Period applicable
thereto, all or part of any LIBOR Rate Principal into Base Rate Principal or
LIBOR Daily Floating Rate Principal;

 

(D)         Elect to convert, on any date, all or a part of any LIBOR Daily
Floating Rate Principal into Base Rate Principal or LIBOR Rate Principal; or

 

(E)         Elect to continue, commencing on the last day of the Interest Period
applicable thereto, any LIBOR Rate Principal.

 

If, for any reason, an effective election is not made in accordance with the
terms and conditions hereof for any principal advance or for any LIBOR Rate
Principal for which the corresponding Interest Period is expiring, or to convert
Base Rate Principal to LIBOR Rate Principal or LIBOR Daily Floating Rate
Principal, then the sums in question will be LIBOR Daily Floating Rate Principal
until an effective LIBOR Rate Election is thereafter made for such sums. Any one
of M. Scot Davis, Donna C. Kruger, Sean D. Rae, and Jordan Ruddy may execute a
Rollover/Conversion Notice on behalf of Borrower. The authority of each of them
to give Rollover/Conversion Notices shall continue until Administrative Agent
receives written notice of the revocation or cancellation of such authority and
has a reasonable opportunity to act thereon.

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 4

 

 

(ii)         Each Rollover/Conversion Notice must be received by Administrative
Agent not later than 10:00 a.m., Administrative Agent’s Time on the applicable
date as follows:

 

(A)         With respect to an advance of or conversion to Base Rate Principal,
one (1) Business Day prior to the proposed date of advance or conversion; and

 

(B)         With respect to an advance of, conversion to or continuation of
LIBOR Rate Principal, three (3) LIBOR Business Days prior to the proposed date
of advance, conversion or continuation.

 

Unless otherwise specified herein, no conversion from LIBOR Rate Principal may
be made other than at the end of the corresponding Interest Period. Each
Rollover/Conversion Notice shall stipulate: (A) the amount of the advance or of
the Principal Debt to be converted or continued; (B) the nature of the proposed
advance, conversion or continuation, which shall be either Base Rate Principal,
LIBOR Rate Principal, LIBOR Daily Rate Principal or a combination thereof, and
in the case of a conversion or continuation, the nature of the Principal Debt to
be converted or continued; and (C) in the case of LIBOR Rate Principal, the
proposed commencement date and duration of the Interest Period. All such notices
shall be irrevocable once given, and shall be deemed to have been given only
when actually received by Administrative Agent in writing in the form of the
Rollover/Conversion Notice specified by this Agreement.

 

(iii)        Administrative Agent shall promptly notify Borrower and Lenders of
the interest rate applicable to each portion of the Principal Debt other than a
Base Rate Principal upon determination of same.

 

(c)          General Conditions Precedent to LIBOR Rate Election. In addition to
any other conditions herein, a LIBOR Rate Election shall not be permitted if:

 

(i)          A Default has occurred and has not been waived by Administrative
Agent or a Potential Default has occurred and is continuing; or

 

(ii)         After giving effect to the requested LIBOR Rate Election, the sum
of all LIBOR Rate Principal plus all LIBOR Daily Floating Rate Principal plus
all Base Rate Principal would exceed the combined Aggregate Commitment; or

 

(iii)        The requested LIBOR Rate Election would cause more than four (4)
LIBOR Rate Elections by Borrower to be in effect at any one time; or

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 5

 

 

(iv)        The amount of LIBOR Rate Principal requested in the LIBOR Rate
Election is less than $500,000.00; or

 

(v)         The requested interest period does not conform to the definition of
Interest Period herein; or

 

(vi)        Any of the circumstances referred to in Section 1.7(e) hereof shall
apply with respect to the requested LIBOR Rate Election or the Required Lenders
determine there is not adequate and reasonable means for determining LIBOR, the
requested LIBOR Daily Floating Rate Principal or the requested LIBOR Rate
Principal.

 

(d)          Computations and Determinations. All interest shall be computed on
the basis of a year of 360 days and paid for the actual number of days, elapsed
(including the first day but excluding the last day). Administrative Agent shall
determine each interest rate applicable to the Principal Debt in accordance with
this Agreement and its determination thereof shall be conclusive in the absence
of manifest error. The books and records of Administrative Agent shall be prima
facie evidence of all sums owing to Lenders from time to time under this Loan,
but the failure to record any such information shall not limit or affect the
obligations of Borrower under the Loan Documents.

 

(e)          Increased Cost and Reduced Return. If at any time after the date
hereof, any Lender (which shall include, for purposes of this Section, any
corporation controlling any Lender) determines that any Change in Law regarding
Taxes (other than Taxes imposed on all or any portion of the overall net income
or receipts of Lender), such Lender’s required levels of reserves, deposits,
insurance or capital (including any allocation of capital requirements or
conditions), or similar requirements, or any interpretation or administration
thereof by any Tribunal or compliance by such Lender with any of such
requirements, has or would have the effect of (a) increasing such Lender’s costs
relating to the Indebtedness, or (b) reducing the yield or rate of return of
such Lender on the Indebtedness to a level below that which such Lender could
have achieved but for such Change in Law, Borrower shall, within fifteen (15)
days of any request by such Lender, pay to Lender such additional amounts as (in
such Lender’s sole judgment, after good faith and reasonable computation) will
compensate such Lender for such increase in costs or reduction in yield or rate
of return of such Lender. No failure by such Lender to immediately demand
payment of any additional amounts payable hereunder shall constitute a waiver of
such Lender’s right to demand payment of such amounts at any subsequent time.
Nothing herein contained shall be construed or so operate as to require Borrower
to pay any interest, fees, costs or charges greater than is permitted by
applicable Law. A Lender’s method of determining any amount payable under this
subsection (e) shall be substantially similar to the method used by other
federally regulated financial institutions similarly situated to Administrative
Agent.

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 6

 

 

(f)          Past Due Rate. So long as any Default shall have occurred and not
been waived by Administrative Agent, Administrative Agent, in the Administrative
Agent’s sole discretion and without notice or demand, may raise the rate of
interest accruing on the outstanding principal balance of a Note by the lesser
of (i) the maximum non-usurious rate of interest allowed by applicable law or
(ii) three hundred (300) basis points above the rate of interest otherwise
applicable (the “Past Due Rate”), independent of whether the Administrative
Agent elects to accelerate the outstanding principal balance of such Note.

 

1.8          Prepayment. Borrower may prepay the principal balance of this Loan,
in full at any time or in part from time to time, provided that: (i)
Administrative Agent shall have actually received from Borrower prior written
notice of Borrower’s intent to prepay, the amount of principal which will be
prepaid (the “Prepaid Principal”), and the date on which the prepayment will be
made; (ii) each prepayment shall be in the amount of $1,000.00 or more (unless
the prepayment retires the outstanding balance of this Loan in full); (iii) each
prepayment shall be in the amount of 100% of the Prepaid Principal, plus accrued
unpaid interest thereon to the date of prepayment, plus any other sums which
have become due to Administrative Agent and Lenders under the Loan Documents on
or before the date of prepayment but have not been paid; and (iv) no portion of
LIBOR Rate Principal may be prepaid except on the last day of the Interest
Period applicable thereto, unless Borrower pays any Consequential Loss as a
result thereof. If this Loan is prepaid in full, any commitment of Lenders for
further advances shall automatically terminate.

 

1.9          Compensation for Losses. Within fifteen (15) days of demand by any
Lender (with a copy to Administrative Agent), Borrower shall compensate such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:

 

(a)          any continuation, conversion, payment or prepayment of any LIBOR
Rate Principal on a day other than the last day of the Interest Period for such
LIBOR Rate Principal (whether by voluntary act of Borrower or by reason of
acceleration, including, but not limited to, acceleration upon any transfer or
conveyance of any right, title or interest in the Property giving Administrative
Agent on behalf of Lenders the right to accelerate the maturity of the Loan),
other than as may arise out of any action of Lender unrelated to its exercise of
its remedies against Borrower; or

 

(b)          any failure by Borrower (for a reason other than the failure of
such Lender to make a LIBOR Rate Advance) to borrow, continue or convert any
LIBOR Rate Principal on the date or in the amount notified by Borrower in any
LIBOR Rate Election or otherwise;

 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such LIBOR Rate Advance or from fees payable to
terminate the deposits from which such funds were obtained but excluding any
loss attributable to the LIBOR Margin (collectively, “Consequential Loss”).

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 7

 

 

For purposes of calculating the Consequential Loss payable by Borrower to
Lenders under this Section, each Lender shall be deemed to have funded each
LIBOR Rate Advance made by it at the London Interbank Offered Rate for such
advance by a matching deposit or other borrowing in the London interbank
eurodollar market for comparable amount and for a comparable period, whether or
not such LIBOR Rate Advance was in fact so funded. The foregoing
notwithstanding, the amounts of the Consequential Loss shall never be less than
zero or greater than is permitted by applicable Law. The obligations of Borrower
under this Section shall survive any termination of the Loan Documents and
payment of the Loan and shall not be waived by any delay by Administrative Agent
or Lenders in seeking such compensation, provided that Borrower shall not be
required to compensate a Lender pursuant to the foregoing provisions of this
Section 1.9 for any Consequential Loss incurred more than six months prior to
the date that such Lender notifies Borrower in writing of such Consequential
Loss.

 

1.10         Late Charge. If Borrower shall fail to make any payment of
principal or interest on the Loan (other than the principal balance due on the
Maturity Date or upon acceleration) due hereunder or under the terms of any Note
within fifteen (15) days after the date such payment is due, Borrower shall pay
to the applicable Lender or Lenders on demand a late charge equal to two percent
(2.00%) of such payment. Such fifteen (15) day period shall not be construed as
in any way extending the due date of any payment. The “late charge” is imposed
for the purpose of defraying the expenses of a Lender incident to handling such
defaulting payment. This charge shall be in addition to, and not in lieu of, any
other remedy Lenders may have and is in addition to any fees and charges of any
agents or attorneys which Administrative Agent or Lenders may employ upon the
occurrence of a Default, whether authorized herein or by Law.

 

1.11         Taxes.

 

(a)          Subject to Section 6.11, any and all payments by Borrower to or for
the account of Administrative Agent or any Lender under any Loan Document shall
be made free and clear of and without deduction for any and all present or
future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities with respect thereto levied
by any jurisdiction within the United States of America, excluding, in the case
of Administrative Agent and any Lender, (i) taxes imposed on or measured by its
net income, and franchise taxes imposed on it (in lieu of net income taxes), by
the jurisdiction (or any political subdivision thereof) under the Laws of which
Administrative Agent or such Lender, as the case may be, is organized or
maintains a lending office, and (ii) any U.S. federal withholding Taxes. Subject
to Section 6.11, if Borrower shall be required by any Laws to deduct any Taxes
from or in respect of any sum payable under any Loan Document to Administrative
Agent or any Lender, (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section), Administrative Agent and such
Lender receives an amount equal to the sum it would have received had no such
deductions been made, (ii) Borrower shall make such deductions, (iii) Borrower
shall pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable Laws, and (iv) within thirty (30) days
after the date of such payment, Borrower shall furnish to Administrative Agent
(which shall forward the same to such Lender) the original or a certified copy
of a receipt evidencing payment thereof.

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 8

 

 

(b)          In addition, Borrower agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise or property taxes or
charges or similar levies which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).

 

(c)          If Borrower shall be required by the Laws of any jurisdiction
outside the United States to deduct any Taxes or Other Taxes from or in respect
of any sum payable under any Loan Document to Administrative Agent or any
Lender, Borrower shall also pay to Administrative Agent (for the account of such
Lender) or to such Lender, at the time interest is paid, such additional amount
that such Lender specifies is necessary to preserve the after tax yield (after
factoring in United States (federal and state) taxes imposed on or measured by
net income) Lender would have received if such deductions (including deductions
applicable to additional sums payable under this Section) had not been made.

 

(d)          Subject to Section 6.11, Borrower agrees to indemnify
Administrative Agent and each Lender for the full amount of Taxes and Other
Taxes (including any Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section) paid by Administrative Agent
and such Lender and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto, in each case whether or not such
Taxes or Other Taxes were correctly or legally imposed or asserted by the
relevant Tribunal. Payment under this subsection (d) shall be made within thirty
(30) days after the date the applicable Lender or Administrative Agent makes a
demand therefor. A certificate as to the amount of such payment or liability
delivered to Borrower by a Lender shall be conclusive absent manifest error.
Borrower shall be entitled to any return in respect of Taxes or Other Taxes that
are not correctly or legally imposed or asserted by the relevant Tribunal.

 

(e)          Without prejudice to the survival of any other agreement of
Borrower hereunder, the agreements and obligations of Borrower contained in this
Section shall survive the termination of the Commitments and the payment in full
of all the other Obligations.

 

1.12        Payment Schedule, Maturity Date and Extension Option.

 

(a)          Subject to the provisions of Section 1.12(c) below regarding
Borrower’s option to extend the term of the Loan, the entire principal balance
of the Loan then unpaid and all accrued interest then unpaid shall be due and
payable in full on the Maturity Date. Accrued unpaid interest shall be due and
payable on the 15th day of the second calendar month after the date of this
Agreement and on the same day of each succeeding calendar month thereafter until
all principal and accrued interest owing on this Loan shall have been fully paid
and satisfied.

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 9

 

 

(b)          Beginning on the fifteenth (15th) day of the first full calendar
month of the Extension Period, if the Initial Maturity Date of the Loan is
extended pursuant to paragraph (c) below (herein, the “Principal Amortization
Commencement Date”), and continuing on the 15th day of every calendar month
thereafter until the Maturity Date, principal of the Loan shall be due and
payable in equal monthly installments, each in an amount equal to the average of
principal payments which would be required for an initial 12 months of an
amortization period if the Deemed Principal Balance of the Loan (as of the
Principal Amortization Commencement Date) were amortized over an assumed thirty
(30) year period at an interest rate per annum equal to six percent (6.00%).

 

(c)          Borrower shall have the option to extend the Initial Maturity Date
for one (1) period of twelve (12) months (the “Extension Period”). The exercise
of the extension option shall be effective only if all of the following
conditions have been satisfied on the Initial Maturity Date:

 

(i)          The construction, equipping and finishing of all of the
Improvements shall have been completed, in accordance with the Loan Documents
and subject to no lien or claim of lien except the Permitted Encumbrances, liens
securing the Loan and any other lien which Borrower is contesting in compliance
with the provisions of the Deed of Trust.

 

(ii)         All conditions to the final Advance of the Loan for Improvements,
as set forth in Paragraph 5 of Exhibit “F” of this Agreement, shall have been
satisfied.

 

(iii)        There shall exist no Default or Potential Default under the Loan
Documents that has not been waived by Administrative Agent.

 

(iv)        Evidence satisfactory to Administrative Agent that the Debt Service
Coverage Ratio is equal to or greater than 1.20 to 1.00 as of the Initial
Maturity Date. Borrower may prepay a portion of the principal of the Loan as
necessary to satisfy the conditions for extension of the Loan without any fee or
penalty.

 

(v)         The Property shall have a Loan-to-Value Ratio of less than or equal
to sixty-five percent (65%). “Loan-to-Value Ratio” means the Deemed Principal
Balance divided by the appraised “As-Is” value of the Property. The appraised
“As-Is” value of the Property shall be based upon an appraisal prepared by a
third-party appraiser acceptable to, and engaged directly by, Administrative
Agent. The appraisal shall be satisfactory to Administrative Agent in all
respects, as reviewed, adjusted and approved by Administrative Agent. In the
event this Loan-to-Value Ratio is not met, Borrower may satisfy this
Loan-to-Value Ratio prior to the extension date (1) by making a voluntary
paydown of the Loan, subject to the satisfaction of any conditions to
prepayment, and/or (2) by providing a written waiver of its right to receive any
unadvanced portion of the Committed Sum.

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 10

 

 

(vi)        If required by Administrative Agent, Borrower and Guarantors shall
execute documents in form and substance satisfactory to Administrative Agent to
(1) evidence the extension, (2) to reaffirm the obligations of Borrower and
Guarantors under the Loan Documents and the Guaranties, (3) waive and release
any defenses, counterclaims or offsets that Borrower or Guarantors may have with
respect to their obligations under the respective Loan Documents, and (4)
identify the monthly payments of principal to be made by Borrower during the
Extension Period in accordance with Section 1.12(b) above (the foregoing
documents are hereinafter collectively referred to as the “Modification
Documents”).

 

(vii)       Guarantors shall be in compliance with the financial and other
covenants applicable to Guarantors in the Guaranties, including specifically,
the provisions of Section 29 of each of the Guaranties.

 

(viii)      Borrower shall have caused Title Insurer to issue an endorsement to
the Title Insurance reflecting that the coverage afforded by the Title Insurance
has not been reduced or terminated by virtue of the execution and delivery of
the Modification Documents.

 

(ix)         Borrower shall have paid to Administrative Agent for the ratable
benefit of Lenders an extension fee for the Extension Period equal to 0.25% of
the Deemed Principal Balance (calculated as of the first day of the Extension
Period).

 

(x)          Borrower shall have delivered to Administrative Agent written
notice of its exercise of the extension option at least forty-five (45), but no
more than one hundred twenty (120), days prior to the Original Maturity Date or
the First Extended Maturity Date, as applicable.

 

1.13        Advances and Payment.

 

(a)          Following receipt of a Draw Request, Administrative Agent shall
promptly provide each Lender with a copy of the Draw Request Form in the form of
Exhibit “F-1”, the related AIA Document G-702 and G-703, the related written
confirmation by Borrower’s Architect and the related written certification of
the Construction Inspector. Administrative Agent shall notify each Lender
telephonically (with confirmation by electronic mail) or by electronic mail
(with confirmation by telephone) not later than 1:00 p.m. Administrative Agent’s
Time two (2) Business Days prior to the advance Funding Date for LIBOR Rate
Principal advances, and one (1) Business Day prior to the advance Funding Date
for all other advances, of its Pro Rata Share of the amount Administrative Agent
has determined shall be advanced in connection therewith (“Advance Amount”). In
the case of an advance of the Loan, each Lender shall make the funds for its Pro
Rata Share of the Advance Amount available to Administrative Agent not later
than 11:00 a.m. Administrative Agent’s Time on the Funding Date thereof. After
Administrative Agent’s receipt of the Advance Amount from Lenders,
Administrative Agent shall make proceeds of the Loan in an amount equal to the
Advance Amount (or, if less, such portion of the Advance Amount that shall have
been paid to Administrative Agent by Lenders in accordance with the terms
hereof) available to Borrower on the applicable Funding Date by advancing such
funds to Borrower in accordance with the provisions of Exhibit “F”.

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 11

 

 

(b)          All payments by Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by Borrower hereunder shall be
made to Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at Administrative Agent’s Office in U.S. Dollars and in
immediately available funds not later than 2:00 p.m. (Administrative Agent’s
Time) on the date specified herein. Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by Administrative Agent
after 2:00 p.m. (Administrative Agent’s Time) shall be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue. If any payment to be made by Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be. For the avoidance of doubt, Administrative Agent will
distribute payments to each Lender, (i) on the date of receipt, if
Administrative Agent receives such funds on or before 2:00 p.m. (Administrative
Agent’s Time), or (ii) on the Business Day following the date of receipt, if
Administrative Agent receives such funds after 2:00 p.m. (Administrative Agent’s
Time). If Administrative Agent fails to timely pay any amount to any Lender in
accordance with this Subsection, Administrative Agent shall pay to such Lender
interest on such amount at the greater of the Federal Funds Rate and a rate
determined by Administrative Agent in accordance with banking industry rules on
interbank compensation, for each day from the day such amount was to be paid
until it is paid to such Lender. Any payments made to Administrative Agent shall
satisfy the Borrower’s obligation to Lenders with respect to such amount whether
or not Administrative Agent pays such amounts to Lenders.

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 12

 

 

(c)          Unless Administrative Agent shall have received notice from a
Lender prior to the proposed advance Funding Date for LIBOR Rate Principal
advances (or, in the case of any other advances, advance (prior to 2:00 p.m.
(Administrative Agent’s Time) on such advance Funding Date) that such Lender
will not make available to Administrative Agent such Lender’s Pro Rata Share of
such Advance Amount, Administrative Agent may assume that such Lender has made
such Pro Rata Share available on such date in accordance with subsection (a)
above (or, in the case of any advances other than LIBOR Rate Principal advances,
that such Lender has made such Pro Rata Share available in accordance with, and
at the time required by Subsection (a) above) and may, in reliance upon such
assumption, make available to Borrower a corresponding amount. In such event, if
a Lender has not in fact made its Pro Rata Share of the Advance Amount available
to Administrative Agent, then the applicable Lender and Borrower severally agree
to pay to Administrative Agent forthwith on demand (in the case of such Lender)
or within 30 days of demand (in the case of Borrower) such corresponding amount
in immediately available funds with interest thereon, for each day from and
including the date such amount is made available to Borrower to but excluding
the date of payment to Administrative Agent, at (A) in the case of a payment to
be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by Administrative Agent in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by Administrative Agent in connection with the foregoing,
and (B) in the case of a payment to be made by Borrower, the LIBOR Daily Rate.
If Borrower and such Lender shall pay such interest to Administrative Agent for
the same or an overlapping period, Administrative Agent shall promptly remit to
Borrower the amount of such interest paid by Borrower for such period. If such
Lender pays its Pro Rata Share of the applicable Advance Amount to
Administrative Agent, then the amount so paid shall constitute such Lender’s Pro
Rata Share of such Advance Amount. Any payment by Borrower shall be without
prejudice to any claim Borrower may have against a Lender that shall have failed
to make such payment to Administrative Agent.

 

(d)          Unless Administrative Agent shall have received notice from
Borrower prior to the date on which any payment is due to Administrative Agent
for the account of Lenders hereunder that Borrower will not make such payment,
Administrative Agent may assume that Borrower has made such payment on such date
in accordance herewith and may, in reliance upon such assumption, distribute to
Lenders, the amount due. In such event, if Borrower has not in fact made such
payment, then each of the Lenders, severally agrees to repay to Administrative
Agent forthwith on demand the amount so distributed to such Lender, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to Administrative Agent, at the greater of the Federal Funds Rate and a
rate determined by Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

A notice of Administrative Agent to any Lender or to Borrower with respect to
any amount owing under this subsection shall be conclusive, absent manifest
error.

 

(e)          If any Lender makes available to Administrative Agent funds for any
Loan advance to be made by such Lender as provided in the foregoing provisions
of this Section, and such funds are not made available to Borrower by
Administrative Agent because the conditions to the applicable Loan advance set
forth in Exhibit “F” are not satisfied or waived in accordance with the terms
hereof or otherwise used to satisfy any obligations of such Lender hereunder,
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 13

 

 

(f)          The obligations of Lenders hereunder to make Loan advances and to
make payments pursuant to Section 5.7 are several and not joint. The failure of
any Lender to make any Loan advance or to make any payment under Section 5.7 on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan advance or
to make its payment under Section 5.7.

 

(g)          Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan advance in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan advance in any particular place or manner.

 

1.14        Administrative Agent Advances.

 

(a)          Administrative Agent is authorized, from time to time, in
Administrative Agent’s sole discretion to make, authorize or determine advances
of the Loan, or otherwise expend funds, on behalf of Lenders (“Administrative
Agent Advances”), (i) to pay any costs, fees and expenses as described in
Section 6.10 herein, (ii) when the applicable conditions precedent set forth in
Exhibit “C”, Exhibit “C-1” and Exhibit “F” have been satisfied to the extent
required by Administrative Agent, and (iii) when Administrative Agent deems
necessary or desirable to preserve or protect the Loan collateral or any portion
thereof (including those with respect to property taxes, insurance premiums,
completion of construction, operation, management, improvements, maintenance,
repair, sale and disposition) (A) subject to Section 5.5, after the occurrence
of a Default, and (B) subject to Section 5.10, after acquisition of all or a
portion of the Loan collateral by foreclosure or otherwise.

 

(b)          Administrative Agent Advances shall constitute obligatory advances
of Lenders under this Agreement, shall be repayable on demand and secured by the
Loan collateral, and if unpaid by Lenders as set forth below shall bear interest
at the rate applicable to such amount under the Loan. Administrative Agent shall
notify each Lender in writing of each Administrative Agent Advance. Upon receipt
of notice from Administrative Agent of its making of an Administrative Agent
Advance, each Lender shall make the amount of such Lender’s Pro Rata Share of
the outstanding principal amount of the Administrative Agent Advance available
to Administrative Agent, in same day funds, to such account of Administrative
Agent as Administrative Agent may designate, (i) on or before 3:00 p.m.
(Administrative Agent’s Time) on the day Administrative Agent provides Lenders
with notice of the making of such Administrative Agent Advance if Administrative
Agent provides such notice on or before 12:00 p.m. (Administrative Agent’s
Time), or (ii) on or before 12:00 p.m. (Administrative Agent’s Time) on the
Business Day immediately following the day Administrative Agent provides Lenders
with notice of the making of such advance if Administrative Agent provides
notice after 12:00 p.m. (Administrative Agent’s Time).

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 14

 

 

1.15         Defaulting Lender.

 

1.15.1         Notice and Cure of Lender Default; Election Period; Electing
Lenders. Administrative Agent shall notify (such notice being referred to as the
“Default Notice”) Borrower (for Loan advances) and each non-Defaulting Lender if
any Lender is a Defaulting Lender. Each non-Defaulting Lender shall have the
right, but in no event or under any circumstance the obligation, to fund such
Defaulting Lender Amount, provided that, within five (5) days after the date of
the Default Notice (the “Election Period”), such non-Defaulting Lender or
Lenders (each such Lender, an “Electing Lender”) irrevocably commit(s) by notice
in writing (an “Election Notice”) to Administrative Agent, the other Lenders and
Borrower to fund the Defaulting Lender Amount. If Administrative Agent receives
more than one Election Notice within the Election Period, then the commitment to
fund the Defaulting Lender Amount shall be apportioned pro rata among the
Electing Lenders in the proportion that the amount of each such Electing
Lender’s Commitment bears to the total Commitments of all Electing Lenders. If
the Defaulting Lender fails to pay the Defaulting Lender Payment Amount within
the Election Period, the Electing Lender or Lenders, as applicable, shall be
automatically obligated to fund the Defaulting Lender Amount (and Defaulting
Lender shall no longer be entitled to fund such Defaulting Lender Amount) within
three (3) Business Days following the expiration of the Election Period to
reimburse Administrative Agent or make payment to Borrower as applicable.
Notwithstanding anything to the contrary contained herein, if Administrative
Agent has funded the Defaulting Lender Amount, Administrative Agent shall be
entitled, to reimbursement for its portion of the Defaulting Lender Payment
Amount pursuant to Section 5.11.

 

1.15.2         Removal of Rights; Indemnity. Administrative Agent shall not be
obligated to transfer to a Defaulting Lender any payments made by or on behalf
of Borrower to Administrative Agent for the Defaulting Lender’s benefit; nor
shall a Defaulting Lender be entitled to the sharing of any payments hereunder
or under any Note until all Defaulting Lender Payment Amounts are paid in full.
Amounts payable to a Defaulting Lender shall be paid by Administrative Agent to
reimburse Administrative Agent and any Electing Lender pro rata for all
Defaulting Lender Payment Amounts. Solely for the purposes of voting or
consenting to matters with respect to the Loan Documents, a Defaulting Lender
shall be deemed not to be a “Lender” and such Defaulting Lender’s Commitment
shall be deemed to be zero. A Defaulting Lender shall have no right to
participate in any discussions among and/or decisions by Lenders hereunder
and/or under the other Loan Documents. Further, any Defaulting Lender shall be
bound by any amendment to, or waiver of, any provision of, or any action taken
or omitted to be taken by Administrative Agent and/or the non-Defaulting Lenders
under, any Loan Document which is made subsequent to the Defaulting Lender’s
becoming a Defaulting Lender. This Section shall remain effective with respect
to a Defaulting Lender until such time as the Defaulting Lender shall no longer
be in default of any of its obligations under this Agreement by curing such
default by payment of all Defaulting Lender Payment Amounts (i) within the
Election Period, or (ii) after the Election Period with the consent of the
non-Defaulting Lenders. Such Defaulting Lender nonetheless shall be bound by any
amendment to or waiver of any provision of, or any action taken or omitted to be
taken by Administrative Agent and/or the non-Defaulting Lenders under any Loan
Document which is made subsequent to that Lender’s becoming a Defaulting Lender
and prior to such cure or waiver. The operation of this subsection or the
subsection above alone shall not be construed to increase or otherwise affect
the Commitment of any non-Defaulting Lender, or relieve or excuse the
performance by Borrower of its duties and obligations hereunder or under any of
the other Loan Documents. Furthermore, nothing contained in this Section shall
release or in any way limit a Defaulting Lender’s obligations as a Lender
hereunder and/or under any of the other Loan Documents. Further, a Defaulting
Lender shall indemnify and hold harmless Administrative Agent and each of the
non-Defaulting Lenders from any claim, loss, or costs incurred by Administrative
Agent and/or the non-Defaulting Lenders as a result of a Defaulting Lender’s
failure to comply with the requirements of this Agreement, INCLUDING SUCH
FAILURE CONSTITUTING IN WHOLE OR PART ADMINISTRATIVE AGENT’S OR NONDEFAULTING
LENDERS’ STRICT LIABILITY, OR COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE
except to the extent such failure constitutes willful misconduct or gross
negligence on Administrative Agent’s or non-Defaulting Lenders’ part; including,
without limitation, any and all additional losses, damages, costs and expenses
(including, without limitation, attorneys’ fees) incurred by Administrative
Agent and any non-Defaulting Lender as a result of and/or in connection with
(i) a non-Defaulting Lender’s acting as an Electing Lender, (ii) any enforcement
action brought by Administrative Agent against a Defaulting Lender, and
(iii) any action brought against Administrative Agent and/or Lenders. The
indemnification provided above shall survive any termination of this Agreement.

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 15

 

 

1.15.3         Commitment Adjustments. In connection with the adjustment of the
amounts of the Loan Commitments of the Defaulting Lender and Electing Lender(s)
upon the expiration of the Election Period as aforesaid, Borrower,
Administrative Agent and Lenders shall execute such modifications to the Loan
Documents as shall, in the reasonable judgment of Administrative Agent, be
necessary or desirable in connection with the adjustment of the amounts of
Commitments in accordance with the foregoing provisions of this Section. For the
purpose of voting or consenting to matters with respect to the Loan Documents
such modifications shall also reflect the removal of voting rights of the
Defaulting Lender and increase in voting rights of Electing Lenders to the
extent an Electing Lender has funded the Defaulting Lender Amount. In connection
with such adjustments, Defaulting Lenders shall execute and deliver an
Assignment and Assumption covering the ceded portion of the Defaulting Lender’s
Commitment and otherwise comply with Section 6.5. If a Lender refuses to execute
and deliver such Assignment and Assumption or otherwise comply with Section 6.5,
such Lender hereby appoints Administrative Agent to do so on such Lender’s
behalf. Administrative Agent shall distribute an amended Schedule of Lenders,
which shall thereafter be incorporated into this Agreement, to reflect such
adjustments. However, all such Defaulting Lender Amounts funded by
Administrative Agent or Electing Lenders shall continue to be Defaulting Lender
Amounts of the Defaulting Lender pursuant to its obligations under this
Agreement.

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 16

 

 

1.15.4         No Election. In the event that no Lender elects to commit to fund
the Defaulting Lender Amount within the Election Period, Administrative Agent
shall, upon the expiration of the Election Period, so notify Borrower and each
Lender.

 

1.16         Several Obligations; No Liability, No Release. Notwithstanding that
certain of the Loan Documents now or hereafter may have been or will be executed
only by or in favor of Administrative Agent in its capacity as such, and not by
or in favor of Lenders, any and all obligations on the part of Administrative
Agent (if any) to make any advances of the Loan or reimbursements for other
Payment Amounts shall constitute the several (and not joint) obligations of the
respective Lenders on a ratable basis, according to their respective Pro Rata
Shares. Except as may be specifically provided in this Agreement, no Lender
shall have any liability for the acts of any other Lender. No Lender shall be
responsible to Borrower or any other person for any failure by any other Lender
to fulfill its obligations to make advances of the Loan or reimbursements for
other Payment Amounts, nor to take any other action on its behalf hereunder or
in connection with the financing contemplated herein. The failure of any Lender
to pay to Administrative Agent its Pro Rata Share of a Payment Amount shall not
relieve any other Lender of any obligation hereunder to pay to Administrative
Agent its Pro Rata Share of such Payment Amounts as and when required herein,
but no Lender shall be responsible for the failure of any other Lender to so
fund its Pro Rata Share of the Payment Amount. In furtherance of the foregoing,
Lenders shall comply with their obligation to pay Administrative Agent their Pro
Rata Share of such Payment Amounts regardless of (i) the occurrence of any
Default hereunder or under any Loan Document; (ii) any failure of consideration,
absence of consideration, misrepresentation, fraud, or any other event, failure,
deficiency, breach or irregularity of any nature whatsoever in the Loan
Documents; or (iii) any bankruptcy, insolvency or other like event with regard
to Borrower or any Guarantor. The obligation of Lenders to pay such Payment
Amounts is in all regards independent of any claims between Administrative Agent
and any Lender.

 

1.17         Replacement of Lenders. If any Lender is a Defaulting Lender,
Borrower may, upon notice to such Lender and Administrative Agent, replace such
Lender by causing such Lender to assign its Commitment with the payment of any
assignment fee by the replaced Lender to one or more other Lenders or Eligible
Assignees acceptable to Borrower and Administrative Agent. Borrower shall or
shall cause the replacement Lender to (subject to the provisions of Section 1.14
through 1.15 providing for payment of all Defaulting Lender Payment Amounts to
Administrative Agent and/or Electing Lenders, as applicable, prior to payment of
amounts due to a Defaulting Lender), (y) pay in full all principal, interest,
fees and other amounts owing to such Lender through the date of replacement and
(z) provide a release of such Lender from its obligations under the Loan
Documents. Any Lender being replaced shall execute and deliver an Assignment and
Assumption covering that Lender’s Commitment, and otherwise comply with Section
6.5. If a Lender being replaced refuses to execute and deliver such Assignment
and Assumption or otherwise comply with Section 6.5, such Lender hereby appoints
Administrative Agent to do so on such Lender’s behalf. Administrative Agent
shall distribute an amended Schedule of Lenders, which shall thereafter be
incorporated into this Agreement, to reflect adjustments to Lenders and their
Commitments.

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 17

 

 

1.18         Borrower’s Rights. Nothing in Sections 1.15 through 1.17, nor any
action taken pursuant to Sections 1.15 through 1.17 (including the replacement
of the Defaulting Lender), shall relieve a Defaulting Lender from liability to
Borrower for the Defaulting Lender’s failure to make Loan advances or to
otherwise perform as required by this Agreement, or limit any rights or remedies
of Borrower against the Defaulting Lender.

 

1.19         No Plan Assets. No portion of the Loan shall be funded with “plan
assets” (within the meaning of the United States Department of Labor Regulations
set forth in 29 C.F.R. §2510.3-101, as modified by Section 3(42) of ERISA) if it
would cause the Borrower to incur any prohibited transfer excise tax penalties
under Section 4975 of the Code.

 

ARTICLE 2 - ADDITIONAL COVENANTS AND AGREEMENTS

 

2.1          Construction of the Improvements. Borrower shall commence
construction of the Improvements on or before the Construction Commencement
Date, and shall prosecute the construction of the Improvements with diligence
and continuity, in a good and workmanlike manner, and in substantial accordance
with the Plans and in accordance with sound building and engineering practices,
all applicable Laws and governmental requirements, and the Loan Documents.
Borrower shall not permit cessation of work for a period in excess of thirty
(30) consecutive days except for Excusable Delays. Borrower shall complete
construction of the Improvements free and clear of all liens (except liens
created by the Loan Documents and liens being contested in accordance with the
Deed of Trust), and shall obtain a certificate of occupancy (or its equivalent)
and all other permits, licenses and approvals from all applicable governmental
authorities required for the occupancy, use and operation of the Improvements on
or before the Completion Date. Borrower shall promptly begin and thereafter
diligently pursue correction of (a) any material defect in the Improvements,
(b) any material departure from the Plans, Law or governmental requirements, or
(c) any unpermitted encroachment by any Improvements or structure on any
building setback line, easement, property line or restricted area. Borrower
shall maintain all permits and governmental approvals necessary for construction
of the Improvements.

 

2.2          Plans and Changes. No construction shall be undertaken on the Land
except substantially as shown in the Plans. Borrower assumes full responsibility
for the compliance of the Plans and the Property with all Laws, governmental
requirements and sound building and engineering practices. All Plans must be
approved by all applicable governmental authorities, the Construction Inspector
and all other parties required under the Loan Documents. Without Administrative
Agent’s prior consent, no plans or specifications shall be included as part of
the Plans nor shall Borrower change or modify the Plans, except that Borrower
may make Permitted Changes if: (a) Borrower notifies Administrative Agent in
writing of the change or extra with appropriate supporting documentation and
information, including any change to the applicable Schedule of Values;
(b) Borrower obtains the approval of the applicable contractor, Borrower’s
architect and all sureties; (c) the structural integrity, value and standard of
workmanship of the Improvements is not impaired by such change or extra; (d) no
substantial change in architectural appearance is effected by such change or
extra; (e) no default in any obligation to any person or violation of any Law or
governmental requirement would result from such change or extra; (f) Borrower
complies with (1) Section 1.4 of this Agreement regarding any change requiring a
reallocation of Budget line items, and (2) Section 1.5 of this Agreement to
cover any excess cost resulting from the change or extra; and (g) completion of
the Improvements by the Completion Date will not be adversely affected.
Administrative Agent shall not be obligated to review a proposed change unless
it has received all documents necessary to review such change, including the
change order, cost estimates, plans and specifications.

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 18

 

 

2.3          Contracts. Without Administrative Agent’s prior written approval as
to parties, terms, and all other matters, which shall not be unreasonably
withheld, conditioned or delayed, Borrower shall not (a) enter into any
architectural or engineering contract, or any Material Contract in excess of one
percent (1%) of the Budget line item for “hard costs”, for the performance of
any work or the supplying of any labor, materials or services for the
construction (or additionally during the continuance of a Default which has not
been waived in writing by Administrative Agent, design) of the Improvements,
(b) enter into any management, leasing, maintenance or other contract pertaining
to the Property not described in clause (a) that is not unconditionally
terminable by Borrower or any successor owner without penalty or payment on not
more than thirty (30) days’ notice to the other party thereunder, or (c) modify
or amend, in any material respect, or terminate any such contracts except in
connection with Permitted Changes or other changes to the Plans approved by
Administrative Agent. Borrower shall not default under any contract, Borrower
shall not permit any contract to terminate by reason of any failure of Borrower
to perform thereunder, and Borrower shall promptly notify Administrative Agent
of any default thereunder. Borrower will deliver to Administrative Agent, within
ten (10) days after its request, the names and addresses of all persons or
entities with whom it has contracted, and during the continuance of a Default
which has not been waived in writing by Administrative Agent, with whom each
such contractor has contracted for the construction of the Improvements or for
the furnishing of labor or materials therefor.

 

2.4          Assignment of Contracts and Plans. As additional security for the
Obligations, Borrower hereby transfers and assigns to Administrative Agent for
the ratable benefit of Administrative Agent and Lenders all of Borrower’s
rights, titles and interests, but not its liability, in, under, and to all
construction, architectural and design contracts, and the Plans, and agrees that
all of the same are covered by the security agreement provisions of the Deed of
Trust. At any time a Default exists, Borrower agrees to deliver to
Administrative Agent from time to time upon Administrative Agent’s request such
consents to the foregoing assignment from parties contracting with Borrower as
Administrative Agent may require. Neither this assignment nor any action by
Administrative Agent or Lenders shall constitute an assumption by Administrative
Agent or Lenders of any obligation under any contract or with respect to the
Plans, Borrower hereby agrees to perform all of its obligations under any
contract, and Borrower shall continue to be liable for all obligations of
Borrower with respect thereto. Administrative Agent shall have the right at any
time (but shall have no obligation) to take in its name or in the name of
Borrower such action as Administrative Agent may determine to be necessary to
cure any default under any contract or with respect to the Plans or, if a
Default then exists, to protect the rights of Borrower, Administrative Agent or
Lenders with respect thereto. Borrower irrevocably constitutes and appoints
Administrative Agent as Borrower’s attorney-in-fact, which power of attorney is
coupled with an interest and irrevocable, to enforce in Borrower’s name or in
Administrative Agent’s and Lender’s name all rights of Borrower under any
contract or with respect to the Plans at any time a Default exists.
Administrative Agent shall incur no liability if any action so taken by it or on
its behalf shall prove to be inadequate or invalid. Borrower indemnifies and
holds Administrative Agent and Lenders harmless against and from any loss, cost,
liability or expense (including, but not limited to, reasonable attorneys’ fees
and expenses) incurred in connection with Borrower’s failure to perform such
contracts or any action taken by Administrative Agent as authorized by this
Section 2.4, INCLUDING ACTION CONSTITUTING IN WHOLE OR PART ADMINISTRATIVE
AGENT’S OR NONDEFAULTING LENDERS’ STRICT LIABILITY, OR COMPARATIVE, CONTRIBUTORY
OR SOLE NEGLIGENCE except to the extent such constitutes willful misconduct or
gross negligence on Administrative Agent’s or any Lender’s part. Administrative
Agent may use the Plans for any purpose relating to the Improvements. Borrower
represents and warrants to Administrative Agent and Lenders that the copy of any
contract furnished or to be furnished to Administrative Agent is and shall be a
true and complete copy thereof, that the copies of the Plans delivered to
Administrative Agent are and shall be true and complete copies of the Plans,
that there have been no modifications thereof which are not fully set forth in
the copies delivered, and that Borrower’s interest therein is not subject to any
claim, setoff, or encumbrance.

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 19

 

 

2.5          Storage of Materials. Borrower shall cause all materials supplied
for or intended to be utilized in the construction of the Improvements, but not
yet affixed to or incorporated into the Improvements or the Land, to be stored
on the Land or at such other site as Administrative Agent may approve, in each
case with adequate safeguards to prevent loss, theft, damage or commingling with
materials for other projects. Except for bulk purchases of materials made in
accordance with the requirements of this Agreement, Borrower shall not request
Loan advances to purchase or order materials for delivery more than ninety (90)
days prior to the scheduled incorporation of such materials into the
Improvements (other than lumber, for which a two hundred ten (210) day time
period prior to scheduled incorporation will be allowed) unless otherwise
approved by Administrative Agent.

 

2.6          Construction Inspector. Administrative Agent will retain the
services of a Construction Inspector, whose duties may include, among others,
reviewing the Plans and any proposed changes to the Plans, performing
construction cost analyses, observing work in place and reviewing Draw Requests.
The duties of Construction Inspector run solely to Administrative Agent for the
ratable benefit of Lenders, and Construction Inspector shall have no obligations
or responsibilities whatsoever to Borrower, Borrower’s architect, engineer,
General Contractor or any of their agents or employees. Unless prohibited by
applicable Law, all fees, costs, and expenses of Construction Inspector shall be
paid by Borrower. Borrower shall cooperate with Construction Inspector and will
furnish to Construction Inspector such information and other material as
Construction Inspector reasonably requests in performing its duties.
Administrative Agent shall provide Borrower with a copy of each report issued by
the Construction Inspector upon request of Borrower.

 

2.7          Inspection. Administrative Agent and its agents, including
Construction Inspector, may enter upon the Property to inspect the Property, the
Project and any materials at any reasonable time, unless Administrative Agent
deems such inspection is of an emergency nature, in which event Borrower shall
provide Administrative Agent with immediate access to the Property. Borrower
will also permit Administrative Agent and its agents, including Construction
Inspector, to photograph the Property during normal business hours and at any
other reasonable time. Borrower will furnish to Administrative Agent and its
agents, including Construction Inspector, for inspection and copying, all Plans,
shop drawings, specifications, books and records, and other documents and
information that Administrative Agent may reasonably request from time to time.

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 20

 

 

2.8          Notice to Lenders. Borrower shall, within five (5) days after
Borrower obtains actual knowledge of the occurrence of any of the following
events, notify Administrative Agent in writing thereof, specifying in each case
the action Borrower has taken or will take with respect thereto: (a) any
violation of any Law or governmental requirement that threatens delay of the
Project; (b) any litigation, arbitration or governmental investigation or
proceeding instituted or threatened against Borrower or the Property, and any
material development therein ; (c) any actual or threatened condemnation of any
portion of the Property, any negotiations with respect to any such taking, or
any material loss of or substantial damage to the Property; (d) any labor
controversy pending or threatened against Borrower or any contractor (including
General Contractor) that threatens delay of the Project, and any material
development in any labor controversy; (e) any notice received by Borrower with
respect to the cancellation, alteration or non-renewal of any insurance coverage
maintained with respect to the Property; (f) any failure by Borrower or any
contractor (including General Contractor), subcontractor or supplier to perform
any material obligation under any construction contract that threatens delay of
the Project, any event or condition which would permit termination of a
construction contract or suspension of work thereunder that threatens delay of
the Project, or any notice given by Borrower or any contractor (including
General Contractor) with respect to any of the foregoing; (g) any lien filed
against the Property or any stop notice served on Borrower in connection with
construction of the Improvements; or (h) any required permit, license,
certificate or approval with respect to the Property lapses or ceases to be in
full force and effect.

 

2.9          Financial Statements. Borrower shall deliver to Administrative
Agent the Financial Statements and other statements and information at the times
and for the periods described in Exhibit “B”. Borrower will make all of its
books, records and accounts available to Administrative Agent and its
representatives at the Property or the location where they are regularly
maintained upon request and twenty-four (24) hour advance notice (other than
during the continuance of a Default at which time no advance notice is required)
and will permit them to review and copy the same. Administrative Agent shall
provide a copy of such Financial Statements to each Lender upon receipt.

 

2.10         Other Information. Borrower shall furnish to Administrative Agent
from time to time upon Administrative Agent’s request (a) copies of all
contracts for construction of the Improvements entered into by Borrower or
General Contractor and the names and addresses of all persons or entities with
whom Borrower or General Contractor has contracted or intends to contract for
the construction of the Improvements or the furnishing of labor or materials in
connection therewith; (b) copies of all contracts, bills of sale, statements,
receipts or other documents under which Borrower claims title to any materials,
fixtures or articles of personal property incorporated or to be incorporated
into the Improvements or subject to the lien of the Deed of Trust; (c) a list of
all unpaid bills for labor and materials with respect to construction of the
Improvements and, upon request by Administrative Agent, copies of all invoices
therefor; (d) budgets of Borrower and revisions thereof showing the estimated
costs and expenses to be incurred in connection with the completion of
construction of the Improvements; (e) the Accounts Payable List for soft costs;
(f) current or updated detailed Project schedules or construction schedules; and
(g) such other information relating to Borrower, the Improvements, the Property,
the Loan, the construction of the Improvements or any security for the Loan as
the Administrative Agent reasonably requires.

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 21

 

 

2.11         Reports and Testing. Borrower shall (a) upon request of
Administrative Agent, promptly deliver to Administrative Agent copies of all
reports, studies, inspections and tests made on the Land, the Improvements or
any materials to be incorporated into the Improvements; and (b) make such
additional tests on the Land, the Improvements or any materials to be
incorporated into the Improvements as Administrative Agent reasonably requires.
Borrower shall immediately notify Administrative Agent of any report, study,
inspection or test that indicates any adverse condition relating to the Land,
the Improvements or any such materials.

 

2.12         Advertising by Lenders. Subject to limitations imposed by Law, at
Administrative Agent’s request and at Borrower’s expense, Borrower shall erect
and maintain on the Property one or more advertising signs provided by
Administrative Agent (at its cost) indicating that the construction financing
for the Property has been provided by Lenders.

 

2.13         Appraisal. Administrative Agent may obtain from time to time, an
appraisal of all or any part of the Property prepared in accordance with written
instructions from Administrative Agent by a third-party appraiser engaged
directly by Administrative Agent. Each such appraiser, the standards for
preparation of the appraisal and, the appraisal itself with respect to the
appraisal required under Exhibit “C” or any appraisal required for modification
or extension of the Loan, shall be satisfactory to Administrative Agent
(including satisfaction of applicable regulatory requirements). The cost of any
such appraisal shall be borne by Borrower if such appraisal is the first
appraisal in any calendar year and in all events if Administrative Agent obtains
such appraisal after the occurrence and during the continuance of a Default
which has not been waived in writing by Administrative Agent. Such cost is due
and payable by Borrower on demand and shall be secured by the Loan Documents.
Administrative Agent shall provide a copy of such Appraisal to Borrower and each
Lender upon receipt.

 

2.14         Payment of Withholding Taxes. Borrower shall not use, or knowingly
permit any contractor or subcontractor to use, any portion of the proceeds of
any Loan advance to pay the wages of employees unless a portion of the proceeds
or other funds are also used to make timely payment to or deposit with (a) the
United States of all amounts of tax required to be deducted and withheld with
respect to such wages under the Internal Revenue Code, and (b) any state and/or
local Tribunal or agency having jurisdiction of all amounts of tax required to
be deducted and withheld with respect to such wages under any applicable state
and/or local Laws.

 

2.15         ERISA and Prohibited Transaction Taxes. As of the date hereof and
throughout the term of this Loan Agreement, (a) Borrower is not and will not be
(i) an “employee benefit plan”, as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) that is subject to
Title I of ERISA; or (ii) a “plan” within the meaning of Section 4975(e) of the
Internal Revenue Code, as amended (the “Code”) that is subject to Section 4975
of the Code; (b) the assets of Borrower do not and will not constitute “plan
assets” within the meaning of the United States Department of Labor Regulations
set forth in 29 C.F.R. § 2510.3-101, as modified by Section 3(42) of ERISA;
(c) Borrower is not and will not be a “governmental plan” within the meaning of
Section 3(32) of ERISA; (d) Borrower is not and will not be subject to state
statutes applicable to Borrower regulating investments of fiduciaries with
respect to governmental plans that would be violated by the transaction
contemplated by this Agreement; and (e) Borrower shall not engage in any
transaction which would cause any obligation, or action taken or to be taken,
hereunder (or the exercise by Administrative Agent of any of Lender’s rights
under this Agreement, any Note or the other Loan Documents), to be a non-exempt
(under a statutory or administrative class exemption) prohibited transaction
under ERISA or Section 4975 of the Code. Borrower further agrees to deliver to
Administrative Agent such certifications or other evidence of compliance with
the provisions of this Section as Administrative Agent may from time to time
reasonably request.

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 22

 

 

2.16         Environmental Matters.

 

(a)          Violations. Borrower will not cause, commit, permit or allow to
continue (i) any violation of any Environmental Requirement by Borrower or by
any Person with respect to the Property or any use of or condition or activity
on the Property, or (ii) the attachment of any environmental lien to the
Property. Borrower will not place, install, dispose of or release, in violation
of any Environmental Law, or cause, permit, or allow the placing, installation,
disposal, spilling, leaking, dumping or release of, any Hazardous Material in
violation of any Environmental Law or underground storage tank (or similar
vessel) on the Property and will keep the Property free of Hazardous Material
which would violate any Environmental Law.

 

(b)          Notice to Administrative Agent. Borrower shall promptly deliver to
Administrative Agent a copy of each report pertaining to the Property or to
Borrower prepared by or on behalf of Borrower pursuant to any Environmental
Requirement. Borrower shall immediately advise Administrative Agent in writing
of any Environmental Claim or of the discovery of any Hazardous Material on the
Property in violation of Environmental Law, as soon as Borrower first obtains
knowledge thereof, including a full description of the nature and extent of the
Environmental Claim and/or Hazardous Material and all relevant circumstances.

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 23

 

 

(c)          Site Assessments and Information. If Administrative Agent shall
ever have reason to believe that any Hazardous Material affects the Property in
violation of Environmental Law that is not contained in the Environmental
Report, or if any Environmental Claim is made or threatened, or if a Default
shall have occurred under the Loan Documents which Default has not been waived
in writing by Administrative Agent, or upon the occurrence of the Release Date
(hereinafter defined) if requested by Administrative Agent, Borrower shall, at
Borrower’s expense, provide to Administrative Agent from time to time, in each
case within thirty (30) days after Administrative Agent’s request, an
Environmental Assessment (hereinafter defined) made after the date of
Administrative Agent’s request. As used in this Agreement, the term
“Environmental Assessment” means a report (including all drafts thereof) of an
environmental assessment of the Property of such scope (including but not
limited to the taking of soil borings and air and groundwater samples and other
above and below ground testing) as Administrative Agent may request, by a
consulting firm acceptable to Administrative Agent and made in accordance with
Administrative Agent’s established guidelines. Borrower will cooperate with each
consulting firm making any such Environmental Assessment and will supply to the
consulting firm, from time to time and promptly on request, all information
available to Borrower to facilitate the completion of the Environmental
Assessment. If Borrower fails to furnish Administrative Agent within ten (10)
days after Administrative Agent’s request with a copy of an agreement with an
acceptable environmental consulting firm to provide such Environmental
Assessment, or if Borrower fails to furnish to Administrative Agent such
Environmental Assessment within thirty (30) days after Administrative Agent’s
request, Administrative Agent may cause any such Environmental Assessment to be
made at Borrower’s expense and risk. Administrative Agent and its designees are
hereby granted access to the Property at any time or times, upon reasonable
notice (which may be written or oral), and a license which is coupled with an
interest and irrevocable, to make or cause to be made such Environmental
Assessments. Administrative Agent may disclose to interested parties any
information Administrative Agent ever has about the environmental condition or
compliance of the Property, but shall be under no duty to disclose any such
information except as may be required by law. Administrative Agent shall be
under no duty to make any Environmental Assessment of the Property, and in no
event shall any such Environmental Assessment by Administrative Agent be or give
rise to a representation that any Hazardous Material is or is not present on the
Property, or that there has been or shall be compliance with any Environmental
Requirement, nor shall Borrower or any other Person be entitled to rely on any
Environmental Assessment made by Administrative Agent or at Administrative
Agent’s request. Neither Administrative Agent nor any Lender owes any duty of
care to protect Borrower or any other Person against, or to inform them of, any
Hazardous Material or other adverse condition affecting the Property.

 

(d)          Remedial Actions. If, prior to the Release Date, any Hazardous
Material is discovered on the Property in violation of any Environmental Law, at
any time and regardless of the cause, (i) Borrower shall promptly at Borrower’s
sole risk and expense remove, treat, and dispose of the Hazardous Material as
required under all applicable Environmental Requirements and solely under
Borrower’s name (or if removal is prohibited by any Environmental Requirement,
take whatever action is required by any Environmental Requirement), and take
such other action as is necessary to have the full use and benefit of the
Property as contemplated by the Loan Documents. Borrower shall provide
Administrative Agent with satisfactory evidence of the actions taken as required
by this clause (d). Borrower shall, if requested by Administrative Agent,
provide to Administrative Agent within thirty (30) days of Administrative
Agent’s request a bond, letter of credit or other financial assurance evidencing
to Administrative Agent’s satisfaction that all necessary funds are readily
available to pay the costs and expenses of the actions required by this clause
(d) and to discharge any assessments or liens established against the Property
as a result of the presence of the Hazardous Material on the Property in
violation of any Environmental Law. Within thirty (30) days after completion of
such remedial actions, Borrower shall obtain and deliver to Administrative Agent
an Environmental Assessment of the Property made after such completion and
confirming to Administrative Agent’s satisfaction that all required remedial
action as stated above has been taken and successfully completed and that there
is no evidence or suspicion of any contamination or risk of contamination on the
Property or any adjacent property in violation of Environmental Law, or of
violation of any Environmental Requirement, with respect to any such Hazardous
Material. Administrative Agent on behalf of Lenders may, but shall never be
obligated to, remove or cause the removal of any Hazardous Material in violation
of Environmental Law from the Property (or if removal is prohibited by any
Environmental Requirement, take or cause the taking of such other action as is
required by any Environmental Requirement) if Borrower fails to promptly
commence such remedial actions following discovery and thereafter diligently
prosecute the same to the satisfaction of Administrative Agent (without
limitation of the rights of Administrative Agent on behalf of Lenders to declare
a default under any of the Loan Documents and to exercise all rights and
remedies available by reason thereof); and Administrative Agent and its
designees are hereby granted access to the Property at any time or times, upon
reasonable notice (which may be written or oral), and a license which is coupled
with an interest and irrevocable, to remove or cause such removal or to take or
cause the taking of any such other action.

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 24

 

  

(e)          Limitation. Notwithstanding anything else in this Agreement,
Borrower will have no obligation or liability under this Section 2.16 for any
Hazardous Material (i) which was not present on the Property as of the Release
Date unless such Hazardous Material was otherwise released on the Property by
Borrower, any Guarantor or any of their Affiliates or (ii) brought on to the
Property by, or the release of which is caused by, Administrative Agent, the
Lenders or their agents.

 

2.17         Electronic Delivery. Borrower hereby acknowledges that (a)
Administrative Agent and/or Arranger may, but shall not be obligated to, make
available to the Lenders materials and/or information provided by or on behalf
of Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on Debt Domain, IntraLinks, Syndtrak or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Person’s
securities. Borrower hereby agrees that (i) all Borrower Materials that are to
be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (ii) by marking Borrower Materials
“PUBLIC,” Borrower shall be deemed to have authorized Administrative Agent,
Arranger and the Lenders to treat such as not containing any material non-public
information with respect to Borrower or its securities for purposes of United
States Federal and state securities Laws (provided, however, that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 6.6); (iii) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information,” and (iv) Administrative Agent and Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.” Notwithstanding the foregoing, Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.”

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 25

 

 

2.18         Management Agreement. Borrower will not enter into any management
or leasing agreement with respect to the Project without the prior consent of
Administrative Agent. Prior to the completion of construction of the first
apartment building within the Improvements, and the issuance of the first
certificate of occupancy therefor, Borrower hereby agrees that Borrower and
Borrower’s choice of any one of Pegasus, Greystar, Lincoln and ZRS or another
manager reasonably acceptable to Administrative Agent (“Approved Manager”) shall
execute and deliver to Administrative Agent a management and leasing agreement
for the Project in form and substance reasonably acceptable to Administrative
Agent (“Approved Management Agreement”). Concurrently with the execution of the
Approved Management Agreement, Borrower hereby agrees to execute and deliver to
Administrative Agent an original consent and agreement executed by Approved
Manager, in form and content reasonably acceptable to Administrative Agent.

 

2.19         Debt Service Coverage Ratio. Within thirty (30) days after the end
of each calendar quarter, commencing with the first calendar quarter ending
during the Extension Period, if the Maturity Date is extended in accordance with
Section 1.12(c) of this Agreement, and continuing with each calendar quarter
thereafter, Borrower shall deliver a Compliance Certificate to Administrative
Agent, verifying Borrower’s Debt Service Coverage Ratio. If the Debt Service
Coverage Ratio is less than 1.20 to 1.00, Borrower shall be required on the
fifth (5th) day of each month to deposit the Excess Cash Flow into the Cash
Collateral Account until such time that Borrower provides evidence acceptable to
Lender that the Debt Service Coverage Ratio is equal to or greater than 1.20 to
1.00 for two consecutive quarters, at which time so long as no Default exists,
(i) all funds held in the Cash Collateral Account shall be returned to Borrower,
and (ii) Borrower shall no longer be required to deposit Excess Cash Flow as
above required, unless and until Borrower thereafter fails to maintain the Debt
Service Coverage Ratio as herein provided. If the applicable Debt Service
Coverage Ratio required by this Section 2.19 is not achieved for two (2)
consecutive quarters, Administrative Agent shall apply the funds in the Cash
Collateral Account to the outstanding balance of the Loan. Should a Cash
Collateral Account be required pursuant to the terms of this Section 2.19,
Borrower agrees to execute all documentation required by Lender to establish the
account and provide Lender’s security interest in such account. Notwithstanding
anything herein to the contrary, if the Debt Service Coverage Ratio is less than
1.05 to 1.00 as of any quarterly test date, Borrower, within ten (10) days
following request of Administrative Agent, shall make a principal payment on the
Loan and/or waive the right to receive any unadvanced portion of the Committed
Sum in such amounts as will cause the NOI to be sufficient to satisfy a Debt
Service Coverage Ratio of 1.20 to 1.00 (such payment and/or waiver being
referred to herein as a “Required Remargining”). Notwithstanding anything herein
to the contrary, Borrower shall be permitted to use any and all funds in the
Cash Collateral Account for the purpose of making a principal payment on the
Loan in connection with a Required Remargining. If Borrower performs a Required
Remargining, then any and all funds in the Cash Collateral Account that are not
used to make a principal payment on the loan in connection therewith shall be
released to Borrower, and Borrower shall no longer be required to deposit Excess
Cash Flow into the Cash Collateral Account, unless and until Borrower thereafter
fails to maintain the Debt Service Coverage Ratio of 1.20 to 1.00.

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 26

 

 

ARTICLE 3 - REPRESENTATIONS AND WARRANTIES

 

To induce Lenders to make the Loan, Borrower hereby represents and warrants to
Administrative Agent and Lenders that except as otherwise disclosed to
Administrative Agent in writing (a) Borrower has complied with any and all Laws
and regulations concerning its organization, existence and the qualifications to
do business in states in which it does business, and has the right and power to
own the Property and to develop the Improvements as contemplated in this
Agreement and the other Loan Documents; (b) Borrower is authorized to execute,
deliver and perform all of its obligations under the Loan Documents; (c) the
Loan Documents are valid and binding obligations of Borrower; (d) Borrower is
not in violation of any Law, regulation or ordinance applicable to Borrower or
the Property, or any order of any court or Tribunal applicable to Borrower or
the Property, which violation is likely to have a material adverse effect on
Borrower or the Property, and, to Borrower’s knowledge, no provision of the Loan
Documents violates any applicable Law applicable to Borrower or the Property,
any covenants or restrictions affecting the Property, any order of any court or
Tribunal applicable to Borrower or the Property or any contract or agreement
binding on Borrower or the Property; (e) Borrower is not a party to any tax
sharing agreement and; (f) to the extent required by applicable Law, Borrower
has filed all necessary tax returns and reports and has paid all taxes and
governmental charges thereby shown to be owing; (g) the Plans when complete,
will contain all necessary detail to be adequate for construction of the
Improvements, and Borrower will obtain all required governmental approvals of
the Plans from the appropriate governmental authorities, and the Plans, when
complete, shall comply with the Loan Documents, all applicable Laws, restrictive
covenants, and governmental requirements, rules, and regulations; (h) the Land
is not part of a larger tract of land owned or leased by Borrower or any
Guarantor, is not otherwise included under any unity of title or similar
covenant with other lands not encumbered by the Deed of Trust, and constitutes a
separate tax lot or lots with a separate tax assessment or assessments for the
Land and Improvements, independent of those for any other lands or improvements;
(i) to Borrower’s knowledge, the Land and Improvements comply or will upon
completion of construction comply with all Laws and governmental requirements,
including all subdivision and platting requirements, without reliance on any
adjoining or neighboring property; (j) to Borrower’s knowledge, the Plans, when
completed, and the Improvements when constructed will, comply with all legal
requirements regarding access and facilities for handicapped or disabled
persons; (k) Borrower has not directly or indirectly conveyed, assigned or
otherwise disposed of or transferred (or agreed to do so) any development
rights, air rights or other similar rights, privileges or attributes with
respect to the Property, including those arising under any zoning or land use
ordinance or other Law or governmental requirement; (l) the construction
schedule for the Project is realistic and the Completion Date is a reasonable
estimate of the time required to complete the Project; (m) the Financial
Statements delivered to Administrative Agent are true, correct, and complete in
all material respects, and there has been no event or condition that could
reasonably be expected to have a material adverse effect on Borrower’s financial
condition from the financial condition of Borrower indicated in such Financial
Statements; (n) subject to the completion of the site infrastructure
improvements identified in the Plans, all utility services necessary for the
development of the Land and the construction of the Improvements and the
operation thereof for their intended purpose are available at the boundaries of
the Land, including electric and natural gas facilities, telephone service,
water supply, storm and sanitary sewer facilities; (o) except as otherwise
provided for in the Loan Documents, Borrower has made no contract or arrangement
of any kind the performance of which by the other party thereto would give rise
to a lien on the Property superior to the Deed of Trust; (p) the anticipated use
of the Property complies with all applicable zoning ordinances, regulations and
restrictive covenants affecting the Land without the existence of any variance,
non-complying use, nonconforming use or other special exception that has not
already been obtained, and, all use restrictions of any Tribunal having
jurisdiction have been or will be satisfied upon the commencement of
construction of the Improvements, and no violation of any Law or regulation
exists with respect thereto, which violation is likely to have a material
adverse effect on Borrower or the Property; (q) to the best of Borrower’s
knowledge, all bonds or other security that are currently required or will be
required prior to completion of the Improvements will be obtained; and (r) prior
to the recordation of the Deed of Trust, except as disclosed to Administrative
Agent in writing, no work of any kind (including destruction or removal of any
existing improvements, site work, clearing, grading, grubbing, draining or
fencing of the Land) has been or will be commenced or performed on the Land, no
equipment or material has been or will be delivered to or placed upon the Land
for any purpose whatsoever, and no contract (or memorandum or affidavit thereof)
for the supplying of labor, materials, or services for the design or
construction of the Improvements, or the surveying of the Land or Improvements,
nor any affidavit or notice of commencement of construction of the Improvements,
has been or will be executed or recorded, which could cause a mechanic’s or
materialman’s lien or similar lien to achieve priority over the Deed of Trust or
the rights of Administrative Agent and Lenders thereunder.

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 27

 

 

Borrower, after due inquiry and investigation in accordance with good commercial
or customary practices to determine whether contamination is present on the
Property or elsewhere in connection with any activity on the Property, hereby
represents and warrants to, and covenants with, Administrative Agent and
Lenders, without regard to whether they have or hereafter obtain any knowledge
or report of the environmental condition of the Property: (a) during the period
of Borrower’s ownership of the Property, the Property has not been used for
industrial or manufacturing purposes, for landfill, dumping or other waste
disposal activities or operations, for generation, storage, use, sale,
treatment, processing, recycling or disposal of any Hazardous Material in
violation of Environmental Law, for underground storage tanks in violation of
Environmental Law, or for any other use that could give rise to the release of
any Hazardous Material in violation of Environmental Law on the Property; to the
best of Borrowers’ knowledge, unless otherwise set forth in the Environmental
Report, no such use of the Property occurred at any time prior to the period of
Borrower’s ownership of the Property; and to the best of Borrower’s knowledge,
except as set forth in the Environmental Report, no such use on any adjacent
property occurred at any time prior to the date hereof; (b) to the best of
Borrowers’ knowledge, except as set forth in the Environmental Report, there is
no Hazardous Material, storage tank (or similar vessel) whether underground or
otherwise, sump or well currently on the Property in violation of Environmental
Law; (c) Borrower has received no notice and has no knowledge of any
Environmental Claim or any completed, pending or proposed or threatened
investigation or inquiry concerning the presence or release of any Hazardous
Material on the Property or any adjacent property or concerning whether any
condition, use or activity on the Property or any adjacent property is in
violation of any Environmental Requirement; (d) to the best of Borrower’s
knowledge, unless otherwise set forth in the Environmental Report, the present
conditions, uses and activities on the Property do not violate any Environmental
Requirement and the use of the Property which Borrower (and each tenant and
subtenant, if any) makes and intends to make of the Property complies and will
comply with all applicable Environmental Requirements; (e) the Property does not
appear on and to the best of Borrower’s knowledge has never been on the National
Priorities List, any federal or state “superfund” or “superlien” list, or any
other list or database of properties maintained by any local, state or federal
agency or department showing properties which are known to contain or which are
suspected of containing a Hazardous Material in violation of Environmental Law;
(f) Borrower has never applied for and been denied environmental impairment
liability insurance coverage relating to the Property; and (g) no Borrower nor,
to Borrower’s knowledge, any tenant or subtenant, has obtained or is required to
obtain any permit or authorization to construct, occupy, operate, use or conduct
any activity on any of the Property by reason of any Environmental Requirement.

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 28

 

 

ARTICLE 4 - DEFAULT AND REMEDIES

 

4.1          Events of Default. The occurrence of any one of the following shall
be a default under this Agreement (“Default”):

 

(a)          any of the principal or interest due on the Loan is not paid when
due, whether on the scheduled due date or upon acceleration, at maturity or
otherwise, or any of the other Indebtedness is not paid within ten (10) days
after notice from Administrative Agent that it is due. Notwithstanding the
foregoing, Borrower shall have the limited right, exercisable no more than three
(3) times in any calendar year, to pay any principal or interest due on the Loan
within five (5) days after the same became due and payable hereunder, before the
same shall constitute a default hereunder;

 

(b)          any covenant, agreement, condition or, except as a result of
Changes in Facts and Circumstances, representation or warranty in this Agreement
or another Loan Document (other than covenants to pay the Indebtedness and other
than Defaults expressly listed in this Section 4.1) is not fully and timely
performed, observed or kept and such failure is not cured within the applicable
notice and cure period (if any) provided for herein or in such other Loan
Document or, if this Agreement or such other Loan Document does not provide for
such a notice or grace period, within thirty (30) days after written notice and
demand by Administrative Agent for the performance of such covenant, agreement
or condition (or, if such failure cannot be cured within that original thirty
(30) day period and Borrower delivers written notice to Administrative Agent
promptly within that original thirty (30) day period of Borrower’s intention and
proposed steps to cure the failure with due diligence, promptly institutes
curative action within that original thirty (30) day period and diligently
pursues same, Borrower shall have such additional period of time, not exceeding
forty-five (45) days next following the end of the original thirty (30) day
period, as shall be necessary to effect the cure); provided, however, that (i)
there shall be no obligation of Administrative Agent to give any such notice and
no right of Borrower to cure under this paragraph if the event or condition is
addressed in any other paragraph of this Section 4.1 or is intentionally caused
by Borrower, including, but not limited to the failure of Borrower to keep the
Property and the rents free and clear of consensual liens, security interests
and assignments not approved in writing in advance by Administrative Agent and
(ii) if the breach or failure which causes a Default hereunder is solely related
to a default under a Guaranty, such breach or failure shall be deemed cured if,
within twenty (20) days after the occurrence of such Default, Borrower causes a
Substitute Guaranty to be delivered by a Replacement Guarantor;

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 29

 

 

(c)          the occurrence of a default under any other Loan Document (which is
not cured within any applicable notice and cure period provided therein, or if
the Loan Document does not provide for such a notice or grace period, within
thirty (30) days after written notice and demand by Administrative Agent of such
default (or, if such default cannot be cured within that original thirty (30)
day period and Borrower delivers written notice to Administrative Agent promptly
within that original thirty (30) day period of Borrower’s intention and proposed
steps to cure the default with due diligence, promptly institutes curative
action within that original thirty (30) day period and diligently pursues same,
Borrower shall have such additional period of time, not exceeding forty-five
(45) days next following the end of the original thirty (30) day period, as
shall be necessary to effect the cure); provided, however, that (i) there shall
be no obligation of Administrative Agent to give any such notice and no right of
Borrower to cure under this paragraph if the event or condition is addressed in
any other paragraph of this Section 4.1 or is intentionally caused by Borrower
and (ii) if the breach or failure which causes a Default hereunder is solely
related to a default under a Guaranty, such breach or failure shall be deemed
cured if, within twenty (20) days after the occurrence of such Default, Borrower
causes a Substitute Guaranty to be delivered by a Replacement Guarantor;

 

(d)          the execution and/or filing of any affidavit of commencement
stating construction on the Land actually commenced prior to the day after the
date on which the Deed of Trust was duly filed for record;

 

(e)          construction of the Improvements ceases for more than thirty (30)
consecutive days except for Excusable Delays;

 

(f)          the construction of the Improvements, or any materials for which an
advance has been requested, fails to substantially comply with the Plans, or
comply with the Loan Documents, any Laws or governmental requirements, or any
applicable restrictive covenants and Borrower does not begin promptly upon
demand of Administrative Agent and thereafter diligently pursue a correction of
such failure;

 

(g)          construction of the Improvements is abandoned for more than thirty
(30) consecutive days (other than as a result of Excusable Delays),
Administrative Agent reasonably determines that construction of the Improvements
in accordance with this Agreement cannot be completed on or before the
Completion Date, or Borrower fails to complete construction of the Improvements
(and obtain all applicable permits, licenses, certificates and approvals) in
accordance with this Agreement on or before the Completion Date;

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 30

 

 

(h)          any required permit, license, certificate or approval with respect
to the Property lapses or ceases to be in full force and effect and is not
reinstated within thirty (30) days;

 

(i)          a Borrower’s Deposit is not made with Administrative Agent within
fifteen (15) days after Administrative Agent’s request therefor in accordance
with Section 1.5;

 

(j)          construction is enjoined for more than thirty (30) consecutive days
or Borrower is enjoined or prohibited from performing any of its material
obligations under any of the Loan Documents;

 

(k)          the Borrower enters into any lease of part or all of the Property
which does not comply with the Loan Documents;

 

(l)          a lien for the performance of work or the supply of materials is
established against the Property or any stop notice is served on Borrower, the
General Contractor, Administrative Agent or a Lender, unless Borrower is
contesting such lien or stop notice pursuant to the terms of Sections 2.1(c) and
(j) of the Deed of Trust, in any such case if such lien or stop notice remains
unsatisfied or unbonded for a period of thirty (30) days after the date of
filing or service;

 

(m)          the occurrence of any claim that the Deed of Trust is not a valid
subsisting lien against the Property superior to any other lien or encumbrance
other than for Permitted Encumbrances or other liens contested as permitted by
the Deed of Trust if such claim is not released or rescinded within thirty (30)
days after written notice to Borrower thereof;

 

(n)          the entry of a final non-appealable judgment in excess of
$500,000.00 against Borrower or the issuance of any attachment, sequestration,
or similar writ levied upon any of its property, which judgment, attachment,
sequestration or writ is not discharged within a period of thirty (30) days; or

 

(o)          the dissolution or insolvency of Borrower or any Guarantor which
causes a default under the Guaranty Agreement executed by the Guarantors;
provided that, such dissolution or insolvency of any Guarantor shall be deemed
cured if, (i) the remaining Guarantors collectively are in compliance with the
requirements of Section 29 of the Guaranties, after affording Guarantors and
Borrower the right to correct the deficiencies provided in Section 29(b) of the
Guaranties, or (ii) within twenty (20) days after the occurrence of such
Default, Borrower causes a Substitute Guaranty to be delivered by a Replacement
Guarantor.

 

Notwithstanding anything to the contrary contained in this Agreement, the
Guaranties or in any of the other Loan Documents, in addition to the foregoing,
if at any time there is a Default under this Agreement, the Guaranties or the
other Loan Documents that is specific to the Guarantors (including, without
limitation, the events specified in clauses (b), (c) and (o) of this Section
4.1), then neither Administrative Agent nor any Lender shall exercise any of its
rights and remedies for a period of twenty (20) days thereafter, and a
Replacement Guarantor shall have the right, but not the obligation, to post a
Substitute Guaranty to cure such Default within such twenty (20) day period.

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 31

 

 

4.2          Remedies.

 

(a)          Upon a Default, Administrative Agent may with the consent of, and
shall at the direction of the Required Lenders, without notice, exercise any and
all rights and remedies afforded by this Agreement, the other Loan Documents,
Law, equity or otherwise, including (i) declaring any and all Indebtedness
immediately due and payable; (ii) reducing any claim to judgment; or
(iii) obtaining appointment of a receiver and/or judicial or nonjudicial
foreclosure under the Deed of Trust. Upon a Default, Administrative Agent at its
election may (but shall not be obligated to) without the consent of and shall at
the direction of the Required Lenders, without notice, do any one or more of the
following: (1) terminate Lenders’ Commitment to lend and any obligation to
disburse any Borrower’s Deposit hereunder; (2) in its own name on behalf of the
Lenders or in the name of Borrower, enter into possession of the Property,
perform all work necessary to complete construction of the Improvements
substantially in accordance with the Plans (as modified as deemed necessary by
Administrative Agent), the Loan Documents, and all applicable Laws, governmental
requirements and restrictive covenants, and continue to employ Borrower’s
architect, engineer and any contractor pursuant to the applicable contracts or
otherwise; or (3) set-off and apply, to the extent thereof and to the maximum
extent permitted by Law, any and all deposits, funds, or assets at any time held
and any and all other indebtedness at any time owing by Administrative Agent or
any Lender to or for the credit or account of Borrower against any Indebtedness.

 

(b)          Borrower hereby appoints Administrative Agent as Borrower’s
attorney-in-fact, which power of attorney is irrevocable and coupled with an
interest, with full power of substitution if Administrative Agent so elects, to
do any of the following in Borrower’s name upon the occurrence and during the
continuance of a Default which has not been waived in writing by Administrative
Agent: (i) use such sums as are necessary, including any proceeds of the Loan
and any Borrower’s Deposit, make such changes or corrections in the Plans, and
employ such architects, engineers, and contractors as may be required, or as
Lenders may otherwise consider desirable, for the purpose of completing
construction of the Improvements substantially in accordance with the Plans (as
modified as deemed necessary by Administrative Agent), the Loan Documents, and
all applicable Laws, governmental requirements and restrictive covenants;
(ii) execute all applications and certificates in the name of Borrower which may
be required for completion of construction of the Improvements; (iii) endorse
the name of Borrower on any checks or drafts representing proceeds of any
insurance policies, or other checks or instruments payable to Borrower with
respect to the Property; (iv) do every act with respect to the construction of
the Improvements that Borrower may do; (v) prosecute or defend any action or
proceeding incident to the Property, (vi) pay, settle, or compromise all bills
and claims so as to clear title to the Property; and (vii) take over and use all
or any part of the labor, materials, supplies and equipment contracted for,
owned by, or under the control of Borrower, whether or not previously
incorporated into the Improvements. Any amounts expended by Administrative Agent
itself or on behalf of Lenders to construct or complete the Improvements or in
connection with the exercise of its remedies herein shall be deemed to have been
advanced to Borrower hereunder as a demand obligation owing by Borrower to
Administrative Agent or Lenders as applicable and shall constitute a portion of
the Indebtedness, regardless of whether such amounts exceed any limits for
Indebtedness otherwise set forth herein. Neither Administrative Agent nor
Lenders shall have any liability to Borrower for the sufficiency or adequacy of
any such actions taken by Administrative Agent except to the extent of such
party’s gross negligence or willful misconduct.

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 32

 

 

(c)          No delay or omission of Administrative Agent or Lenders to exercise
any right, power or remedy accruing upon the happening of a Default shall impair
any such right, power or remedy or shall be construed to be a waiver of any such
Default or any acquiescence therein. No delay or omission on the part of
Administrative Agent or Lenders to exercise any option for acceleration of the
maturity of the Indebtedness, or for foreclosure of the Deed of Trust following
any Default as aforesaid, or any other option granted to Administrative Agent
and Lenders hereunder in any one or more instances, or the acceptances by
Administrative Agent or Lenders of any partial payment on account of the
Indebtedness, shall constitute a waiver of any such Default, and each such
option shall remain continuously in full force and effect. No remedy herein
conferred upon or reserved to Administrative Agent and/or Lenders is intended to
be exclusive of any other remedies provided for in any Note or any of the other
Loan Documents, and each and every such remedy shall be cumulative, and shall be
in addition to every other remedy given hereunder, or under any Note or any of
the other Loan Documents, or now or hereafter existing at Law or in equity or by
statute. Every right, power and remedy given to Administrative Agent and Lenders
by this Agreement, any Note or any of the other Loan Documents shall be
concurrent, and may be pursued separately, successively or together against
Borrower, or the Property or any part thereof, or any personal property granted
as security under the Loan Documents, and every right, power and remedy given by
this Agreement, any Note or any of the other Loan Documents may be exercised
from time to time as often as may be deemed expedient by the Required Lenders.

 

(d)          Regardless of how a Lender may treat payments received from the
exercise of remedies under the Loan Documents for the purpose of its own
accounting, for the purpose of computing the Indebtedness, payments shall be
applied as elected by Lenders. No application of payments (other than for
Default in the payment of money for which full payment is made) will cure any
Default, or prevent acceleration, or continued acceleration, of amounts payable
under the Loan Documents, or prevent the exercise, or continued exercise, of
rights or remedies of Administrative Agent and Lenders hereunder or thereunder
or at Law or in equity.

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 33

 

 

ARTICLE 5 - ADMINISTRATIVE AGENT

 

5.1          Appointment and Authorization of Administrative Agent.

 

(a)          Each Lender hereby irrevocably (subject to Section 5.9) appoints,
designates and authorizes Administrative Agent to take such action on its behalf
under the provisions of this Agreement and each other Loan Document and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document,
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, nor shall Administrative Agent have or be deemed to
have any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to Administrative Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

 

(b)          Intentionally Omitted.

 

(c)          No individual Lender or group of Lenders shall have any right to
amend or waive, or consent to the departure of any party from any provision of
any Loan Document, or secure or enforce the obligations of Borrower or any other
party pursuant to the Loan Documents, or otherwise. All such rights, on behalf
of Administrative Agent or any Lender or Lenders, shall be held and exercised
solely by and at the option of Administrative Agent for the pro rata benefit of
the Lenders. Such rights, however, are subject to the rights of a Lender or
Lenders, as expressly set forth in this Agreement, to approve matters or direct
Administrative Agent to take or refrain from taking action as set forth in this
Agreement. Except as expressly otherwise provided in this Agreement or the other
Loan Documents, Administrative Agent shall have and may use its sole discretion
with respect to exercising or refraining from exercising any discretionary
rights, or taking or refraining from taking any actions which Administrative
Agent is expressly entitled to exercise or take under this Agreement and the
other Loan Documents, including, without limitation, (i) the determination if
and to what extent matters or items subject to Administrative Agent’s
satisfaction are acceptable or otherwise within its discretion, (ii) the making
of Administrative Agent Advances, and (iii) the exercise of remedies pursuant
to, but subject to, Article 4 or pursuant to any other Loan Document, and any
action so taken or not taken shall be deemed consented to by Lenders.

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 34

 

 

(d)          In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to Borrower or any Guarantor, no individual
Lender or group of Lenders shall have the right, and Administrative Agent
(irrespective of whether the principal of the Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on Borrower) shall be
exclusively entitled and empowered on behalf of itself, and the Lenders, by
intervention in such proceeding or otherwise:

 

(i)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loan, and all other Indebtedness
that is owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders and Administrative Agent under
Section 6.10) allowed in such judicial proceeding; and

 

(ii)         to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Section 6.10. Nothing contained herein shall be deemed to authorize
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of the Lenders except as approved by the
Required Lenders or to authorize Administrative Agent to vote in respect of the
claims of the Lenders except as approved by the Required Lenders in any such
proceeding.

 

5.2          Delegation of Duties. Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultant experts concerning all matters pertaining to such duties.
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects with reasonable care.

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 35

 

 

5.3          Liability of Administrative Agent. No Agent-Related Persons shall
(i) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct), or (ii) be responsible in any manner to any Lender for any recital,
statement, representation or warranty made by Borrower or any subsidiary or
Affiliate of Borrower, or any officer thereof, contained herein or in any other
Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by Administrative Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of Borrower or any other party to
any Loan Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of Borrower, any Guarantor, or any of
their Affiliates.

 

5.4          Reliance by Administrative Agent. Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper person or persons, and upon advice and statements of
legal counsel (including counsel to any party to the Loan Documents),
independent accountants and other experts selected by Administrative Agent.
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders or all Lenders if
required hereunder as it deems appropriate and, if it so requests, it shall
first be indemnified to its satisfaction by Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Administrative Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Required
Lenders or such greater number of Lenders as may be expressly required hereby in
any instance, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders. In the absence of written
instructions from the Required Lenders or such greater number of Lenders, as
expressly required hereunder, Administrative Agent may take, or not take any
action, at its discretion, unless this Agreement specifically requires the
consent of the Required Lenders or such greater number of Lenders.

 

5.5          Notice of Default. Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default, unless Administrative
Agent shall have received written notice from a Lender or Borrower referring to
this Agreement, describing such Default that Administrative Agent determines
will have a material adverse effect on Borrower or the Property. Administrative
Agent will notify Lenders of its receipt of any such notice. Administrative
Agent shall take such action with respect to such Default as may be requested by
the Required Lenders in accordance with Article 4; provided, however, that
unless and until Administrative Agent has received any such request,
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default as it shall deem
advisable or in the best interest of Lenders.

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 36

 

 

5.6          Credit Decision; Disclosure of Information by Administrative Agent.

 

(a)          Each Lender acknowledges that none of the Agent-Related Persons has
made any representation or warranty to it, and that no act by Administrative
Agent hereafter taken, including any consent to and acceptance of any assignment
or review of the affairs of Borrower and any Guarantor, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lenders as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to
Administrative Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower, any Guarantor, and all applicable bank or other
regulatory Laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to Borrower and
Guarantors hereunder. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of Borrower and/or any Guarantor.

 

(b)          Administrative Agent upon its receipt shall provide each Lender
such notices, reports and other documents expressly required to be furnished to
Lenders by Administrative Agent herein. To the extent not already available to a
Lender, Administrative Agent shall also provide the Lender and/or make available
for the Lender’s inspection during reasonable business hours and at the Lender’s
expense, upon the Lender’s written request therefor: (i) copies of the Loan
Documents; (ii) such information as is then in Administrative Agent’s possession
in respect of the current status of principal and interest payments and accruals
in respect of the Loan; (iii) copies of all current financial statements in
respect of Borrower, any Guarantor or other person liable for payment or
performance by Borrower of any obligations under the Loan Documents, then in
Administrative Agent’s possession with respect to the Loan; and (iv) other
current factual information then in Administrative Agent’s possession with
respect to the Loan and bearing on the continuing creditworthiness of Borrower
or any Guarantor, or any of their respective Affiliates; provided that nothing
contained in this Section shall impose any liability upon Administrative Agent
for its failure to provide a Lender any of such Loan Documents, information, or
financial statements, unless such failure constitutes willful misconduct or
gross negligence on Administrative Agent’s part; and provided, further, that
Administrative Agent shall not be obligated to provide any Lender with any
information in violation of Law or any contractual restrictions on the
disclosure thereof (provided such contractual restrictions shall not apply to
distributing to a Lender factual and financial information expressly required to
be provided herein). Except as set forth above, Administrative Agent shall not
have any duty or responsibility to provide any Lenders with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of Borrower or any Guarantor or any of
their respective Affiliates which may come into the possession of any of the
Agent-Related Persons.

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 37

 

 

5.7          Indemnification of Administrative Agent. Whether or not the
transactions contemplated hereby are consummated, Lenders shall indemnify upon
demand each Agent-Related Person (to the extent not reimbursed by or on behalf
of Borrower and without limiting the obligation of Borrower to do so), pro rata,
and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it, INCLUDING THOSE IN WHOLE OR PART ARISING
FROM ADMINISTRATIVE AGENT’S STRICT LIABILITY, OR COMPARATIVE, CONTRIBUTORY OR
SOLE NEGLIGENCE; provided, however, that no Lender shall be liable for the
payment to any Agent-Related Person of any portion of such Indemnified
Liabilities to the extent determined in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Agent-Related
Person’s own gross negligence or willful misconduct; provided, however, that no
action taken in accordance with the directions of the Required Lenders shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section. Without limitation of the foregoing, to the extent that Administrative
Agent is not reimbursed by or on behalf of Borrower, each Lender shall reimburse
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including attorney fees) incurred by Administrative
Agent as described in Section 6.10. The undertaking in this Section shall
survive the payment of all Obligations hereunder and the resignation or
replacement of Administrative Agent.

 

5.8          Administrative Agent in Individual Capacity. Administrative Agent,
in its individual capacity, and its Affiliates may make loans to, issue letters
of credit for the account of, accept deposits from, acquire equity interests in
and generally engage in any kind of banking, trust, financial advisory,
underwriting or other business with any party to the Loan Documents and their
respective Affiliates as though Administrative Agent were not Administrative
Agent hereunder and without notice to or consent of Lenders. Lenders acknowledge
that Bank of America, N.A. (“Swap Bank”) or an Affiliate of Swap Bank and
Borrower have entered or may enter into Swap Transactions. A portion of the Loan
may be funded to honor Borrower’s payment obligations to Swap Bank or such
Affiliate under the terms of such agreement, and Lenders shall have no right to
share in any portion of such payments. Lenders acknowledge that, pursuant to
such activities, Bank of America, N.A. or its Affiliates may receive information
regarding any party to the Loan Documents, or their respective Affiliates
(including information that may be subject to confidentiality obligations in
favor of such parties or such parties’ Affiliates) and acknowledge that
Administrative Agent shall be under no obligation to provide such information to
them. With respect to its Pro Rata Share of the Loan, Bank of America, N.A.
shall have the same rights and powers under this Agreement as any other Lenders
and may exercise such rights and powers as though it were not Administrative
Agent or Swap Bank, and the terms “Lender” and “Lenders” include Bank of
America, N.A. in its individual capacity.

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 38

 

 

5.9          Successor Administrative Agent. Administrative Agent may with the
consent of Borrower (which consent shall not be required at any time a Default
by Borrower exists, and otherwise shall not be unreasonably withheld or
delayed), and at the request of the Required Lenders as a result of
Administrative Agent’s gross negligence or willful misconduct in performing its
duties under this Agreement shall, resign as Administrative Agent upon thirty
(30) days’ notice to Lenders. If Administrative Agent resigns under this
Agreement, the Required Lenders shall appoint from among Lenders a successor
administrative agent for Lenders. If no successor administrative agent is
appointed prior to the effective date of the resignation of Administrative
Agent, Administrative Agent may appoint, after consulting with Lenders and
Borrower, a successor administrative agent from among Lenders. Upon the
acceptance of its appointment as successor administrative agent hereunder, such
successor administrative agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent”
shall mean such successor administrative agent and the retiring Administrative
Agent’s appointment, powers and duties as Administrative Agent shall be
terminated, without any other or further act or deed on the part of such
retiring Administrative Agent. After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Article
and other applicable Sections of this Agreement shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement. If no successor administrative agent has accepted
appointment as Administrative Agent by the date which is thirty (30) days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and Lenders shall perform all of the duties of Administrative Agent hereunder
until such time, if any, as the Required Lenders appoint a successor agent as
provided for above.

 

5.10        Releases; Acquisition and Transfers of Collateral.

 

(a)          Lenders hereby irrevocably authorize Administrative Agent to
transfer or release any lien on, or after foreclosure or other acquisition of
title by Administrative Agent on behalf of the Lenders to transfer or sell, any
Loan collateral (i) upon the termination of the Commitments and payment and
satisfaction in full of all Indebtedness; (ii) constituting a release, transfer
or sale of a lien or property if Borrower will certify to Administrative Agent
that the release, transfer or sale is permitted under this Agreement or the
other Loan Documents (and Administrative Agent may rely conclusively on any such
certificate, without further inquiry); or (iii) after foreclosure or other
acquisition of title (1) for a purchase price equal to or greater than ninety
percent (90%) of value indicated in the most recent appraisal of the collateral
obtained by Administrative Agent and made in accordance with regulations
governing Administrative Agent, less any reduction indicated in the appraisal
estimated by experts in such areas; or (2) if approved by the Required Lenders.

 

(b)          If all or any portion of the Loan collateral is acquired by
foreclosure or by deed in lieu of foreclosure, Administrative Agent shall take
title to the collateral in its name or by an Affiliate of Administrative Agent,
but for the benefit of all Lenders in their Pro Rata Shares on the date of the
foreclosure sale or recordation of the deed in lieu of foreclosure (the
“Acquisition Date”). Administrative Agent and all Lenders hereby expressly waive
and relinquish any right of partition with respect to any collateral so
acquired. After any collateral is acquired, Administrative Agent shall appoint
and retain one or more Persons (individually and collectively, “Property
Manager”) experienced in the management, leasing, sale and/or dispositions of
similar properties.

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 39

 

 

(c)          After consulting with the Property Manager, Administrative Agent
shall prepare a written plan for completion of construction (if required),
operation, management, improvement, maintenance, repair, sale and disposition of
the Loan collateral and a budget for the aforesaid, which may include a
reasonable management fee payable to Administrative Agent (the “Business Plan”).
Administrative Agent will deliver the Business Plan not later than the sixtieth
(60th) day after the Acquisition Date to each Lender with a written request for
approval of the Business Plan. If the Business Plan is approved by the Required
Lenders, Administrative Agent and the Property Manager shall adhere to the
Business Plan until a different Business Plan is approved by the Required
Lenders. Administrative Agent may propose an amendment to the Business Plan as
it deems appropriate, which shall also be subject to Required Lender approval.
If the Business Plan (as may be amended) proposed by Administrative Agent is not
approved by the Required Lenders, (or if sixty (60) days have elapsed following
the Acquisition Date without a Business Plan being proposed by Administrative
Agent), any Lender may propose an alternative Business Plan, which
Administrative Agent shall submit to all Lenders for their approval. If an
alternative Business Plan is approved by the Required Lenders, Administrative
Agent may appoint one of the approving Lenders to implement the alternative
Business Plan. Notwithstanding any other provision of this Agreement, unless in
violation of an approved Business Plan or otherwise in an emergency situation,
Administrative Agent shall, subject to subsection (a) of this Section, have the
right but not the obligation to take any action in connection with the Loan
collateral (including those with respect to property taxes, insurance premiums,
completion of construction, operation, management, improvement, maintenance,
repair, sale and disposition), or any portion thereof.

 

(d)          Upon request by Administrative Agent or Borrower at any time,
Lenders will confirm in writing Administrative Agent’s authority to sell,
transfer or release any such liens of particular types or items of Loan
collateral pursuant to this Section; provided, however, that (i) Administrative
Agent shall not be required to execute any document necessary to evidence such
release, transfer or sale on terms that, in Administrative Agent’s opinion,
would expose Administrative Agent to liability or create any obligation or
entail any consequence other than the transfer, release or sale without
recourse, representation or warranty, and (ii) such transfer, release or sale
shall not in any manner discharge, affect or impair the obligations of Borrower
other than those expressly being released.

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 40

 

 

(e)          If the Lenders are unable to mutually agree on the purchase offer,
and if only two (2) Lenders exist at the time Administrative Agent receives a
purchase offer for Loan collateral for which one of the Lenders does not consent
within ten (10) Business Days after notification from Administrative Agent, the
consenting Lender may offer (“Purchase Offer”) to purchase all of non-consenting
Lender’s rights, titles and interests in the collateral for a purchase price
equal to non-consenting Lender’s Pro Rata Share of the net proceeds anticipated
from such sale of such collateral (as reasonably determined by Administrative
Agent), including the undiscounted face principal amount of any purchase money
obligation not payable at closing (“Net Proceeds”). Within ten (10) Business
Days thereafter the non-consenting Lender shall be deemed to have accepted such
Purchase Offer unless the non-consenting Lender notifies Administrative Agent
that it elects to purchase all of the consenting Lender’s right, title and
interest in the collateral for a purchase price payable by the non-consenting
Lender in an amount equal to the consenting Lender’s Pro Rata Share of the Net
Proceeds. Any amount payable hereunder by a Lender shall be due on the earlier
to occur of the closing of the sale of the collateral or ninety (90) days after
the Purchase Offer, regardless of whether the collateral has been sold.

 

5.11        Application of Payments. Except as otherwise provided below with
respect to Defaulting Lenders, aggregate principal and interest payments,
payments for Indemnified Liabilities, proceeds from a foreclosure or sale of the
collateral, and net operating income from the collateral during any period it is
owned by Administrative Agent on behalf of the Lenders (“Payments”) shall be
apportioned pro rata among Lenders and payments of any fees (other than fees
designated for Administrative Agent’s separate account) shall, as applicable, be
apportioned pro rata among Lenders. Notwithstanding anything to the contrary in
this Agreement, all Payments due and payable to Defaulting Lenders shall be due
and payable to and be apportioned pro rata among Administrative Agent and
Electing Lenders. Such apportionment shall be in the proportion that the
Defaulting Lender Payment Amounts paid by them bears to the total Defaulting
Lender Payment Amounts of such Defaulting Lender. Such apportionment shall be
made until Administrative Agent and Lenders have been paid in full for the
Defaulting Lender Payment Amounts. All pro rata Payments shall be remitted to
Administrative Agent and all such payments not constituting payment of specific
fees, and all proceeds of the Loan collateral received by Administrative Agent,
shall be applied first, to pay any fees, indemnities, costs, expenses (including
those in Section 5.7) and reimbursements then due to Administrative Agent from
Borrower; second, to pay any fees, costs, expenses and reimbursements then due
to Lenders from Borrower; third, to pay pro rata interest due in respect of the
Indebtedness and Administrative Agent Advances; fourth, to pay or prepay pro
rata principal of the Indebtedness and Administrative Agent Advances; fifth, to
pay any indebtedness of Borrower under Swap Transactions; and last, to Borrower,
if required by law, otherwise to the Lenders in Pro Rata Share percentages equal
to their percentages as of the date of termination of the Aggregate Commitments.

 

5.12        Benefit. The terms and conditions of this Article (except for
provisions of Section 5.9 requiring Borrower’s consent) are inserted for the
sole benefit of Administrative Agent and Lenders; the same may be waived in
whole or in part, with or without terms or conditions, without prejudicing
Administrative Agent’s or Lenders’ rights to later assert them in whole or in
part. Nothing in this Article (except for provisions of Section 5.9 requiring
Borrower’s consent) is binding on Borrower or affects the rights or broadens the
obligations of Borrower under this Agreement or the other Loan Documents.

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 41

 

 

5.13        Lead Arranger; Book Manager. None of the Lenders or other persons
identified on the facing page or signature pages of this Agreement as a
“syndication agent”, “documentation agent”, “co-agent”, “book manager”, or “lead
manager”, “arranger”, “lead arranger” or “co-arranger” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than, in the case of such Lenders, those applicable to all Lenders as such.
Without limiting the foregoing, none of Lenders or other persons so identified
as a “syndication agent”, “documentation agent”, “co-agent” or “lead manager”
shall have or be deemed to have any fiduciary relationship with any Lenders.
Each Lender acknowledges that it has not relied, and will not rely, on any of
Lenders or other persons so identified in deciding to enter into this Agreement
or in taking or not taking action hereunder.

 

ARTICLE 6 - GENERAL TERMS AND CONDITIONS

 

6.1          Consents; Borrower’s Indemnity. Except where otherwise expressly
provided in the Loan Documents, in any instance where the approval, consent or
the exercise of Administrative Agent’s or Lenders’ judgment is required, the
granting or denial of such approval or consent and the exercise of such judgment
shall be (a) within the sole discretion of Administrative Agent or Lenders;
(b) deemed to have been given only by a specific writing intended for the
purpose given and executed by Administrative Agent or Lenders; and (c) free from
any limitation or requirement of reasonableness. Notwithstanding any approvals
or consents by Administrative Agent or Lenders, neither Administrative Agent nor
any Lender has any obligation or responsibility whatsoever for the adequacy,
form or content of the Plans, the Budget, any appraisal, any contract, any
change order, any lease, or any other matter incident to the Property or the
construction of the Improvements. Administrative Agent’s or Lenders’ acceptance
of an assignment of the Plans for the benefit of Administrative Agent and
Lenders shall not constitute approval of the Plans. Any inspection, appraisal or
audit of the Property or the books and records of Borrower, or the procuring of
documents and financial and other information, by or on behalf of Administrative
Agent shall be for Administrative Agent’s and Lenders’ protection only, and
shall not constitute an assumption of responsibility to Borrower or anyone else
with regard to the condition, value, construction, maintenance or operation of
the Property, or relieve Borrower of any of Borrower’s obligations. Borrower has
selected all surveyors, architects, engineers, contractors, materialmen and all
other persons or entities furnishing services or materials to the Project.
Neither Administrative Agent nor any Lender has any duty to supervise or to
inspect the Property or the construction of the Improvements nor any duty of
care to Borrower or any other person to protect against, or inform Borrower or
any other person of the existence of, negligent, faulty, inadequate or defective
design or construction of the Improvements. Neither Administrative Agent nor any
Lender shall be liable or responsible for, and Borrower shall indemnify each
Agent-Related Person and each Lender and their respective Affiliates, directors,
officers, agents, attorneys and employees (collectively, the “Indemnified
Parties”) from and against: (a) any claim, action, loss or cost (including
reasonable attorney’s fees and costs) arising from or relating to (i) any defect
in the Property or the Improvements, (ii) the performance or default of
Borrower, Borrower’s surveyors, architects, engineers, contractors, or any other
person engaged by, through or under Borrower, (iii) any failure to construct,
complete, protect or insure the Improvements, (iv) the payment of costs of
labor, materials, or services supplied for the construction of the Improvements,
(v) the protection and preservation of the Loan collateral (including those with
respect to property taxes, insurance premiums, completion of construction,
operation, management, improvements, maintenance, repair, sale and disposition)
at any time when a Default exists, (vi) the performance of any obligation of
Borrower whatsoever, or (vii) Environmental Damages; (b) any and all claims by
third-parties and related losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including reasonable
attorney fees and costs) of any kind or nature whatsoever which may at any time
be imposed on, incurred by or asserted against any such Indemnified Party in any
way relating to or arising out of or in connection with (i) the execution,
delivery, enforcement, performance or administration of any Loan Document or any
other agreement, letter or instrument delivered in connection with the
transactions contemplated thereby or the consummation of the transactions
contemplated thereby, (ii) any Commitment or Loan, or the use or proposed use of
the proceeds therefrom, or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding); (c) any and all claims, demands, actions or causes of action
arising out of or relating to the lawful use of Information (as defined in
Section 6.6) or other materials obtained through Box or a similar information
system set up by and between Borrower and Administrative Agent to exchange
information; and (d) any and all liabilities, losses, costs or expenses
(including reasonable attorney fees and costs) that any Indemnified Party
suffers or incurs as a result of the assertion of any foregoing claim, demand,
action, cause of action or proceeding, or as a result of the preparation of any
defense in connection with any foregoing claim, demand, action, cause of action
or proceeding, in all cases, whether or not an Indemnified Party is a party to
such claim, demand, action, cause of action or proceeding and whether it is
defeated, successful or withdrawn, (all the foregoing, collectively, the
“Indemnified Liabilities”), INCLUDING IN WHOLE OR PART ANY LOSS ARISING OUT OF
AN INDEMNIFIED PARTY’S STRICT LIABILITY, OR COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE; provided that such indemnity shall not, as to any Indemnified Party,
be available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of any Indemnified Party or the violation by any Indemnified Party of
any Law applicable to it as a national bank, insurance company or other
regulated institution or any holding company or Affiliate thereof. Upon demand
by Administrative Agent, Borrower shall diligently defend any Claim which
affects the Property or is made or commenced against Administrative Agent or any
Lender, whether alone or together with Borrower or any other person, all at
Borrower’s own cost and expense and by counsel to be approved by Administrative
Agent in the exercise of its reasonable judgment. In the alternative, at any
time Administrative Agent may elect to conduct its own defense on behalf of
itself or any Lender through counsel selected by Administrative Agent and at the
cost and expense of Borrower. Nothing, including any advance or acceptance of
any document or instrument, shall be construed as a representation or warranty,
express or implied, to any party by Administrative Agent or Lenders. Inspection
shall not constitute an acknowledgment or representation by Administrative
Agent, any Lender or the Construction Inspector that there has been or will be
compliance with the Plans, the Loan Documents, or applicable Laws, governmental
requirements and restrictive covenants, or that the construction is free from
defective materials or workmanship. Inspection, whether or not followed by
notice of Default, shall not constitute a waiver of any Default then existing,
or a waiver of Administrative Agent’s and Lenders’ right thereafter to insist
that the Improvements be constructed substantially in accordance with the Plans,
and in accordance with the Loan Documents, and all applicable Laws, governmental
requirements and restrictive covenants. Administrative Agent’s failure to
inspect shall not constitute a waiver of any of Administrative Agent’s or
Lenders’ rights under the Loan Documents or at Law or in equity.

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 42

 

 

6.2          Miscellaneous. This Agreement may be executed in several
counterparts, all of which are identical, and all of which counterparts together
shall constitute one and the same instrument. The Loan Documents are for the
sole benefit of Administrative Agent, Lenders and Borrower and are not for the
benefit of any third party. A determination that any provision of this Agreement
is unenforceable or invalid shall not affect the enforceability or validity of
any other provision and the determination that the application of any provision
of this Agreement to any person or circumstance is illegal or unenforceable
shall not affect the enforceability or validity of such provision as it may
apply to other persons, entities or circumstances. Time shall be of the essence
with respect to Borrower’s obligations under the Loan Documents. This Agreement,
and its validity, enforcement and interpretation, shall be governed by the laws
of the State of Texas (without regard to any conflict of Laws principles) and
applicable United States federal Law.

 

6.3          Notices.

 

6.3.1        Modes of Delivery, Changes. Except as otherwise provided herein,
all notices, and other communications required or which any party desires to
give under this Agreement or any other Loan Document shall be in writing. Unless
otherwise specifically provided in such other Loan Document, all such notices
and other communications shall be deemed sufficiently given or furnished if
delivered by personal delivery, by nationally recognized overnight courier
service, courier, by registered or certified United States mail, postage
prepaid, or by facsimile (with, subject to subsection 6.3.2 below, a
confirmatory duplicate copy sent by first class United States mail), addressed
to the party to whom directed or by (subject to subsection 6.3.3 below)
electronic mail address to Borrower, at the addresses set forth at the end of
this Agreement or to Administrative Agent or Lenders at the addresses specified
for notices on the Schedule of Lenders (unless changed by similar notice in
writing given by the particular party whose address is to be changed). Any such
notice or communication shall be deemed to have been given and received either
at the time of personal delivery or, in the case of courier or mail, as of the
date of first attempted delivery at the address and in the manner provided
herein, or, in the case of facsimile, upon receipt; provided, however, that
service of a notice required by any applicable statute shall be considered
complete when the requirements of that statute are met. Notwithstanding the
foregoing, no notice of change of address shall be effective except upon actual
receipt. This Section shall not be construed in any way to affect or impair any
waiver of notice or demand provided in any Loan Document or to require giving of
notice or demand to or upon any person in any situation or for any reason.

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 43

 

 

6.3.2        Effectiveness of Facsimile Documents and Signatures. Loan Documents
may be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually-signed originals and shall be binding on all parties to
the Loan Documents. Administrative Agent may also require that any such
documents and signatures be confirmed by a manually-signed original thereof;
provided, however, that the failure to request or deliver the same shall not
limit the effectiveness of any facsimile document or signature.

 

6.3.3        Limited Use of Electronic Mail. Electronic mail and internet and
intranet websites may be used only to distribute routine communications, such as
financial statements and other information, and to distribute Loan Documents for
execution by the parties thereto, and may not be used for any other purpose.

 

6.3.4        Reliance by Administrative Agent and Lenders. Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan advance notices) purportedly given by or on behalf of Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. Borrower shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such person on each notice
purportedly given by or on behalf of Borrower, INCLUDING IN WHOLE OR PART FOR AN
AGENT RELATED PERSON’S OR LENDER’S STRICT LIABILITY, OR COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE, except to the extent of their gross negligence
or willful misconduct. All telephonic notices to and other communications with
Administrative Agent may be recorded by Administrative Agent, and each of the
parties hereto hereby consents to such recording. If a Lender does not notify or
inform Administrative Agent of whether or not it consents to, or approves of or
agrees to any matter of any nature whatsoever with respect to which its consent,
approval or agreement is required under the express provisions of this Agreement
or with respect to which its consent, approval or agreement is otherwise
requested by Administrative Agent, in connection with the Loan or any matter
pertaining to the Loan, within ten (10) Business Days (or such longer period as
may be specified by Administrative Agent) after such consent, approval or
agreement is requested by Administrative Agent, the Lender shall be deemed to
have given its consent, approval or agreement, as the case may be, with respect
to the matter in question.

 

6.4          Payments Set Aside. To the extent that any payment by or on behalf
of Borrower is made to Administrative Agent or any Lender, or Administrative
Agent or any Lender exercises its right of set-off, and such payment or the
proceeds of such set-off or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Administrative Agent or such Lender
in its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law, to a depository
(including Administrative Agent, any Lender or its or their Affiliates) for
returned items or insufficient collected funds, or otherwise, then (a) to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to Administrative Agent upon demand its applicable share
of any amount so recovered from or repaid by Administrative Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect.

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 44

 

 

6.5          Successors and Assigns.

 

(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender, Administrative Agent may assign or otherwise transfer any of its rights
or obligations hereunder only as provided in Section 5.9 and this Section 6.5,
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section 6.5, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section 6.5. Any other attempted assignment or
transfer by any party hereto shall be null and void. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Indemnified Parties) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)         Any Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and Pro Rata Share of the Loan at the time owing to
it); provided that:

 

(i)          so long as no Default has occurred and is continuing the assigning
Lender’s Commitment after the assignment must be at least $10,000,000.00, and
except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and Pro Rata Share of the Loan at the time owing
to it or in the case of an assignment to a Lender or an Affiliate of a Lender or
an Approved Fund as defined in subsection (h) of this Section with respect to a
Lender, the aggregate amount of the Commitment (which for this purpose includes
its Pro Rata Share of the Loan outstanding) subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to Administrative Agent, shall not be less than
$10,000,000.00 unless each of Administrative Agent and, so long as no Default
has occurred and is continuing, Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed);

 

(ii)         each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to its Pro Rata Share of the Loan and the Commitment
assigned;

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 45

 

 

(iii)        any assignment of a Commitment must be approved by Administrative
Agent, unless the person that is the proposed assignee is itself a Lender
(whether or not the proposed assignee would otherwise qualify as an Eligible
Assignee); and

 

(iv)        the parties to each assignment shall execute and deliver to
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500.00.

 

Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of this Agreement with respect to Borrower’s obligations surviving
termination of this Agreement). An assignment shall not relieve a Lender from
responsibility for any failure of performance by the Lender prior to the
acceptance and recording by Administrative Agent of the Assignment and
Assumption. Upon request, Administrative Agent shall prepare and Borrower shall
execute and deliver a Note (“Replacement Note”) to the assignee Lender against
surrender of the Note that it replaces for cancellation or endorsement of
decreased principal amount, as applicable. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section 6.5.

 

(c)          Administrative Agent, acting solely for this purpose as an agent of
Borrower, shall maintain at Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amount (and stated
interest) of each Lender’s Pro Rata Share of the Loan owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and Borrower,
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 46

 

 

(d)          Any Lender may, without the consent of, but with prior notice to
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or its
Pro Rata Share of the Loan owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) Borrower, Administrative Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement, and (iv) except to
the extent consented to by Administrative Agent in its sole discretion with
respect to each participation, any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement.

 

(e)          A Participant shall not be entitled to receive any greater payment
under Sections 1.7, 1.8 or 1.9 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant.

 

(f)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its Note,
if any) to secure obligations of such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment, or any transfer upon foreclosure thereof, shall release a Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto.

 

(g)          If the consent of Borrower to an assignment or to an assignee is
required hereunder (including a consent to an assignment which does not meet the
minimum assignment threshold specified in clause (i) of the provision to the
first sentence of subsection (b) above), Borrower shall be deemed to have given
its consent ten (10) Business Days after the date notice thereof has been
delivered by the assigning Lender (through Administrative Agent) unless such
consent is expressly refused by Borrower prior to such tenth Business Day.

 

(h)          As used herein, the following terms have the following meanings:

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender, an
Approved Fund or any other person (other than a natural person) approved by
Administrative Agent, provided such Affiliate of a Lender, Approved Fund or
other person is not a Foreign Lender and is rated BBB or better by Standard and
Poors or Baa2 or better by Moodys, and (c) any such other person (other than a
natural person and other than Borrower, any Guarantor, and any Person affiliated
with Borrower or any Guarantor) approved by Administrative Agent and, unless a
Default that has not been waived by Administrative Agent exists, Borrower (each
such approval not to be unreasonably withheld or delayed).

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 47

 

 

“Fund” means any person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial real
estate loans and similar extensions of credit in the ordinary course of its
business.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

6.6          Confidentiality. Each of Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to the directors, officers,
employees and agents, including accountants, legal counsel and other advisors of
Administrative Agent, Lenders and their Affiliates (it being understood that the
persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent requested by any regulatory authority; (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process; (d) to any other party to this Agreement; (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder;
(f) subject to an agreement containing provisions substantially the same as
those of this Section 6.6, to (i) any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations
under this Agreement or (ii) any direct or indirect contractual counterparty or
prospective counterparty (or such contractual counterparty’s or prospective
counterparty’s professional advisor) to any Swap Transaction or credit
derivative transaction relating to obligations of Borrower and Guarantor;
(g) with the consent of Borrower; (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section 6.6 or
(ii) becomes available to Administrative Agent or any Lender on a
nonconfidential basis from a source other than Borrower or a Guarantor or their
Affiliates; or (i) to the National Association of Insurance Commissioners or any
other similar organization. For the purposes of this Section, “Information”
means all information received from Borrower or a Guarantor relating to Borrower
or Guarantor or their business, other than any such information that is
available to Administrative Agent or any Lender on a nonconfidential basis prior
to disclosure by Borrower or a Guarantor; provided that, in the case of
information received from Borrower or a Guarantor after the date hereof, except
for Financial Statements and CV Statements, such information is clearly
identified in writing at the time of delivery as confidential. Any person
required to maintain the confidentiality of Information as provided in this
Section 6.6 shall be considered to have complied with its obligation to do so if
such person has exercised the same degree of care to maintain the
confidentiality of such Information as such person would accord to its own
confidential information. Administrative Agent and the Lenders may disclose the
existence of this Agreement and information about this Agreement (excluding
Information about Guarantors) to market data collectors or similar service
providers to the lending industry.

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 48

 

 

6.7          Set-off. In addition to any rights and remedies of Administrative
Agent and Lenders provided by Law, upon the occurrence and during the
continuance of any Default, Administrative Agent and each Lender is authorized
at any time and from time to time, without prior notice to Borrower or any other
party to the Loan Documents, any such notice being waived by Borrower (on its
own behalf and on behalf of each party to the Loan Documents to the fullest
extent permitted by Law), to set-off and apply any and all deposits, general or
special, time or demand, provisional or final, any time owing by Administrative
Agent or such Lender hereunder or under any other Loan Document to or for the
credit or the account of Borrower against any and all Obligations, irrespective
of whether or not Administrative Agent or such Lender shall have made demand
under this Agreement or any other Loan Document and although such Obligations
may be denominated in a currency different from that of the applicable depositor
indebtedness. Each Lender agrees promptly to notify Borrower and Administrative
Agent after any such set-off and application made by such Lender; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application.

 

6.8          Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the portions of the Loan advanced
by it, any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the portions of the Loan made by them, as shall be necessary
to cause such purchasing Lender to share the excess payment in respect of such
portions of the Loan or such participations, as the case may be, pro rata with
each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from the purchasing Lender under any of the
circumstances described in Section 6.4 (including pursuant to any settlement
entered into by the purchasing Lender in its discretion), such purchase shall to
that extent be rescinded and each other Lender shall repay to the purchasing
Lender the purchase price paid therefor, together with an amount equal to such
paying Lender’s ratable share (according to the proportion of (i) the amount of
such paying Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered without
further interest thereon. Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by Law,
exercise all its rights of payment (including the right of set-off), but subject
to Section 6.7 with respect to such participation as fully as if such Lender
were the direct creditor of Borrower in the amount of such participation.
Administrative Agent will keep records (which shall be conclusive and binding in
the absence of manifest error) of participations purchased under this Section
6.8 and will in each case notify the Lenders following any such purchases or
repayments. Each Lender that purchases a participation pursuant to this Section
shall from and after such purchase have the right to give all notices, requests,
demands, directions and other communications under this Agreement with respect
to the portion of the Obligations purchased to the same extent as though the
purchasing Lender were the original owner of the Obligations purchased.

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 49

 

 

6.9          Amendments; Survival.

 

(a)          Administrative Agent and Lenders may amend (whether pursuant to a
separate intercreditor agreement or otherwise) any of the terms, conditions or
agreements set forth in Article 5 (except for provisions applicable to
Borrower’s consent in Section 5.9) or as to any other matter in the Loan
Documents respecting payments between Administrative Agent or Lenders, without
the consent of Borrower or any other Person or the execution by Borrower or any
other Person of any such amendment or intercreditor agreement. Subject to the
foregoing, Administrative Agent and Borrower or the applicable party to the Loan
Documents, as the case may be, may (a) amend or waive any provision of this
Agreement or any other Loan Document, or (b) consent to any departure by any
party to the Loan Documents therefrom, which amendment, waiver or consent is
intended to be within Administrative Agent’s discretion or determination, or is
to a provision enforceable or determinable to the extent required by
Administrative Agent (reasonable or otherwise), or in Administrative Agent’s
reasonable determination, shall not have a material effect on Borrower or the
Project. Subject to the foregoing, with the consent of the Required Lenders,
Administrative Agent and Borrower or the applicable party to the Loan Documents,
as the case may be, may, by instrument in writing signed by them, enter into any
other amendment, waiver or consent (including a consent to the sale, transfer,
pledge, mortgage or assignment of any indirect interest in Borrower, except no
such consent shall be required if such sale, transfer, pledge, mortgage or
assignment is expressly permitted under the Loan Documents). Each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

 

(b)          Notwithstanding the above, no such amendment, waiver or consent
shall:

 

(i)          except as expressly permitted by this Agreement, extend or increase
the Commitment of any Lender (or reinstate any Commitment terminated pursuant to
Section 4.2), without the written consent of such Lender (it being understood
that a waiver of a Default shall not constitute an extension or increase in any
Lender’s Commitment);

 

(ii)         postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document, without
the written consent of each Lender directly affected thereby;

 

(iii)        reduce the principal of, or the rate of interest specified herein
on, any portion of the Loan or any fees or other amounts payable hereunder or
under any other Loan Document, without the written consent of each Lender
directly affected thereby, or to amend the definition of “Past Due Rate” or
“late charges”; provided, however, that Administrative Agent may waive any
obligation of Borrower to pay interest at the Past Due Rate and/or late charges
for periods of up to thirty days, and only the consent of the Required Lenders
shall be necessary to waive any obligation of Borrower to pay interest at the
Past Due Rate or late charges thereafter;

 

(iv)        change the percentage of the combined Commitments or of the
aggregate unpaid principal amount of the Loan which is required for the Lenders
or any of them to take any action hereunder, without the written consent of
Borrower and each Lender;

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 50

 

 

(v)         change the definition of “Pro Rata Share” or “Required Lenders” or
any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
Borrower and each Lender;

 

(vi)        amend this Section 6.9, or Section 6.8, without the written consent
of Borrower and each Lender;

 

(vii)       release the liability of Borrower or, except as expressly
contemplated by the Guaranties, any existing Guarantor without the written
consent of each Lender;

 

(viii)      permit the sale, transfer, pledge, mortgage or assignment of any
Loan collateral or any direct interest in Borrower, except as expressly
permitted under the Loan Documents, without the written consent of each Lender;
or

 

(ix)         transfer or release any lien on, or after foreclosure or other
acquisition of title by Administrative Agent on behalf of the Lenders transfer
or sell, any Loan collateral except as permitted in Section 5.10, without the
written consent of each Lender,

 

and, provided further, that no amendment, waiver or consent shall, unless in
writing and signed by Administrative Agent in addition to the Lenders required
above, affect the rights or duties of Administrative Agent under this Agreement
or any other Loan Document. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased without the consent of such Lender.

 

(c)          This Agreement shall continue in full force and effect until the
Indebtedness is paid in full and all of Administrative Agent’s and Lenders’
obligations under this Agreement are terminated; and all representations and
warranties and all provisions herein for indemnity of the Indemnified Parties,
Administrative Agent and Lenders (and any other provisions herein specified to
survive) shall survive payment in full, satisfaction or discharge of the
Indebtedness, the resignation or removal of Administrative Agent or replacement
of any Lender, and any release or termination of this Agreement or of any other
Loan Documents.

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 51

 

 

6.10        Costs and Expenses. Without limiting any Loan Document and to the
extent not prohibited by applicable Laws, Borrower shall pay when due, shall
reimburse to Administrative Agent for the benefit of itself and Lenders on
demand and shall indemnify Administrative Agent and Lenders from, all
out-of-pocket fees, costs, and expenses paid or incurred by Administrative Agent
and Lenders in connection with the negotiation, preparation and execution of
this Agreement and the other Loan Documents (and any amendments, approvals,
consents, waivers and releases requested, required, proposed or done from time
to time), or in connection with the disbursement, or administration of the Loan
or the enforcement of the obligations of Borrower, the exercise of any right or
remedy of Administrative Agent when a Default exists or collection of the Loan,
including (a) all reasonable fees and expenses of Administrative Agent’s counsel
in connection with the foregoing matters; (b) fees and charges of each
Construction Inspector (subject to the limits in Section 2.6); (c) appraisal,
re-appraisal and survey costs (subject to the limits of Section 2.13); (d) title
insurance charges and premiums; (e) title search or examination costs, including
abstracts, abstractors’ certificates and uniform commercial code searches;
(f) judgment and tax lien searches for Borrower and each Guarantor; (g) escrow
fees; (h) subject to Section 2.16(c), fees and costs of environmental
investigations, site assessments and remediations; (i) recordation taxes,
documentary taxes, transfer taxes and mortgage taxes; (j) filing and recording
fees; (k) loan brokerage fees separately authorized by Borrower in writing; and
(l) legal fees actually incurred by Administrative Agent in connection with the
syndication of the Loan, but in no event to exceed $3,000.00. Borrower shall pay
all costs and expenses incurred by Administrative Agent, including reasonable
attorneys’ fees, if the obligations or any part thereof are sought to be
collected by or through an attorney at law, whether or not involving probate,
appellate, administrative or bankruptcy proceedings. Borrower shall pay all
costs and expenses of complying with the Loan Documents, whether or not such
costs and expenses are included in the Budget. Borrower’s obligations under this
Section 6.10 shall survive the delivery of the Loan Documents, the making of
advances, the payment in full of the Indebtedness, the release or reconveyance
of any of the Loan Documents, the foreclosure of the Deed of Trust or conveyance
in lieu of foreclosure, any bankruptcy or other debtor relief proceeding, and
any other event whatsoever.

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 52

 

 

6.11        Tax Forms.

 

(a)          Each Lender, and each holder of a participation interest herein,
that is not a “United States person” within the meaning of Section 7701(a)(30)
of the Code (a “Foreign Lender”) shall deliver to Administrative Agent and
Borrower, prior to receipt of any payment subject to withholding (or upon
accepting an assignment or receiving a participation interest herein, if
earlier), two duly signed completed copies of either Form W-8BEN or any
successor thereto (relating to such Foreign Lender and entitling it to a
complete exemption from, or reduction of, withholding on all payments to be made
to such Foreign Lender by Borrower pursuant to this Agreement) or Form W-8ECI or
any successor thereto (relating to all payments to be made to such Foreign
Lender by Borrower pursuant to this Agreement) of the United States Internal
Revenue Service or such other evidence satisfactory to Borrower and
Administrative Agent that such Foreign Lender is entitled to an exemption from
or reduction of, United States withholding tax, including any exemption pursuant
to Section 881(c) of the Code. Thereafter and from time to time, each such
Foreign Lender shall (i) promptly submit to Administrative Agent and Borrower
such additional duly completed and signed copies of one of such forms (or such
successor forms as shall be adopted from time to time by the relevant United
States taxing authorities) as may then be available under then current United
States Laws and regulations to avoid, or such evidence as is satisfactory to
Borrower and Administrative Agent of any available exemption from or reduction
of, United States withholding taxes in respect of all payments to be made to
such Foreign Lender by Borrower pursuant to the Loan Documents, (ii) promptly
notify Administrative Agent and Borrower of any change in circumstances which
would modify or render invalid any claimed exemption or reduction, and
(iii) take such steps as shall not be materially disadvantageous to it, in the
reasonable judgment of such Foreign Lender, and as may be reasonably necessary
(including the re-designation of its lending office, if any) to avoid any
requirement of applicable Laws that Borrower make any deduction or withholding
for taxes from amounts payable to such Foreign Lender. If a payment made to a
Lender under any Loan Document would be subject to U.S. federal withholding Tax
imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to Borrower and
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by Borrower or Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Borrower or Administrative Agent as may be necessary for Borrower
and Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for the purposes of the preceding sentence, “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

(b)          Each Foreign Lender, to the extent it does not act or ceases to act
for its own account with respect to any portion of any sums paid or payable to
such Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Lender), shall deliver to Administrative Agent and
Borrower on the date when such Foreign Lender ceases to act for its own account
with respect to any portion of any such sums paid or payable, and at such other
times as may be necessary in the determination of Administrative Agent or
Borrower (in the reasonable exercise of its discretion), (i) two duly signed
completed copies of the forms or statements required to be provided by such
Lender as set forth above, to establish the portion of any such sums paid or
payable with respect to which such Lender acts for its own account that is not
subject to U.S. withholding tax, and (ii) two duly signed completed copies of
United States Internal Revenue Service Form W-8IMY (or any successor thereto),
together with any information such Lender chooses to transmit with such form,
and any other certificate or statement of exemption required under the Code, to
establish that such Lender is not acting for its own account with respect to a
portion of any such sums payable to such Lender.

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 53

 

 

(c)          Borrower shall not be required to pay any additional amount to, or
indemnify any Foreign Lender under Section 1.11(a) or (c) respectively with
respect to any Taxes required to be deducted or withheld on the basis of the
information, certificates or statements of exemption such Lender transmits with
an United States Internal Revenue Service Form W-8IMY pursuant to this
subsection (c) of this Section 6.11, or (ii) if such Lender shall have failed to
satisfy the foregoing provisions of this Section 6.11; provided that if such
Lender shall have satisfied the requirement of this Section 6.11 on the date
such Lender became a Lender or ceased to act for its own account with respect to
any payment under any of the Loan Documents, nothing in this Section 6.11 shall
relieve Borrower of its obligation to pay any amounts pursuant to
Section 1.11(a) or (c) in the event that, as a result of any change in any
applicable law, treaty or governmental rule, regulation or order, or any change
in the interpretation, administration or application thereof, such Lender is no
longer properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender or other person for the
account of which such Lender receives any sums payable under any of the Loan
Documents is not subject to withholding or is subject to withholding at a
reduced rate.

 

(d)          Administrative Agent may, without reduction, withhold any Taxes
required to be deducted and withheld from any payment under any of the Loan
Documents with respect to which Borrower is not required to pay additional
amounts under this Section 6.11.

 

(e)          Upon the request of Administrative Agent or Borrower, each Lender
that is a “United States person” within the meaning of Section 7701(a)(30) of
the Code shall deliver to Administrative Agent two duly signed completed copies
of United States Internal Revenue Service Form W-9. If such Lender fails to
deliver such forms, then Administrative Agent or Borrower may withhold from any
interest payment to such Lender an amount equivalent to the applicable back-up
withholding tax imposed by the Code, without reduction.

 

(f)          If any Tribunal asserts that Administrative Agent or Borrower did
not properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify Administrative Agent or Borrower therefor, including all penalties and
interest and costs and expenses (including attorney fees) of Administrative
Agent or Borrower. The obligation of Lenders under this subsection shall survive
the removal or replacement of a Lender, the payment of all Obligations and the
resignation or replacement of Administrative Agent. In addition, at any time,
and from time to time, upon request by Administrative Agent or any Lender,
Borrower will, at Borrower’s expense, provide any and all further instruments,
certificates and other documents as may, in the opinion of Administrative Agent
or such Lender, be necessary in order to verify Borrower’s identity and
background in a manner satisfactory to Administrative Agent or such Lender.

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 54

 

 

(g)          Unless required by applicable Laws, at no time shall the
Administrative Agent have any obligation to file for or otherwise pursue on
behalf of a Lender, or have any obligation to pay to any Lender, any refund of
Taxes withheld or deducted from funds paid for the account of such Lender, as
the case may be. If any Lender or the Administrative Agent determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes or Other Taxes with respect to which Borrower has paid additional amounts
pursuant to Sections 1.11(a) or 1.11(c), or as to which it has been indemnified
by Borrower pursuant to Section 1.11(d) (including by the payment of additional
amounts pursuant to Section 1.11(a)), it shall pay to Borrower an amount equal
to such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by Borrower under Section 1.11 with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) incurred by such recipient, and without interest (other than any interest
paid by the relevant Governmental Authority) to such recipient in the event the
recipient is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this subsection, in no event will
the applicable recipient be required to pay any amount to Borrower pursuant to
this subsection the payment of which would place the recipient in a less
favorable net after-tax position than such recipient would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This subsection shall not be construed to require any recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to Borrower or any other Person.

 

6.12        Further Assurances. Borrower will, upon Administrative Agent’s
request, (a) promptly correct any defect, error or omission in any Loan
Document; (b) execute, acknowledge, deliver, procure, record or file such
further instruments and do such further acts as Administrative Agent deems
necessary, desirable or proper to carry out the purposes of the Loan Documents
and deems necessary to identify and subject to the liens and security interest
of the Loan Documents any property intended to be covered thereby, including any
renewals, additions, substitutions, replacements, or appurtenances to the
Property; (c) execute, acknowledge, deliver, procure, file or record any
document or instrument Administrative Agent reasonably deems necessary,
desirable, or proper to protect the liens or the security interest under the
Loan Documents against the rights or interests of third persons; and (d) provide
such certificates, documents, reports, information, affidavits and other
instruments required to comply with the requirements of any agency having
jurisdiction over Administrative Agent.

 

6.13        Inducement to Lenders. The representations and warranties contained
in this Agreement and the other Loan Documents (a) are made to induce Lenders to
make the Loan and extend any other credit to or for the account of Borrower
pursuant hereto, and Administrative Agent and Lenders are relying thereon, and
will continue to rely thereon, and (b) shall survive any bankruptcy proceedings
involving Borrower, Guarantor or the Property, foreclosure, or conveyance in
lieu of foreclosure.

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 55

 

 

6.14        Forum. Each party to this Agreement hereby irrevocably submits
generally and unconditionally for itself and in respect of its property to the
jurisdiction of any state court, or any United States federal court, sitting in
Dallas, Texas, over any suit, action or proceeding arising out of or relating to
this Agreement or the Indebtedness. Each party to this Agreement hereby
irrevocably waives, to the fullest extent permitted by Law, any objection that
they may now or hereafter have to the laying of venue in any such court and any
claim that any such court is an inconvenient forum. Each party to this Agreement
hereby agrees and consents that, in addition to any methods of service of
process provided for under applicable Law, all service of process in any such
suit, action or proceeding in any court specified in the first sentence of this
Section may be made by certified or registered mail, return receipt requested,
directed to such party at its address for notice stated in this Agreement, or at
a subsequent address of which the other parties received actual notice from such
party in accordance with this Agreement. Nothing herein shall affect the right
of any party to serve process in any manner permitted by Law.

 

6.15        Interpretation. References to “Dollars,” “$,” “money,” “payments” or
other similar financial or monetary terms are references to lawful money of the
United States of America. References to Articles, Sections, and Exhibits are,
unless specified otherwise, references to articles, sections and exhibits of
this Agreement. Words of any gender shall include each other gender. Words in
the singular shall include the plural and words in the plural shall include the
singular. References to Guarantor shall mean, each person comprising same,
jointly and severally. References to “persons” shall include both natural
persons and any legal entities, including public or governmental bodies,
agencies or instrumentalities. The words “include” and “including” shall be
interpreted as if followed by the words “without limitation”. Captions and
headings in the Loan. Documents are for convenience only and shall not affect
the construction of the Loan Documents.

 

6.16        No Partnership, etc. The relationship between Lenders (including
Administrative Agent) and Borrower is solely that of lender and borrower.
Neither Administrative Agent nor any Lender has any fiduciary or other special
relationship with or duty to Borrower and none is created by the Loan Documents.
Nothing contained in the Loan Documents, and no action taken or omitted pursuant
to the Loan Documents, is intended or shall be construed to create any
partnership, joint venture, association, or special relationship between
Borrower and Administrative Agent or any Lender or in any way make
Administrative Agent or any Lender a co-principal with Borrower with reference
to the Project, the Property or otherwise. In no event shall Administrative
Agent’s or Lenders’ rights and interests under the Loan Documents be construed
to give Administrative Agent or any Lender the right to control, or be deemed to
indicate that Administrative Agent or any Lender is in control of, the business,
properties, management or operations of Borrower.

 

6.17        Records. The unpaid amount of the Loan and the amount of any other
credit extended by Administrative Agent or Lenders to or for the account of
Borrower set forth on the books and records of Administrative Agent shall be
presumptive evidence of the amount thereof owing and unpaid, but failure to
record any such amount on Administrative Agent’s books and records shall not
limit or affect the obligations of Borrower under the Loan Documents to make
payments on the Loan when due.

 

6.18        Commercial Purpose. Borrower warrants that the Loan is being made
solely to acquire or carry on a business or commercial enterprise, and/or
Borrower is a business or commercial organization. Borrower further warrants
that all of the proceeds of this Loan shall be used for commercial purposes and
stipulates that the Loan shall be construed for all purposes as a commercial
loan, and is made for other than personal, family, household or agricultural
purposes.

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 56

 

 

6.19        US Patriot Act Notice. Each Lender and Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies Borrower that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies Borrower, which information includes the name
and address of Borrower and other information that will allow such Lender or
Administrative Agent, as applicable, to identify Borrower in accordance with the
Act. Borrower shall, promptly following a request by Administrative Agent or any
Lender, provide all reasonable documentation and other reasonable information
that Administrative Agent or such Lender requests in order to comply with its
ongoing obligation under “know your customer” and anti-money laundering rules
and regulations, including the Act, other than with respect to Individual
Beneficiaries.

 

6.20        Service of Process. Borrower hereby consents to process being served
in any suit, action, or proceeding instituted in connection with this Loan by
(a) the mailing of a copy thereof by certified mail, postage prepaid, return
receipt requested, to Borrower and (b) serving a copy thereof upon CT
Corporation, 1209 Orange Street, Wilmington, Delaware 19801, the agent hereby
designated and appointed by Borrower as Borrower’s agent for service of process.
Borrower irrevocably agrees that such service shall be deemed to be service of
process upon Borrower in any such suit, action, or proceeding. Nothing in any
Note shall affect the right of Administrative Agent to serve process in any
manner otherwise permitted by Law and nothing in any Note will limit the right
of Administrative Agent on behalf of the Lenders otherwise to bring proceedings
against Borrower in the courts of any jurisdiction or jurisdictions.

 

6.21        Entire Agreement. The Loan Documents constitute the entire
understanding and agreement between Borrower, Administrative Agent and Lenders
with respect to the transactions arising in connection with the Loan, and
supersede all prior written or oral understandings and agreements between
Borrower, Administrative Agent, and Lenders with respect to the matters
addressed in the Loan Documents. In particular, and without limitation, the
terms of any commitment letter, letter of intent or quote letter by
Administrative Agent or any Lender to make the Loan are merged into the Loan
Documents. Neither Administrative Agent nor any Lender has made any commitments
to extend the term of the Loan past its stated maturity date or to provide
Borrower with financing except as set forth in the Loan Documents. Except as
incorporated in writing into the Loan Documents, there are not, and were not,
and no persons are or were authorized by Administrative Agent or any Lender to
make, any representations, understandings, stipulations, agreements or promises,
oral or written, with respect to the matters addressed in the Loan Documents.

 

6.22        Dispute Resolution.

 

(a)          Arbitration. Except to the extent expressly provided below, any
Dispute shall, upon the request of any party, be determined by binding
arbitration in accordance with the Federal Arbitration Act, Title 9, United
States Code (or if not applicable, the applicable state law), the then current
rules for arbitration of disputes of financial services of the American
Arbitration Association (“AAA”) and the “Special Rules” set forth below. In the
event of any inconsistency, the Special Rules shall control. The filing of a
court action is not intended to constitute a waiver of the right of Borrower,
Administrative Agent or a Lender, including the suing party, thereafter to
require submittal of the Dispute to arbitration. Any party to this Agreement may
bring an action, including a summary or expedited proceeding, to compel
arbitration of any Dispute in any court having jurisdiction over such action.
For the purposes of this Section 6.22 only, the terms “party” and “parties”
shall include any parent corporation, subsidiary or affiliate of Administrative
Agent or a Lender involved in the servicing, management or administration of any
obligation described in or evidenced by this Agreement, together with the
officers, employees, successors and assigns of each of the foregoing.

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 57

 

 

(b)          Special Rules.

 

(i)          The arbitration shall be conducted in Dallas, Texas.

 

(ii)         The arbitration shall be administered by AAA who will appoint an
arbitrator. If AAA is unwilling or unable to administer or legally precluded
from administering the arbitration, or if AAA is unwilling or unable to enforce
or legally precluded from enforcing any and all provisions of this Section 6.22,
then any party to this Agreement may substitute, without the necessity of the
agreement or consent of the other party or parties, another arbitration
organization that has similar procedures to AAA but that will observe and
enforce any and all provisions of this Section 6.22. All Disputes shall be
determined by one arbitrator; however, if the amount in controversy in a Dispute
exceeds Five Million Dollars ($5,000,000), upon the request of any party, the
Dispute shall be decided by three arbitrators (for purposes of this Agreement,
referred to collectively as the “arbitrator”).

 

(iii)        All arbitration hearings will be commenced within ninety (90) days
of the demand for arbitration and completed within ninety (90) days from the
date of commencement; provided, however, that upon a showing of good cause, the
arbitrator shall be permitted to extend the commencement of such hearing for up
to an additional sixty (60) days.

 

(iv)        The judgment and the award, if any, of the arbitrator shall be
issued within thirty (30) days of the close of the hearing. The arbitrator shall
provide a concise written statement setting forth the reasons for the judgment
and for the award, if any. The arbitration award, if any, may be submitted to
any court having jurisdiction to be confirmed and enforced, and such
confirmation arid enforcement shall not be subject to arbitration.

 

(v)         The arbitrator will have the authority to decide whether any Dispute
is barred by the statute of limitations and, if so, to dismiss the arbitration
on that basis. For purposes of the application of the statute of limitations,
the service on AAA under applicable AAA rules of a notice of disputes is the
equivalent of the filing of a lawsuit.

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 58

 

 

(vi)        Any dispute concerning this Section 6.22, including any such dispute
as to the validity or enforceability of this Section 6.22, or whether a Dispute
is arbitrable, shall be determined by the arbitrator; provided, however, that
the arbitrator shall not be permitted to vary the express provisions of the
Special Rules or the Reservation of Rights in subsection (c) below.

 

(vii)       The arbitrator shall have the power to award legal fees and costs
pursuant to the terms of this Agreement.

 

(viii)      The arbitration will take place on an individual basis without
reference to, resort to, or consideration of any form of class or class action.

 

(c)          Reservations of Rights. Nothing in this Agreement shall be deemed
to (i) limit the applicability of any otherwise applicable statutes of
limitation or repose or any waivers contained in this Agreement or any of the
other Loan Documents, or (ii) apply to or limit the right of (A) any party
(subject to Section 1.8 and Article 5) to exercise self help remedies such as
(but not limited to) setoff, or (B) Administrative Agent on behalf of the
Lenders to foreclose judicially or nonjudicially against any real or personal
property collateral for the Loan, or to exercise judicial or nonjudicial power
of sale rights, (C) any party to obtain from a court provisional or ancillary
remedies such as (but not limited to) injunctive relief, writ of possession,
prejudgment attachment, or the appointment of a receiver, or (D) any party to
pursue rights against a party to this Agreement in a third-party proceeding in
any action brought against any other party or parties in a state, federal or
international court, tribunal or hearing body (including actions in specialty
courts, such as bankruptcy and patent courts). A party, as applicable, may
exercise the rights set forth in clauses (A) through (D), inclusive, before,
during or after the pendency of any arbitration proceeding brought pursuant to
this Agreement. Neither the exercise of self help remedies nor the institution
or maintenance of an action for foreclosure or provisional or ancillary remedies
shall constitute a waiver of the right of any party, including the claimant in
any such action, to arbitrate the merits of the Dispute occasioning resort to
such remedies. No provision in the Loan Documents regarding submission to
jurisdiction and/or venue in any court is intended or shall be construed to be
in derogation of the provisions in any Loan Document for arbitration of any
Dispute.

 

(d)          Conflicting Provisions for Dispute Resolution. If there is any
conflict between the terms, conditions and provisions of this Section 6.22 and
those of any other provision or agreement for arbitration or dispute resolution,
the terms, conditions and provisions of this Section 6.22 shall prevail as to
any Dispute arising out of or relating to (i) this Agreement, (ii) any other
Loan Document, (iii) any related agreements or instruments, or (iv) the
transaction contemplated herein or therein (including any claim based on or
arising from an alleged personal injury or business tort). In any other
situation, if the resolution of a given Dispute is specifically governed by
another provision or agreement for arbitration or dispute resolution, the other
provision or agreement shall prevail with respect to said Dispute.

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 59

 

 

(e)          Jury Trial Waiver in Arbitration. By agreeing to this Section 6.22,
the parties irrevocably and voluntarily waive any right they may have to a trial
by jury in respect of any Dispute.

 

6.23        WAIVER OF JURY TRIAL. WITHOUT INTENDING IN ANY WAY TO LIMIT THE
PARTIES’ AGREEMENT TO ARBITRATE ANY “DISPUTE” (FOR PURPOSES OF THIS SECTION
6.23, AS DEFINED IN SECTION 6.22) AS SET FORTH IN THIS AGREEMENT, TO THE EXTENT
ANY “DISPUTE” IS NOT SUBMITTED TO ARBITRATION OR IS DEEMED BY THE ARBITRATOR OR
BY ANY COURT WITH JURISDICTION TO BE NOT ARBITRABLE OR NOT REQUIRED TO BE
ARBITRATED, THE PARTIES HERETO WAIVE TRIAL BY JURY IN RESPECT OF ANY SUCH
“DISPUTE” AND ANY ACTION ON SUCH “DISPUTE.” THIS WAIVER IS KNOWINGLY, WILLINGLY
AND VOLUNTARILY MADE BY THE PARTIES HERETO, AND THE PARTIES HERETO HEREBY
REPRESENT THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY
PERSON OR ENTITY TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY
OR NULLIFY ITS EFFECT. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES
ENTERING INTO THIS AGREEMENT. THE PARTIES HERETO ARE EACH HEREBY AUTHORIZED TO
FILE A COPY OF THIS SECTION 6.23 IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF
THIS WAIVER OF JURY TRIAL. EACH PARTY HERETO FURTHER REPRESENTS AND WARRANTS
THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING
OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE
REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT
IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

 

THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

CONSTRUCTION LOAN AGREEMENT(Alexan Southside) – Page 60

 

 

EXECUTED and DELIVERED as of the date first set forth above.

 

Address:   820 Gessner Road, Suite 760 Houston, Texas  77024 Attention:  Sean
Rae Telephone: (713) 706-1512 Email:  srae@tcresidential.com   With copies to:  
Michael K. Ording Jones Day 325 John H. McConnell Blvd. Columbus, Ohio  43215  
The federal tax identification
no. of Borrower is: 47-2611789   BR Southside Member, LLC c/o BlueRock Real
Estate, L.L.C. 712 Fifth Avenue, 9th Floor New York, NY  10019 Attention:  Ryan
MacDonald and Michael Konig, Esq. Telephone:  (646) 278-4230 Facsimile:   (646)
278-4220   Hirschler Fleischer 2100 East Cary Street Richmond,
Virginia  23223-7078 Attention:  S. Edward Flanagan Telephone:  (804) 771-9592
Facsimile:  (804) 644-0957

BORROWER:   BR BELLAIRE BLVD, LLC, a Delaware limited liability company   By:   
Blaire House, LLC,   a Delaware limited liability company,   a manager      
By:    HCH 114 Southside, L.P.,     a Delaware limited partnership,     its
managing member           By:    Maple Multi-Family Development, L.L.C.,       a
Texas limited liability company,       its general partner               By: /s/
Donna C. Kruger       Name:   Donna C. Kruger       Title: Vice President

 

 

 

 

 

ADMINISTRATIVE AGENT and LENDER:   BANK OF AMERICA, N.A., a national banking
association, as Administrative Agent and a Lender   By: /s/ Jane Williams Name:
Jane Williams Title: Senior Vice President



 

CONSTRUCTION LOAN AGREEMENT (Alexan Southside) – Signature Page

 

 

EXHIBIT “A”

 

METES AND BOUNDS DESCRIPTION

4.222 ACRES (183,928 SQUARE FEET)

A.C. REYNOLDS SURVEY, ABSTRACT NUMBER 61

HARRIS COUNTY, TEXAS

 

Being a tract or parcel containing 4.222 acres (183,928 square feet) of land
situated in the A.C. Reynolds Survey, Abstract Number 61, Harris County, Texas,
being all of Unrestricted Reserve “A”, Block 1 of Blair House Replat, a
subdivision of record at Film Code Number 672125 of the Map records of Harris
County, Texas, and being all of a called 41,179 square foot tract known as Tract
1, all of a called 75,664 square foot tract known as Tract 2 and all of a called
67,002 square foot tract known as tract 3, as conveyed to Prokop Industries BH
LP under Harris County Clerk’s File Number 20070414341, said 4.222 acre tract
being more particularly described by metes and bounds as follows (bearings are
based on the recorded plat of said Blair House Replat);

 

BEGINNING at a 5/8-inch iron rod with cap found in the west right-of-way line of
Academy Street (60 feet wide), as recorded in Volume 22, Page 29 of the Map
Records of Harris County, Texas, marking the northeast corner of Block 1 of
Ayrshire Addition, a subdivision of record in Volume 22, Page 29 of the Map
Records of Harris County, Texas, same being the southeast corner of said
Unrestricted Reserve “A”, the southeast corner of said Tract 1 and the southeast
corner of the herein described tract, from which a 5/8-inch iron rod with cap
found marking the intersection of the west right-of-way line of said Academy
Street and the north right-of-way line of Gramercy Street bears South 02°13’18”
East, 133.98 feet;

 

THENCE South 87°25’42” West, along the north line of said Block 1, a distance of
472.00 feet to a 5/8-inch iron rod with cap found marking the southeast corner
of a called 2.793 acre tract, as described in deed to Tropicana, Inc. under
Harris County Clerk’s File Number F680795, the southwest corner of said Tract 2
and the southwest corner of the herein described tract;

 

THENCE North 02°13’18” West, along the east line of said called 2.793 acre
tract, a distance of 430.49 feet to a 5/8-inch iron rod with cap stamped “Terra
Surveying” set in the south right-of-way line of Bellaire Boulevard (120 feet
wide), as recorded in Volume 4, Page 55 of the Map Records of Harris County,
Texas, same being the northeast corner of said called 2.793 acre tract, the
northwest corner of said Tract 2 and the northwest corner of the herein
described tract;

 

THENCE North 87°36’52” East, along the south right-of-way line of said Bellaire
Boulevard, a distance of 332.00 feet to a 5/8-inch iron rod with cap found
marking the northwest corner of a tract of land conveyed to Big Diamond Number
1, Inc. under Harris County Clerk’s File Number 20100055641, same being the
northeast corner of said Tract 3 and the most northerly northeast corner of the
herein described tract;

 

THENCE South 02°13’18” East, along the east line of said Tract 3, a distance of
135.00 feet to a 5/8-inch iron rod found marking the southwest corner of said
Big Diamond Number 1, Inc. tract, the northwest corner of said Tract 1 and an
interior corner of the herein described tract;

 

EXHIBIT A (Alexan Southside) – Page 1

 

 

THENCE North 87°36’52” East, along the north line of said Tract 1 and the south
line of said Big Diamond Number 1, Inc. tract, a distance of 140.00 feet to a
5/8-inch iron rod with cap found in the west right-of-way line of said Academy
Street, marking the southeast corner of said Big Diamond Number 1, Inc. tract,
the northeast corner of said Tract 1 and the most easterly northeast corner of
the herein described tract;

 

THENCE South 02°13’18” East, along the west right-of-way line of said Academy
Street, a distance of 293.96 feet to the POINT OF BEGINNING and containing 4.222
acres (183,928 square feet) of land. This description is based on an ALTA/ACSM
Land Title Survey made by Terra Surveying Company, Inc., dated September 27,
2014, TSC Project Number 1617-1441-S, last updated April 6, 2015.

 

Compiled by: Michael Sissenwein

Checked by: George Collison, RPLS

Terra Surveying Company, Inc.

3000 Wilcrest Drive, Suite 210

Houston, Texas 77042

1617-1441-4.222ac mb.docx

 

EXHIBIT A (Alexan Southside) – Page 2

 

 

EXHIBIT “B”

 

DEFINITIONS AND FINANCIAL STATEMENTS

 

A.          DEFINITIONS: As used in this Agreement and the attached exhibits,
the following terms shall have the following meanings:

 

“Accounts Payable List” means a written summary from Borrower of all accounts
paid and payable for soft costs associated with the applicable Draw Request
identifying each such account and the invoice amount due, and in form and
substance acceptable to Administrative Agent. For purposes of this definition,
“soft costs” includes costs and expenses of development other than those
attributable to the construction of the physical Improvements, including but not
limited to architect’s fees, consulting fees, management fees, abatement
expenses, legal fees, testing and inspection fees, connection charges, and other
similar fees and expenses.

 

“Additional Interest” means all payments required to be made by Borrower under a
Swap Contract.

 

“Adjusted Expenses” means, for any period, the actual cash operating expenses of
the Property, adjusted to reflect actual property taxes (excluding non-cash
expenses such as depreciation, amortization and expenses paid from reserves for
capital repairs and replacements) during such period, but: (a) not including
payments of principal or interest on the Loan during such period; (b) including
the portion of the annual payment under the Ground Lease (as defined in the Deed
of Trust) allocable to the calculation period; (c) adjusted to include
appropriate monthly accruals for (i) a management fee of at least 2.75% per
annum, (ii) periodic expenses such as property taxes and insurance, and (iii) a
reserve of $200.00 per apartment unit per annum for capital repairs and
replacements.

 

“Adjusted Income” means, for any period, the Rental Income plus the Ancillary
Income for such period.

 

“Adjusted LIBOR Rate” means the quotient obtained by dividing (i) the applicable
London Interbank Offered Rate by (ii) 1.00 minus the LIBOR Reserve Percentage,
where,

 

“London Interbank Offered Rate” means, with respect to any applicable Interest
Period with respect to a LIBOR Rate Advance, the rate per annum equal to (a)
LIBOR, as published by Bloomberg (or other commercially available source
providing quotations of LIBOR as may be designated by Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two (2) London Banking
Days prior to the commencement of such Interest Period, for U.S. Dollar deposits
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, or (b) if such rate is not available at such time for
any reason, the rate per annum determined by Administrative Agent to be the rate
at which deposits in U.S. Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the LIBOR Rate Advance
being made, continued or converted and with a term equivalent to such Interest
Period would be offered by Bank of America’s London Branch to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two (2) London Banking Days prior to the commencement of such
Interest Period; and

 

EXHIBIT B (Alexan Southside) – Page 1

 

 

“LIBOR Reserve Percentage” means, with respect to any applicable Interest
Period, for any day that percentage (expressed as a decimal) which is in effect
on such day, as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the maximum reserve requirement
(including basic, supplemental, emergency, special and marginal reserves)
generally applicable to financial institutions regulated by the Federal Reserve
Board whether or not applicable to any Lender, in respect of “Eurocurrency
liabilities” (or in respect of any other category of liabilities which includes
deposits by reference to which the interest rate on LIBOR Rate Principal is
determined), whether or not any Lender has any Eurocurrency liabilities. The
LIBOR Rate shall be adjusted automatically as of the effective date of each
change in the LIBOR Reserve Percentage.

 

“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

 

“Administrative Agent Advances” has the meaning set forth in Section 1.14 of
this Agreement.

 

“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth on the Schedule of Lenders, or such other
address or account as Administrative Agent hereafter may from time to time
notify Borrower and Lenders.

 

“Administrative Agent’s Time” means the time of day observed in the city where
Administrative Agent’s office is located.

 

“Advance Amount” has the meaning set forth in Section 1.13 of this Agreement.

 

“Affiliate” means any person directly or indirectly through one or more
intermediaries controlling, controlled by, or under direct or indirect common
control with, such person. A person shall be deemed to be “controlled by” any
other person if such other person possesses, directly or indirectly, power (a)
to vote a majority of the securities (on a fully diluted basis) having ordinary
voting power for the election of directors or managing general partners or the
equivalent; or (b) to direct or cause the direction of the management and
policies of such person whether by contract or otherwise.

 

“Agent-Related Persons” means Administrative Agent, together with its Affiliates
(including Arranger), and the officers, directors, employees, agents and
attorneys-in-fact of Administrative Agent and such Affiliates.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Aggregate Cost” has the meaning set forth in Section 1.4 of this Agreement.

 

“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement, and includes all exhibits attached hereto and referenced in
Section 1.1.

 

“Ancillary Income” means, for any period, the amount, if any, by which Gross
Income exceeds Rental Income for such period.

 

EXHIBIT B (Alexan Southside) – Page 2

 

 

“Appraised Value” means $61,410,000.00.

 

“Approved Fund” has the meaning set forth in Section 6.5(h) of this Agreement.

 

“Approved Lease” is a tenant lease of an apartment unit in the Improvements that
is approved or deemed approved by Administrative Agent from time to time
pursuant to Exhibit “I” hereof.

 

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit “L”.

 

“Assumed Interest Rate” means the greater of (i) the annual yield payable on the
last day of the applicable Calculation Period on ten (10) year United States
Treasury obligations plus two-hundred fifty (250) basis points per annum; (ii)
six and one-quarter percent (6.25%) per annum; or (iii) the then-applicable
LIBOR Daily Rate.

 

“Base Rate” means, on any day, a fluctuating rate per annum equal to the Base
Rate Margin plus the highest of: (a) the Federal Funds Rate plus ½ of 1%, (b)
the rate of interest in effect for such day as publicly announced by Bank of
America as its “Prime Rate,” and (c) the LIBOR Daily Rate.

 

“Base Rate Advance” means an advance of the Loan by a Lender to Borrower which
bears interest at an applicable Base Rate at the time in question.

 

“Base Rate Margin” means one and one-quarter percent (1.25%) per annum.

 

“Base Rate Principal” means, at any time, the Principal Debt minus the portion,
if any, of such Principal Debt which is LIBOR Rate principal.

 

“Bluerock Member” means BR Southside Member, LLC, a Delaware limited liability
company.

 

“Bluerock Member Agreement” means that certain Limited Liability Company
Agreement dated as of December 22, 2014 among the Existing BR Members as it
exists on the date hereof.

 

“Bluerock Permitted Transfers” means:

 

(a)          a Transfer of membership interests in Borrower by Bluerock Member
to TCR Member or an Affiliate of TCR Member;

 

(b)          a Transfer of direct or indirect membership interests in Bluerock
Member by an Existing BR Member (or an owner of a direct or indirect interest in
an Existing BR Member) to (i) another Existing BR Member or (ii) BRE, Bluerock
REIT, Bluerock Operating Partnership or any of their Affiliates; so long as,
after any such Transfer, Bluerock Member is Controlled, directly or indirectly,
by BRE and/or Bluerock REIT;

 

EXHIBIT B (Alexan Southside) – Page 3

 

 

(c)          a Transfer of interests in Bluerock Member by virtue of (i) the
conversion by BRG of its preferred equity membership interest in Bluerock Member
pursuant to Section 10.4 of the Bluerock Member Agreement, anticipated to occur
on or before the stabilization of the Property, into a common membership
interest in, and management control over, Bluerock Member (and the associated
modification of the limited liability company agreement of Bluerock Member to
reflect such terms), or (ii) the redemption by the Bluerock Member of BRGs
preferred equity membership interest in Bluerock Member pursuant to Section 10.5
of the Bluerock Member Agreement, provided that after such Transfer (1)
Administrative Agent receives written notice of, and an organizational chart
reflecting, the new ownership of the Bluerock Member; (2) Bluerock Member
continues to be a member of Borrower; and (3) the parties exercising Control of
Borrower after such Transfer, including without limitation principals of the
Guarantors, continue to Control, directly or indirectly, Borrower in
substantially the same manner in which they did on the date of this Agreement;

 

(d)          a Transfer (including any issuance or redemption) of
non-controlling membership interests, corporate stock, partnership interests or
other ownership interests in any direct or indirect owner of the Bluerock
Member, including the Existing BR Members and, following a Transfer pursuant to
subsection (c) above, Bluerock REIT and/or Bluerock Operating Partnership (or an
Affiliate directly or indirectly owned or controlled by Bluerock REIT or
Bluerock Operating Partnership) (the “Affected Entity”), provided that after
such Transfer (i) the Affected Entity continues to be Controlled by the same
Person or Persons that Controlled the Affected Entity prior to such Transfers;
(ii) Bluerock Member continues to be a member of Borrower; and (iii) the parties
exercising Control of Borrower after such Transfer, continue to Control,
directly or indirectly, Borrower in substantially the same manner in which they
did on the date of this Agreement; and/or

 

(e)          a Transfer of interests in Bluerock Member by virtue of (i) a sale
of a majority (or all) of the outstanding shares (or partnership interests) of
Bluerock REIT or Bluerock Operating Partnership or (ii) a merger, combination or
“roll-up” of Bluerock REIT or Bluerock Operating Partnership into a partnership,
limited liability company or other entity or participation in an UPREIT,
DOWNREIT or similar transaction with a real estate investment trust or other
entity (any of the foregoing hereinafter referred to as a “REIT Sale”), where
the purchaser or surviving entity by virtue of such REIT Sale has a net worth
and liquidity no less than that of Bluerock REIT and Bluerock Operating
Partnership on a consolidated basis as of the date hereof.

 

“Bluerock Operating Partnership” means Bluerock Residential Holdings, LP, a
Delaware limited partnership and operating partnership subsidiary of Bluerock
REIT.

 

“Bluerock REIT” means Bluerock Residential Growth REIT, Inc., a Maryland
corporation.

 

“Borrower” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Borrower’s Deposit” has the meaning set forth in Section 1.5 of this Agreement.

 

“Borrower’s Equity” means cash in the amount of $17,175,255.00 to be contributed
by Borrower to pay costs of the Project.

 

“Borrower Materials” has the meaning set forth in Section 2.17 of this
Agreement.

 

EXHIBIT B (Alexan Southside) – Page 4

 

 

“Borrower’s Operating Agreement” means the Limited Liability Company Agreement
of Borrower, dated January 9, 2015.

 

“BRE” means Bluerock Real Estate, L.L.C., a Delaware limited liability company.

 

“BRG” means BRG Southside, LLC, a Delaware limited liability company.

 

“Budget” means the budget and cost itemization for the Project attached as
Exhibit “D”, as modified from time to time consistent with this Agreement.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Administrative Agent’s Office is located or, if such
day relates to the LIBOR Daily Rate, means any such day on which dealings in
dollar deposits are conducted by and between banks in the London, England
interbank eurodollar market.

 

“Cash Collateral Account” means, a lender controlled account (which is owned by
Borrower but to which Borrower shall not have access), held with Administrative
Agent, and pledged to Administrative Agent as security for the Obligations.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority, or (c) the making or issuance
of any request, rule, guideline, or directive (whether or not having the force
of Law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and (y) all requests, rules, guidelines, or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority), or the United
States or foreign regulatory authorities, in each case pursuant to Basel III,
shall in each case be deemed to be a “Change in Law”, but only for rules,
guidelines or directives promulgated after the date of this Agreement,
regardless of whether they are retroactive.

 

“Changes in Facts and Circumstances” means changes in facts or circumstances
resulting from actions or events contemplated or permitted by this Agreement
(such as, without limitation, permitted transfers), in each case in accordance
with, and as contemplated or permitted by, this Agreement, which facts and
circumstances, individually and collectively, do not constitute, and do not
otherwise result in, a Default hereunder or under any Loan Document.

 

“Code” has the meaning set forth in Section 2.15.

 

“Commitment” means, as to each Lender, its obligation to advance its Pro Rata
Share of the Loan in an aggregate principal amount not exceeding the amount set
forth opposite such Lender’s name on the Schedule of Lenders at any one time
outstanding, as such amount may, be adjusted from time to time in accordance
with this Agreement.

 

“Committed Sum” means $31,800,000.00.

 

EXHIBIT B (Alexan Southside) – Page 5

 

 

“Completion Date” means December 4, 2017, as extended for Excusable Delays.

 

“Compliance Certificate” means a certificate in the form attached hereto as
Exhibit “O” and executed by Borrower.

 

“Consequential Loss” has the meaning set forth in Section 1.9 of this Agreement.

 

“Construction Commencement Date” means July 30, 2015.

 

“Construction Inspector” means the Construction Inspector, if any, engaged by
Administrative Agent with respect to the Project.

 

“Construction Inspector Report” means a written report from the Construction
Inspector due to Administrative Agent on a specified predetermined day of each
month acceptable to Administrative Agent.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
Notwithstanding the foregoing, provided that neither (i) the rights and
authority of the Management Committee (as defined in the Borrower’s Operating
Agreement) are increased nor (ii) the Major Decisions (as defined in the
Borrower’s Operating Agreement) requiring the consent of TCR Member and Bluerock
Member are decreased, any change in the voting rights of the representatives to
the Management Committee (as defined in the Borrower’s Operating Agreement)
under Section 5.4.4 of the Borrower’s Operating Agreement shall not and shall
not be deemed to affect the Control over Borrower of the parties exercising
Control of Borrower, as of the date of this Agreement.

 

“Control Condition” means (i) one or more of Maple Residential, L.P. and any
Crow Family Persons, or Persons Controlled by any of them, owns directly or
indirectly an ownership interest in Borrower; (ii) one or more of Maple
Residential, L.P. and any Crow Family Persons, or Persons Controlled by any of
them, shall continue to Control the Borrower (subject to the rights of BR Member
as provided in Borrower’s organizational documents as of the date of this
Agreement) and (iii) any Crow Family Persons, or Persons Controlled by any of
them, shall continue to Control Maple Residential, L.P.

 

“Crow Family Person” means any descendant of Trammell Crow or his siblings
and/or the spouse of any such individual, or any Person Controlled directly or
indirectly by one or more descendants of Trammell Crow or his siblings and/or
the respective spouses of such individuals.

 

“CV Statement” has the meaning assigned to such term in the Guaranties.

 

“Debt Service” means the payments of principal and interest that would have been
payable under a hypothetical loan for any period of time, assuming (i) an
initial loan balance equal to the Deemed Principal Balance, (ii) an interest
rate equal to the Assumed Interest Rate, and (iii) amortization of the aggregate
principal indebtedness over a thirty (30) year amortization period.

 

EXHIBIT B (Alexan Southside) – Page 6

 

 

“Debt Service Coverage Ratio” means, as of any determination date, for the prior
three (3) months, the ratio, as determined by Administrative Agent, of the NOI,
annualized, to Debt Service, annualized.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

 

“Deed of Trust” means the Leasehold Deed of Trust, Assignment of Rents and
Leases, Security Agreement, Fixture Filing and Financing Statement dated of even
date herewith, granted by Borrower to PRLAP, Inc., a Texas corporation, as
Trustee for Administrative Agent for the benefit of the Lenders, securing
repayment of the Indebtedness and Borrower’s performance of its other
Obligations to Administrative Agent and Lenders under the Loan Documents, as
amended, modified, supplemented, restated and replaced from time to time.

 

“Deemed Principal Balance” means, on any date, the Committed Sum less (a) any
principal payments made on the Loan prior to such date, and (b) the amount of
any reduction in the Committed Sum agreed to in writing by Borrower, including
as a result of any written waiver by Borrower to receive any unadvanced portion
of the Committed Sum.

 

“Default” has the meaning set forth in Section 4.1 of this Agreement.

 

“Default Notice” has the meaning set forth in Section 1.15.1 of this Agreement.

 

“Defaulting Lender” means , subject to any provisions hereof permitting a
Defaulting Lender to cure, any Lender that (a) has failed to (i) fund all or any
portion of its advances within two (2) Business Days of the date such advances
were required to be funded hereunder, or (ii) pay to Administrative Agent, or
any other Lender any other amount required to be paid by it hereunder within two
(2) Business Days of the date when due, (b) has notified Borrower or
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect,
(c) has failed, within three (3) Business Days after written request by
Administrative Agent or Borrower to confirm in writing to Administrative Agent
and Borrower that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this Subsection (c) upon receipt of such written confirmation by
Administrative Agent and Borrower), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation or its regulatory authority acting in
such a capacity; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow, or
disaffirm any contracts or agreements made with such Lender. Any determination
by Administrative Agent that a Lender is a Defaulting Lender under any one or
more of Subsections (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to any provisions hereof permitting a Defaulting Lender to cure) upon
delivery of written notice of such determination to Borrower and each Lender.

 

EXHIBIT B (Alexan Southside) – Page 7

 

 

“Defaulting Lender Amount” means the Defaulting Lender’s Pro Rata Share of a
Payment Amount.

 

“Defaulting Lender Payment Amounts” means a Defaulting Lender Amount plus
interest from the date such Defaulting Lender Amount was funded by
Administrative Agent and/or an Electing Lender, as applicable, to the date such
amount is repaid to Administrative Agent and/or such Electing Lender, as
applicable, at the rate per annum applicable to such Defaulting Lender Amount
under the Loan.

 

“Demolition” means demolition of the improvements existing on the Land as of the
date hereof.

 

“Dispute” means any controversy, claim or dispute between or among the parties
to this Agreement, including any such controversy, claim or dispute arising out
of or relating to (a) this Agreement, (b) any other Loan Document, (c) any
related agreements or instruments, or (d) the transaction contemplated herein or
therein (including any claim based on or arising from an alleged personal injury
or business tort).

 

“Draw Request” has the meaning set forth in Section 1 of Exhibit “F”.

 

“Electing Lender” has the meaning set forth in Section 1.15.1 of this Agreement.

 

“Election Notice” has the meaning set forth in Section 1.15.1 of this Agreement.

 

“Election Period” has the meaning set forth in Section 1.15.1 of this Agreement.

 

“Eligible Assignee” has the meaning set forth in Section 6.5.

 

“Environmental Assessment” has the meaning set forth in Section 2.16(c) of this
Agreement.

 

“Environmental Claim” means any investigative, enforcement, cleanup, removal,
containment, remedial or other private or governmental or regulatory action at
any time threatened (in writing), instituted or completed pursuant to any
applicable Environmental Requirement, against Borrower or against or with
respect to the Property or any condition, use or activity on the Property
(including any such action against Administrative Agent or any Lender), and any
claim at any time threatened (in writing) or made by any Person against Borrower
or against or with respect to the Property or any condition, use or activity on
the Property (including any such claim against Administrative Agent or any
Lender), relating to damage, contribution, cost recovery, compensation, loss or
injury resulting from or in any way arising in connection with any Hazardous
Material or any Environmental Requirement.

 

EXHIBIT B (Alexan Southside) – Page 8

 

 

“Environmental Damages” means any and all Environmental Claims made, incurred,
suffered, brought, or imposed at any time and from time to time, whether before
or after the Release Date, and arising in whole or in part from (1) the presence
of any Hazardous Material on the Property in violation of Environmental Laws, or
any escape, seepage, leakage, spillage, emission, release, discharge or disposal
of any Hazardous Material in violation of Environmental Laws on or from the
Property, or the migration or release or threatened migration or release of any
Hazardous Material to, from or through the Property in violation of
Environmental Law, in any such case on or before the Release Date; or (2) any
act, omission, event or circumstance existing or occurring in connection with
the handling, treatment, containment, removal, storage, decontamination, clean
up, transport or disposal of any Hazardous Material in violation of
Environmental Laws which is at any time on or before the Release Date present on
the Property; or (3) the breach of any representation, warranty, covenant or
agreement relating to Hazardous Materials contained in this Agreement because of
any event or condition occurring or existing at the Property on or before the
Release Date; or (4) any violation with respect to the Property on or before the
Release Date, of any Environmental Requirement in effect on or before the
Release Date, regardless of whether any act, omission, event or circumstance
giving rise to the violation constituted a violation at the time of the
occurrence or inception of such act, omission, event or circumstance; or (5) the
filing or imposition of any environmental lien against the Property, whether
before or after the Release Date, because of, resulting from, in connection
with, or arising out of any of the matters referred to in Subsections (1)
through (4) preceding; and regardless of whether any of the foregoing
Subsections (1) through (5) was caused by Borrower or a tenant or subtenant, or
a prior owner of the Property or its tenant or subtenant, or any third party,
including but not limited to (i) injury or damage to any Person, property or
natural resource occurring on or off of the Property, including but not limited
to the cost of demolition and rebuilding of any improvements on real property;
(ii) the investigation or remediation of any such Hazardous Material or
violation of Environmental Requirement, including but not limited to the
preparation of any feasibility studies or reports and the performance of any
cleanup, remediation, removal, response, abatement, containment, closure,
restoration, monitoring or similar work required by any Environmental
Requirement or necessary to have full use and benefit of the Property as
contemplated by the Loan Documents (including any of the same in connection with
any foreclosure action or transfer in lieu thereof); (iii) all liability to pay
or indemnify any Person or governmental authority for costs expended in
connection with any of the foregoing; (iv) the investigation and defense of any
claim, whether or not such claim is ultimately defeated; and (v) the settlement
of any claim or judgment.

 

“Environmental Law” means any federal, state or local law, statute, ordinance,
code, rule, regulation, license, authorization, decision, order, injunction,
decree, or rule of common law, and any judicial interpretation of any of the
foregoing, which pertains to any Hazardous Material or the environment
(including but not limited to ground or air or water or noise pollution or
contamination, and underground or above ground tanks containing Hazardous
Materials) and shall include without limitation, the Solid Waste Disposal Act,
42 U.S.C. § 6901 et seq.; the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, 42 U.S.C. § 9601 et seq. (“CERCLA”), as amended by
the Superfund Amendments and Reauthorization Act of 1986 (“SARA”); the Hazardous
Materials Transportation Act, 49 U.S.C. § 1801 et seq.; the Federal Water
Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air Act, 42 U.S.C. §
7401 et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; the
Safe Drinking Water Act, 42 U.S.C. § 300f et seq.; the environmental provisions
of the Texas Water Code; the Texas Solid Waste Act and any other state or
federal environmental statutes, and all rules, regulations, orders and decrees
now or hereafter promulgated under any of the foregoing, as any of the foregoing
now exist or may be changed or amended or come into effect in the future.

 

EXHIBIT B (Alexan Southside) – Page 9

 

 

“Environmental Report” means that certain Phase I Environmental Site Assessment,
Blair House Apartments, 4139 Bellaire Boulevard, Southside Place (Houston),
Texas 77026, dated September 16, 2014, and prepared by InControl Technologies,
Inc.

 

“Environmental Requirement” means any Environmental Law, agreement or
restriction (including but not limited to any condition or requirement imposed
by any insurance or surety company), as the same now exists or may be changed or
amended or come into effect in the future, which pertains to any Hazardous
Material or the environment, including but not limited to ground or air or water
or noise pollution or contamination, and underground or aboveground tanks
containing Hazardous Materials.

 

“Excess Cash Flow” means, for the month immediately preceding the date of any
required payment of Excess Cash Flow, the amount obtained by subtracting (i) the
sum of (A) actual cash operating expenses for the Property for such month, but
excluding any expenses paid from any tax or insurance reserves, (B) regular
payments of interest and principal made on the Loan in such month, and (C) any
payments into any tax or insurance reserves from (ii) all actual cash revenue
received by Borrower during such month and prepaid rents, including, forfeited
security deposits, lease buy-out payments, late fees and other penalties,
proceeds from a sale or other disposition, reimbursables, gross receipts from
licensees, concessionaries or similar third parties, and other nonrecurring
revenue.

 

“Excusable Delay” means a delay, not to exceed a total of one hundred twenty
(120) days, caused by unusually adverse weather conditions which have not been
taken into account in the construction schedule, fire, earthquake or other acts
of God, strikes, lockouts, acts of public enemy, riots or insurrections or any
other unforeseen circumstances or events beyond the control of Borrower (except
financial circumstances or events or matters which may be resolved by the
payment of money due and payable by Borrower), and as to which Borrower notifies
Administrative Agent in writing within ten (10) days after such occurrence;
provided, however, no Excusable Delay shall suspend or abate any obligation of
Borrower or any Guarantor or any other person to pay any money.

 

“Existing BR Member” means each of BRG, SOIF II and SOIF III and “Existing BR
Members” means all of them.

 

“Extended Maturity Date” means April ___, 2020, as such date may be earlier
terminated or extended in accordance with the terms of the Loan Documents.

 

“Extension Period” has the meaning set forth in Section 1.12(c) of this
Agreement.

 

“FATCA” means Sections 1471 through 1474 of the Code, as in effect on the date
of this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with and any current or
future regulation or official interpretation thereof).

 

EXHIBIT B (Alexan Southside) – Page 10

 

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upwards
to the next higher 1/100 of 1%) charged to Bank of America, N.A. on such day on
such transactions as determined by Administrative Agent.

 

“Fee Letter Agreement” means that certain Fee Letter Agreement between Borrower
and Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

“Financial Statements” means (i) for each reporting party other than a
Guarantor, a balance sheet, income statement, statements of cash flow and
amounts and sources of contingent liabilities (reported under generally accepted
accounting principles or other accounting principles consistently applied), a
reconciliation of changes in equity and liquidity verification, and unless
Administrative Agent otherwise consents, consolidated and consolidating
statements if the reporting party is a holding company or a parent of a
subsidiary entity; and (ii) for each reporting party who is a Guarantor, the
financial statements such Guarantor is required to provide pursuant to its
respective Guaranty. For purposes of this definition and any covenant requiring
the delivery of Financial Statements, each party for whom Financial Statements
are required is a “reporting party” and a specified period to which the required
Financial Statements relate is a “reporting period”.

 

“Foreign Lender” has the meaning set forth in Section 6.11 of this Agreement.

 

“Fund” has the meaning set forth in Section 6.5(h).

 

“Funding Date” means the date on which an advance of Loan proceeds or Borrower’s
Deposit shall occur.

 

“General Contractor” means Maple Multi-Family TX Contractor, L.L.C., a Texas
limited liability company, which is hereby approved by Administrative Agent.

 

“Gross Income” means, for any period, the actual cash operating income (before
income taxes, if any) of Borrower, derived from the day-to-day operations of the
Project, determined in accordance with appropriate cash basis accounting
practices, but excluding from such determination (a) any gain arising from any
write-up of assets, (b) any loan proceeds, (c) any income derived from the sale
or lease of any of the Property or any portion thereof or any interest therein
(excluding Approved Leases), (d) insurance proceeds (except proceeds of rental
loss or business interruption insurance), (e) gross receipts from licensees,
concessionaires or similar third parties (unless such receipts are part of the
normal operating income for the Project), (f) security deposits (except for
those security deposits that are forfeited) and other non-recurring income as
reasonably determined by Administrative Agent and (g) any other extraordinary
item.

 

“Guarantor” means VF Residential, Ltd., VF Multi-Family Holdings, Ltd., CFH
Maple Residential Investor, L.P., CFP Residential, L.P., Maple Residential L.P.,
a Delaware limited partnership, and, if applicable, any Replacement Guarantor,
each one individually or all collectively.

 

EXHIBIT B (Alexan Southside) – Page 11

 

 

“Guaranties” means, collectively, the Limited Recourse Guaranty Agreements of
even date herewith executed by each of the Guarantors, guaranteeing the payment
and performance of the obligations under the Loan Documents to the extent more
fully described therein.

 

“Hazardous Material” means any substance, whether solid, liquid or gaseous:
which is listed, defined or regulated as a “hazardous substance”, “hazardous
waste” or “solid waste”, or otherwise classified as hazardous or toxic, in or
pursuant to any Environmental Requirement; or which is or contains in regulated
concentrations asbestos, radon, any polychlorinated biphenyl, urea formaldehyde
foam insulation, explosive or radioactive material, or motor fuel or other
petroleum hydrocarbons; or which causes or poses a threat to cause a
contamination or nuisance on the Property or any adjacent property or a hazard
to the environment or, to the extent related to environmental conditions, to the
health or safety of persons on the Property. Hazardous Materials shall not
include commercially reasonable amounts of such materials used in the ordinary
course of Construction or in the maintenance and operation of the Project which
are used and stored in accordance with Environmental Law.

 

“Improvements” means a Class A multi-family apartment project to be constructed
on the Land, consisting of approximately 269 units as more particularly
described in the Plans.

 

“Indebtedness” means any and all indebtedness of Borrower to Administrative
Agent or Lenders evidenced, governed or secured by, or arising under, any of the
Loan Documents.

 

“Indemnified Liabilities” has the meaning set forth in Section 6.1.

 

“Indemnified Parties” has the meaning set forth in Section 6.1 of this
Agreement.

 

“Individual Beneficiaries” means individuals which hold indirect,
non-controlling interests in Borrower.

 

“Initial Maturity Date” means April ____, 2019, as such date may be earlier
terminated or extended in accordance with the terms of the Loan Documents.

 

“Interest Period” means with respect to any LIBOR Rate Principal, the period
commencing on the date such LIBOR Rate Principal is disbursed or on the date on
which the Principal Debt or any portion thereof is converted into or continued
as such LIBOR Rate Principal, and ending on the date that is 30, 60 or 180 days
thereafter, as elected by Borrower in the applicable Rollover/Conversion Notice;
provided that:

 

(i)          Each Interest Period must commence on a LIBOR Business Day;

 

(ii)         In the case of the continuation of LIBOR Rate Principal, the
Interest Period applicable after the continuation of such LIBOR Rate Principal
shall commence on the last day of the preceding Interest Period;

 

EXHIBIT B (Alexan Southside) – Page 12

 

 

(iii)        The last day for each Interest Period and the actual number of days
during the Interest Period shall be determined by Administrative Agent using the
practices of the London interbank eurodollar market; and

 

(iv)        No Interest Period shall extend beyond the Maturity Date, and any
Interest Period which begins before the Maturity Date and would otherwise end
after the Maturity Date shall instead end on the Maturity Date.

 

“Land” means the real property described in Exhibit “A”.

 

“Laws” means all constitutions, treaties, statutes, laws, ordinances,
regulations, rules, orders, writs, injunctions, or decrees of the United States
of America, any state or commonwealth, any municipality, any foreign country,
any territory or possession, or any Tribunal.

 

“Lender” means each lender from time to time party to this Agreement.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such on the Schedule of Lenders, or such other office or offices as
such Lender may from time to time notify Borrower and Administrative Agent.

 

“LIBOR” means London Interbank Offered Rate (as defined above as part of the
definition “Adjusted LIBOR Rate”).

 

“LIBOR Business Day” means a Business Day which is also a London Banking Day.

 

“LIBOR Daily Floating Rate” shall mean a fluctuating rate of interest per annum
equal to LIBOR, as published by Bloomberg (or other commercially available
source providing quotations of LIBOR as selected by Administrative Agent from
time to time) as determined for each Business Day at approximately 11:00 a.m.
London time two (2) LIBOR Business Days prior to the date in question, for U.S.
Dollar deposits (for delivery on the first day of such interest period) with a
one month term, as adjusted from time to time in Administrative Agent’s sole
discretion for reserve requirements, deposit insurance assessment rates and
other regulatory costs, in each case, determined in a manner consistent with
other federally regulated financial institutions similarly situated to
Administrative Agent. If such rate is not available at such time for any reason,
then the rate will be determined by such alternate method as reasonably selected
by Administrative Agent.

 

“LIBOR Daily Floating Rate Principal” means any portion of the Principal Debt
which bears interest based on the LIBOR Daily Floating Rate at the time in
question.

 

“LIBOR Daily Rate” means a simple rate per annum equal to the sum of the LIBOR
Daily Floating Rate plus the LIBOR Margin.

 

“LIBOR Margin” means two and one-quarter percent (2.25%) per annum.

 

“LIBOR Rate” means for any applicable Interest Period for any LIBOR Rate
Principal, a simple rate per annum equal to the sum of the LIBOR Margin plus the
Adjusted LIBOR Rate.

 

EXHIBIT B (Alexan Southside) – Page 13

 

 

“LIBOR Rate Advance” means an advance of the Loan by a Lender to Borrower which
bears interest at an applicable LIBOR Rate at the time in question.

 

“LIBOR Rate Election” means an election by Borrower of an applicable LIBOR Rate
in accordance with this Agreement.

 

“LIBOR Rate Principal” means any portion of the Principal Debt which bears
interest at an applicable LIBOR Rate at the time in question.

 

“Loan” means the loan by Lenders to Borrower, in the maximum amount of
$31,800,000.00.

 

“Loan Documents” means this Agreement (including all exhibits), the Deed of
Trust, any Note, any Swap Transaction, any guaranty provided by Guarantors,
financing statements, each Draw Request, and any and all documents, instruments
or agreements as shall, from time to time, be executed and/or delivered by
Borrower or a Guarantor to Administrative Agent or any Lender pursuant to this
Agreement to evidence, secure or set forth terms of the Loan, as they may be
amended, modified, restated, replaced and supplemented from time to time.

 

“Loan-to-Value Ratio” has the meaning set forth in Section 1.12(c)(v) of this
Agreement.

 

“London Banking Day” shall mean a day on which banks in London are open for
business and dealing in off-shore dollars.

 

“Material Contract” means any contract entered into by Borrower for which
advances for hard costs specified in the Budget will be requested, and any other
contract or subcontract in excess of $350,000.00 per year for the supply of
architectural, design, engineering, construction services or materials related
to the Project.

 

“Material Contractor” means any contractor (including General Contractor) or
subcontractor who executes a Material Contract.

 

“Maturity Date” means, as applicable, the Initial Maturity Date or the Extended
Maturity Date.

 

“NOI” means, for any period, the amount, if any, by which the Adjusted Income
for any such period exceeds the Adjusted Expenses for any such period.

 

“Note(s)” means any Deed of Trust Note executed by Borrower and payable to the
order of a Lender in the amount of each Lender’s Commitment and collectively in
the maximum principal amount of the Loan, substantially in the form of
Exhibit “M” as amended, modified, replaced, restated, extended or renewed from
time to time.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties (including paying all Additional Interest) of, Borrower or
a Guarantor arising under or otherwise with respect to any Loan Document or
arising under or otherwise with respect to any Swap Transaction, whether direct
or indirect (including those acquired by assumption), absolute or contingent,
due or to become due, now existing or hereafter arising and including interest
and fees that accrue after the commencement by or against any party to a Loan
Document or any Affiliate thereof of any proceeding under any Debtor Relief Laws
naming such person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceedings.

 

EXHIBIT B (Alexan Southside) – Page 14

 

 

“On” or “on”, when used with respect to the Property or any property adjacent to
the Property, means “on, in, under or above”.

 

“Participant” has the meaning specified in Section 6.5(d).

 

“Past Due Rate” shall have the meaning set forth in Section 1.7(d) of this
Agreement.

 

“Payment Amount” means an advance of the Loan, an unreimbursed Administrative
Agent Advance, an unreimbursed Indemnified Liability or any other amount that a
Lender is required to fund under this Agreement.

 

“Permitted Changes” means changes to the Plans or Improvements, provided the
cost of any single change or extra does not exceed $75,000.00, and the net
aggregate amount of all such changes and extras (whether positive or negative)
does not exceed $350,000.00.

 

“Permitted Transfer” means (a) a TCR Permitted Transfer; (b) a Bluerock
Permitted Transfer; (c) a Transfer by devise or descent or by operation of law
upon the death of an individual that holds an indirect legal or beneficial
ownership interest in Borrower; (d) as long as the Control Condition remains
satisfied after the Transfer, any Transfer of direct or indirect ownership
interests in TCR Member or in any entity which owns, directly or indirectly, any
ownership interests in TCR Member or any such owner; (e) any issuances or
redemptions of direct or indirect ownership interests in TCR Member or in any
entity that owns, directly or indirectly, any ownership interest in TCR Member,
so long as following such Transfer the Control Condition is satisfied; and (f)
any Lease entered into after the date of this Agreement in accordance with the
terms of the Loan Documents.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plans” means the plans and specifications listed in Exhibit “E” and all
modifications thereof and additions thereto that are included as part of the
Plans as the same shall be approved by Administrative Agent in the exercise of
its sole discretion in accordance with the terms of this Agreement, or such
other changes not requiring approval of Administrative Agent in accordance with
this Agreement.

 

“Potential Default” means any condition or event which with the giving of notice
or lapse of time or both would, unless cured or waived, become a Default.

 

EXHIBIT B (Alexan Southside) – Page 15

 

 

“Pre-Completion Transfer Requirements” means (a) Borrower shall have retained,
within ten (10) days after the effective date of the applicable Transfer, a
third party construction manager approved by Administrative Agent and the
Required Lenders (pursuant to a contract approved by Administrative Agent) to
manage and supervise the completion of the Improvements (unless Administrative
Agent shall have determined, in their reasonable judgment, that the individuals
that are directly responsible for the management of the managing member of
Borrower possess adequate capacity and experience necessary to supervise and
manage the construction of the Improvements without the assistance of a
third-party approved construction manager), (b) if such Transfer or removal
results in the termination or cancellation of the construction contract with the
General Contractor, Borrower shall have entered into a new general construction
contract for the completion of construction of the Improvements within thirty
(30) days after the effective date of such termination or cancellation of the
construction contract, and Administrative Agent shall have approved the new
general contractor and the terms and conditions of the new general construction
contract in its reasonable discretion, and (c) if such Transfer or removal
results in the termination or cancellation of the property management agreement,
Borrower shall have retained, within ten (10) days after the effective date of
such termination or cancellation, a third party property manager which may be
one of the property managers pre-approved in Section 2.18 or another property
manager reasonably acceptable to Administrative Agent pursuant to a contract
reasonably approved by Administrative Agent to manage, lease, and operate the
Project.

 

“Prime Rate” means, on any day, the rate of interest per annum then most
recently established by Administrative Agent as its “prime rate,” it being
understood and agreed that such rate is set by Administrative Agent as a general
reference rate of interest, taking into account such factors as Administrative
Agent may deem appropriate, that it is not necessarily the lowest or best rate
actually charged to any customer or a favored rate, that it may not correspond
with future increases or decreases in interest rates charged by other lenders or
market rates in general, and that Administrative Agent may make various business
or other loans at rates of interest having no relationship to such rate. If
Administrative Agent (including any subsequent Administrative Agent) ceases to
exist or to establish or publish a prime rate from which the Prime Rate is then
determined, the applicable variable rate from which the Prime Rate is determined
thereafter shall be instead the prime rate reported in The Wall Street Journal
(or the average prime rate if a high and a low prime rate are therein reported),
and the Prime Rate shall change without notice with each change in such prime
rate as of the date such change is reported.

 

“Principal Amortization Commencement Date” has the meaning set forth in Section
1.12(b) of this Agreement.

 

“Principal Debt” means the aggregate unpaid principal balance of the Loan.

 

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
expressed as a percentage carried out to the ninth decimal place, the numerator
of which is the amount of the Commitment of such Lender at such time and the
denominator of which is the amount of the Aggregate Commitments at such time or,
if the Aggregate Commitments have been terminated, a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the total outstanding amount of all Indebtedness held by such Lender at such
time and the denominator of which is the total outstanding amount of all
Indebtedness at such time. The initial Pro Rata Share of each Lender named on
the signature pages hereto is set forth opposite the name of that Lender on the
Schedule of Lenders.

 

EXHIBIT B (Alexan Southside) – Page 16

 

 

“Project” means the acquisition of a ground leasehold interest in the Land, the
construction of the Improvements, and if applicable, the leasing and operation
of the Improvements.

 

“Property” means Borrower’s leasehold interest in the Land, the Improvements and
all other property constituting the “Property,” as described in the Deed of
Trust, or subject, to a, right, lien or security interest to secure the Loan
pursuant to any other Loan Document.

 

“Release Date” means the earliest of the following three dates: (i) the date on
which the indebtedness and obligations secured by the Deed of Trust have been
paid and performed in full and the Deed of Trust has been released; or (ii) the
date on which the lien of the Deed of Trust is fully and finally foreclosed or a
conveyance by deed in lieu of such foreclosure is fully and finally effective
and possession of the Property has been given to and accepted by the purchaser
or grantee free of occupancy and claims to occupancy by Borrower and their
heirs, devisees, representatives, successors and assigns except tenants pursuant
to Approved Leases and the rights of ground lessor under the Ground Lease; or
(iii) the date on which possession of the Property is accepted by a receiver
appointed for the Property at the request of Administrative Agent; provided
that, if such payment, performance, release, foreclosure or conveyance is
challenged, in bankruptcy proceedings or otherwise, the Release Date shall be
deemed not to have occurred until such challenge is validly released, dismissed
with prejudice or otherwise barred by law from further assertion.

 

“Rental Income” means, for any period, income received during such period for
(a) Approved Leases for any retail portion of the Improvements for which the
tenant under such Approved Lease is either in occupancy or is paying rent, and
(b) Approved Leases for any residential portion of the Improvements, including
rental income from garages or carports, if any, adjusted as necessary to reflect
a vacancy factor of the greater of (i) actual vacancy or (ii) seven percent
(7.00%) during such period, but excluding amounts paid by tenants under Approved
Leases as security deposits (unless forfeited by such tenants), late fees or
charges, and other penalties and excluding any prepaid rent received from any
tenant under the terms of any Approved Lease which is not yet due and payable.

 

“Replacement Guarantor” means any additional guarantor provided in accordance
with a Guaranty or any BR Replacement Guarantor. At any time, BR Member may
request that an Affiliate of BR Member (a “BR Replacement Guarantor”) replace
any or all of the Guarantors, provided that such Replacement Guarantor is at
least as credit-worthy as the existing Guarantors, as determined by
Administrative Agent, is otherwise acceptable to Administrative Agent in its
sole and absolute discretion, and executes a Substitute Guaranty approved by
Administrative Agent. Administrative Agent’s approval of the Replacement
Guarantor may be based on, among other things, (i) satisfaction of
Administrative Agent’s financial requirements with respect to such Replacement
Guarantor, (ii) ‘know your customer” and other regulatory requirements, and
(iii) the reaffirmation by Borrower, any continuing Guarantor and any other
Replacement Guarantor of their respective obligations under the Loan Documents
following the addition of the Replacement Guarantor, and confirmation that no
novation or release of Borrower or any other Guarantor has occurred. If BR
Member provides a BR Replacement Guarantor, and provided that BR Member and the
BR Replacement Guarantor satisfy all of the conditions required by
Administrative Agent, upon request of Borrower, each previously existing
Guarantor shall be released of all liability under its Guaranty except for
Carveout Losses (as defined in the Guaranties) relating to events that occur
prior to the execution of the Substitute Guaranty, effective as of the date of
such replacement.

 

EXHIBIT B (Alexan Southside) – Page 17

 

 

“Required Lenders” means as of any date of determination at least two Lenders
having more than 66-2/3% of the Aggregate Commitments or, if the Aggregate
Commitments have been terminated, at least two Lenders holding in the aggregate
more than 66-2/3% of the total outstanding amount of all Indebtedness; provided
that the Commitment of, and the portion of the total outstanding amount of all
Indebtedness held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

 

“Rollover/Conversion Notice” means a notice to Administrative Agent which sets
forth Borrower’s interest rate election in accordance with Section 1.7(b)
hereof, which notice may be (i) in writing, (ii) by telephone provided that any
telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a written notice, or (iii) in any other form reasonably
approved by Administrative Agent (including any form on an electronic platform
or electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by an authorized signor of Borrower.

 

“Schedule of Lenders” means the schedule of Lenders party to this Agreement as
set forth on Exhibit “P”, as it may be modified from time to time in accordance
with this Agreement.

 

“Schedule of Values” means a breakdown by trade or other categories acceptable
to Administrative Agent comprising all of the “hard costs” line item of the
Budget, as modified from time to time consistent with this Agreement.

 

“SOIF II” means Bluerock Special Opportunity + Income Fund II, LLC, a Delaware
limited liability company

 

“SOIF III” means Bluerock Special Opportunity + Income Fund III, LLC, a Delaware
limited liability company.

 

“Stored Materials Advance Limit” means $1,500,000.00, for all materials other
than lumber, and $4,000,000.00 for lumber.

 

“Subsidiary” means a corporation, partnership, joint venture, limited liability
company or other business entity of which a majority of the shares of securities
or other interests having ordinary voting power for the election of directors or
other governing body (other than securities or interests having such power only
by reason of the happening of a contingency) are at the time. beneficially
owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries.

 

“Substitute Guaranty” means a substitute guaranty, in Administrative Agent’s
then current form guaranteeing obligations that are substantially equivalent to
the Guaranties (with such modifications as are necessary to conform to the
identity and organization of the Replacement Guarantor), executed by a
Replacement Guarantor for the benefit of Administrative Agent.

 

EXHIBIT B (Alexan Southside) – Page 18

 

 

“Survey” means a survey prepared in accordance with Exhibit “G” or as otherwise
approved by Administrative Agent in its sole discretion.

 

“Swap Bank” means Bank of America, N.A.

 

“Swap Contract” has the meaning set forth in the Deed of Trust.

 

“Swap Transaction” has the meaning set forth in the Deed of Trust.

 

“Taxes” means all taxes, assessments, fees, levies, imposts, duties, deductions,
withholdings, or other charges of any nature whatsoever from time to time or at
any time imposed by any Law or Tribunal.

 

“TCR Member” means Blaire House, LLC, a Delaware limited liability company.

 

“TCR Permitted Transfers” means a Transfer of membership interests in Borrower
by TCR Member to Bluerock Member; provided that if the Transfer of membership
interests by TCR Member occurs prior to final completion of construction of the
Improvements, the Pre-Completion Transfer Requirements must have been satisfied.

 

“Title Insurance” means the loan policy or policies of title insurance issued to
Administrative Agent for the benefit of Lenders by the Title Insurer, in an
amount equal to the maximum principal amount of the Loan, insuring the validity
and priority of the Deed of Trust encumbering the Land and Improvements for the
benefit of Administrative Agent and Lenders.

 

“Title Insurance Report” means an update of the Title Insurance in a form and
substance satisfactory to Administrative Agent.

 

“Title Insurer” means Charter Title Company.

 

“Transfer” means any sale, installment sale, exchange, issuance, mortgage,
pledge, hypothecation, assignment, encumbrance or other transfer, conveyance or
disposition, whether voluntarily, involuntarily or by operation of law or
otherwise.

 

“Tribunal” means any state, commonwealth, federal, foreign, territorial or other
court or governmental department, commission, board, bureau, district,
authority, agency, central bank, or instrumentality, or any arbitration
authority.

 

B.          FINANCIAL STATEMENTS: Borrower shall provide or cause to be provided
to Administrative Agent all of the following:

 

(a)          Financial Statements of Borrower, for each fiscal year of such
reporting party, as soon as reasonably practicable and in any event within
one-hundred twenty (120) days after the close of each fiscal year.

 

EXHIBIT B (Alexan Southside) – Page 19

 

 

(b)          Prior to commencement of operations of the Improvements, a capital
and operating budget for the Property for its first fiscal year (or portion
thereof) of operations; and after commencement of operations in the
Improvements: (i) prior to the beginning of each fiscal year of Borrower, a
capital and operating budget for the Property; and (ii) for each month (and for
the fiscal year through the end of that month) (A) a statement of all income and
expenses in connection with the Property, including in each case a comparison to
the budget, and (B) a current leasing status report (including tenants’ names,
occupied tenant space, lease terms, rents, vacant space and proposed rents), as
soon as reasonably practicable but in any event within thirty (30) days after
the end of each such month, certified in writing as true and correct in all
material respects by Borrower. Items provided under this paragraph shall be in
form and detail reasonably satisfactory to Administrative Agent.

 

(c)          Upon Administrative Agent’s request, copies of filed federal and
state income tax returns of Borrower for each taxable year, within thirty (30)
days of filing of the tax returns but in no event later than two hundred ten
(210) days after the close of each taxable year.

 

(d)          From time to time promptly after Administrative Agent’s request,
such additional information, reports and statements respecting the Property and
the Improvements, or the business operations and financial condition of
Borrower, as Administrative Agent may reasonably request.

 

All Financial Statements shall be in form and detail reasonably satisfactory to
Administrative Agent and shall contain or be attached to the signed and dated
written certification of the reporting party in form reasonably specified by
Administrative Agent to certify that the Financial Statements are furnished to
Administrative Agent in connection with the extension of credit by Lenders and
constitute a true and correct statement of the reporting party’s financial
position in all material respects. All certifications and signatures on behalf
of corporations, partnerships or other entities shall be by a representative of
the reporting party reasonably satisfactory to Administrative Agent.

 

EXHIBIT B (Alexan Southside) – Page 20

 

 

EXHIBIT “C”

 

CONDITIONS PRECEDENT TO THE INITIAL ADVANCE AT CLOSING

 

As conditions precedent to the first advance of Loan proceeds, if and to the
extent required by Administrative Agent, Administrative Agent shall have
received and approved the following:

 

1.          Fees and Expenses. Any and all required commitment and other fees,
and all other fees, costs and expenses (including the fees and costs of
Administrative Agent’s counsel) then required to be paid pursuant to the Fee
Letter Agreement, this Agreement and all other Loan Documents, including,
without limitation, all fees, costs and expenses that Borrower is required to
pay pursuant to any loan application or commitment.

 

2.          Financial Statements. The Financial Statements of Borrower and
financial reporting as provided in the Guaranty, and the Financial Statements of
any other party required by any loan application or commitment or otherwise
required by Administrative Agent.

 

3.          Appraisal. A market value appraisal of the Property made within one
hundred twenty (120) days prior to the date of this Agreement, which appraises
the Property on a “completed value” basis at not less than the Appraised Value.
The appraiser and appraisal must be satisfactory to Administrative Agent
(including satisfaction of applicable regulatory requirements) and the appraiser
must be engaged directly by Administrative Agent.

 

4.          Soil Reports. A soil composition and test boring report and a
foundation report satisfactory to Administrative Agent regarding the Land, made
within one hundred fifty (150) days prior to the date of this Agreement, by a
licensed professional engineer satisfactory to Lenders.

 

5.          Authorization. Evidence Administrative Agent requires of the
existence, good standing, authority and capacity of Borrower, each Guarantor,
and .their respective constituent partners, members, managers and owners to the
extent necessary to establish Borrower’s and Guarantors’ authority to execute,
deliver and perform their respective obligations to Administrative Agent and
Lenders under the Loan Documents, including:

 

(a)          For each partnership (including a joint venture or limited
partnership): (i) a true and complete copy of an executed partnership agreement
or limited partnership agreement, and all amendments thereto; (ii) for each
limited partnership, a copy of the certificate of limited partnership and all
amendments thereto accompanied by a certificate issued by the appropriate
governmental official of the jurisdiction of formation that the copy is true and
complete, and evidence Administrative Agent requires of registration or
qualification to do business in the state where Borrower’s principal place of
business is located and, if required by state law, the state where the Project
is located, and (iii) a partnership affidavit certifying who will be authorized
to execute or attest any of the Loan Documents, and a true and complete copy of
the resolutions of partners required by the partnership agreement to approve the
Loan Documents and authorize the transactions contemplated in this Agreement and
the other Loan Documents.

 

EXHIBIT C (Alexan Southside) – Page 1

 

 

(b)          For each corporation: (i) a true and complete copy of its articles
of incorporation and by-laws, and all amendments thereto, a certificate of
incumbency of all of its officers who are authorized to execute or attest to any
of the Loan Documents, and a true and complete copy of resolutions approving the
Loan Documents and authorizing the transactions contemplated in this Agreement
and the other Loan Documents; and (ii) certificates of existence, good standing
and qualification to do business issued by the appropriate governmental
officials in the state of its formation and, in the case of Borrower, the state
in which the Project is located, if different.

 

(c)          For each limited liability company or limited liability
partnership: (i) a true and complete copy of the articles of organization or
certificate of formation and operating agreement, and all amendments thereto, a
certificate of incumbency of all of its members who are authorized to execute or
attest to any of the Loan Documents, and a true and complete copy of resolutions
approving the Loan Documents and authorizing the transactions contemplated in
this Agreement and the other Loan Documents; and (ii) certificates of existence,
good standing and qualification to do business issued by appropriate
governmental officials in the state of its formation and, in the case of
Borrower, the state in which the Project is located, if different.

 

(d)          For each entity or organization that is not a corporation,
partnership, limited partnership, joint venture, limited liability company or
limited liability partnership, a copy of each document creating it or governing
the existence, operation, power or authority of it or its representatives.

 

(e)          All certificates, resolutions, and consents required by
Administrative Agent applicable to the foregoing.

 

6.          Loan Documents. From Borrower, each Guarantor and each other person
required by Administrative Agent (a) duly executed, acknowledged and/or sworn to
as required, and delivered to Administrative Agent (with a copy for each Lender)
Loan Documents then required by Administrative Agent, dated the date of this
Agreement, each in form and content satisfactory to Administrative Agent, and
(b) evidence Administrative Agent requires that the Deed of Trust has been
recorded in the official records of the city or county in which the Property is
located and UCC-1 financing statements have been filed in all filing offices
that Administrative Agent may require.

 

7.          Opinions. The written opinion of counsel satisfactory to
Administrative Agent for Borrower and each Guarantor, addressed to
Administrative Agent for the benefit of Lenders, dated the date of this
Agreement.

 

8.          Survey; No Special Flood Hazard. (a) two (2) prints of an original
survey (with a copy for each Lender) of the Land and improvements thereon dated
not more than sixty (60) days prior to the date of this Agreement (or dated such
earlier date as is satisfactory to the Title Insurer, but in any event not more
than one hundred eighty (180) days prior to the date of this Agreement)
satisfactory to Administrative Agent and the Title Insurer, complying with
Exhibit “G”, and (b) a flood insurance policy (with a copy for each Lender) in
an amount equal to the lesser of the maximum Loan amount or the maximum amount
of flood insurance available under the Flood Disaster Protection Act of 1973, as
amended, and otherwise in compliance with the requirements of the Loan
Documents, or evidence satisfactory to Administrative Agent that none of the
Land is located in a flood hazard area.

 

EXHIBIT C (Alexan Southside) – Page 2

 

 

9.          Title Insurance. A TLTA title insurance policy issued by the Title
Insurer (which shall be approved by Administrative Agent) in the maximum amount
of the Loan, on a coinsurance and/or reinsurance basis if and as required by
Administrative Agent, insuring that the Deed of Trust constitutes a valid lien
covering Borrower’s ground leasehold interest in the Land and all Improvements
on the Land, having the priority required by Administrative Agent and subject
only to the Permitted Encumbrances (as defined in the Deed of Trust) (regardless
of rank or priority) in a form acceptable to Administrative Agent, and with all
“standard” exceptions which can be deleted, including the exception for matters
which a current survey would show, deleted to the fullest extent authorized
under applicable title insurance rules, and Borrower shall satisfy all
requirements therefor; containing no exception for standby fees or real estate
taxes or assessments other than those for the year in which the closing occurs
to the extent the same are not then due and payable and endorsed “not yet due
and payable” and no exception for subsequent assessments for prior years;
providing full coverage against mechanics’ and materialmens’ liens to the extent
authorized under applicable title insurance rules, and Borrower shall satisfy
all requirements therefor; insuring that no restrictive covenants shown in the
Title Insurance have been violated, and that no violation of the restrictions
will result in a reversion or forfeiture of its ground leasehold interest in the
Land; insuring all appurtenant easements; insuring that a good and marketable
leasehold estate in the Land and good and marketable title to the Improvements
is vested in Borrower; containing such affirmative coverage and endorsements as
Administrative Agent may require and are available under applicable title
insurance rules, and Borrower shall satisfy all requirements therefor; insuring
any easements, leasehold estates or other matters appurtenant to or benefiting
the Land and/or the Improvements as part of the insured estate; insuring the
right of access to the Land to the extent authorized under applicable title
insurance rules, and Borrower shall satisfy all requirements therefor; and
containing provisions acceptable to Administrative Agent regarding advances
and/or readvances of Loan funds after closing. Borrower and Borrower’s counsel
shall not have any interest, direct or indirect, in the Title Insurer (or its
agent) or any portion of the premium paid for the Title Insurance.

 

10.         Insurance Policies. Declarations page and forms listing for the
insurance policies initially required by Administrative Agent, pursuant to the
Loan Documents, together with evidence satisfactory to Administrative Agent that
all premiums therefor have been paid for a period of not less than one year from
the date of this Agreement and that the policies are in full force and effect.

 

11.         Environmental Compliance/Report. Evidence satisfactory to
Administrative Agent that no portion of the Land is “wetlands” under any
applicable Law and that the Land does not contain and is not within or near any
area designated as a hazardous waste site by any Tribunal, that neither the
Property nor any adjoining property contains any Hazardous Substance in
violation of Environmental Laws, and that neither the Property nor any use or
activity thereon violates or is or could be subject to any response,
remediation, clean-up or other obligation under any Environmental Law or
Environmental Requirement, including without limitation, a written report of an
environmental assessment of the Property, made within one hundred fifty (150)
days prior to the date of this Agreement, by an engineering firm, and of a scope
and in form and content satisfactory to Administrative Agent, complying with
Administrative Agent’s established guidelines, showing that there is no evidence
of any such Hazardous Substance which has been generated, treated, stored,
released or disposed of in the Property, and such additional evidence as may be
required by Administrative Agent. All reports, drafts of reports, and
recommendations, whether written or oral, from such engineering firm shall be
made available and communicated to Administrative Agent.

 

EXHIBIT C (Alexan Southside) – Page 3

 

 

12.         Access, Utilities, and Laws. (a) Evidence satisfactory to
Administrative Agent that the Property abuts and has fully adequate direct and
free access to one or more public streets, dedicated to public use, fully
installed and accepted by the appropriate Governmental Authority, that all fees,
costs and expenses of the installation and acceptance thereof have been paid in
full, and that there are no restrictions on the use and enjoyment of such
streets which would adversely affect the Project; (b) letters from the
applicable utility companies or governmental authorities confirming that all
utilities necessary for the Improvements are or, upon completion of any site
infrastructure improvements identified in the Plans, will be available at the
Land in sufficient capacity, together with evidence satisfactory to
Administrative Agent of paid impact fees, utility reservation deposits, and
connection fees required to assure the availability of such services; (c)
Intentionally Deleted; (d) true and correct copies of all consents, licenses,
permits and approvals necessary for the current phase of the construction of the
Improvements, all in assignable form (to the extent appropriate) and in full
force and effect; (e) evidence satisfactory to Administrative Agent of
compliance by Borrower and the Property, and the proposed construction, use and
occupancy of the Improvements, with such other applicable Laws and governmental
requirements as Administrative Agent may request, including all Laws and
governmental requirements regarding access and facilities for handicapped or
disabled persons including and to the extent applicable, the Federal
Architectural Barriers Act (42 U.S.C. § 4151 et seq.), the Fair Housing
Amendments Act of 1988 (42 U.S.C. § 3601 et seq.), the Americans With
Disabilities Act of 1990 (42 U.S.C. § 12101 et seq.), the Rehabilitation Act of
1973 (29 U.S.C. § 794), and any applicable state, county and municipal
requirements; and (f) written evidence satisfactory to Administrative Agent that
construction of the Improvements on the Land is permissible under all federal,
state and local statutes, regulations and rulings protecting tidal and non-tidal
wetlands and other environmentally protected areas.

 

13.         Priority. (a) Evidence satisfactory to Administrative Agent that
prior to and as of the time the Deed of Trust was filed for record (i) no
activity or circumstance was visible on or near the Land which would constitute
inception of a mechanic’s or materialman’s lien against the Property; (ii) no
contract, or memorandum thereof, for construction, design, surveying, or any
other service relating to the Project has been filed for record in the county
where the Property is located; and (iii) no mechanic’s or materialman’s lien
claim or notice, lis pendens, judgment, or other claim or encumbrance against
the Property has been filed for record in the county where the Property is
located or in any other public record which by Law provides notice of claims or
encumbrances regarding the Property; (b) a certificate or certificates of a
reporting service acceptable to Administrative Agent, reflecting the results of
searches made not earlier than ten (10) days prior to the date of this
Agreement, (i) of the central and local Uniform Commercial Code records, showing
no filings against any of the collateral for the Loan or against Borrower
otherwise except as consented to by Administrative Agent; and (ii) if required
by Administrative Agent, of the appropriate judgment and tax lien records,
showing no outstanding judgment or tax lien against Borrower or any Guarantor.

 

EXHIBIT C (Alexan Southside) – Page 4

 

 

14.         Tax and Standby Fee Certificates. Evidence satisfactory to
Administrative Agent (a) of the identity of all taxing authorities and utility
districts (or similar authorities) having jurisdiction over the Property or any
portion thereof; and (b) that all taxes, standby fees and any other similar
charges have been paid, including copies of receipts or statements marked “paid”
by the appropriate authority.

 

15.         Borrower Identification Due Diligence. All due diligence materials
deemed necessary by Administrative Agent and each Lender with respect to
verifying Borrower’s identity and background information in a manner
satisfactory to Administrative Agent and each Lender.

 

16.         Tax Lot. That the land is a separate tax lot or lots with separate
assessment or assessments of the Land and Improvements, independent of any other
land or improvements, and that the Land is a separate legally subdivided parcel.

 

17.         Ground Lease and Estoppel. An executed Ground Lease Agreement, in
form and substance acceptable to Administrative Agent, by and between Prokop
Industries BH LP and Borrower, as well as an estoppel related to the ground
lease in form and substance acceptable to Administrative Agent.

 

18.         Other Documents. Such other documents and certificates as
Administrative Agent may reasonably request from Borrower, any Guarantor, and
any other person or entity, in form and content reasonably satisfactory to
Administrative Agent.

 

EXHIBIT C (Alexan Southside) – Page 5

 

 

EXHIBIT “C-1”

 

CONDITIONS PRECEDENT TO FIRST ADVANCE FOLLOWING THE INITIAL ADVANCE AT CLOSING

 

1.          Plans. Two (2) true and correct copies of the final Plans (including
the site plan), together with evidence satisfactory to Administrative Agent that
all applicable governmental authorities, Borrower, Borrower’s architect,
engineer, and General Contractor and Construction Consultant have approved the
same, and after a review of such items by Construction Consultant,
Administrative Agent shall be satisfied, in its sole discretion, that the
Improvements may be completed in accordance with the construction schedule and
for costs not exceeding those set forth in the Budget.

 

2.          Draw Schedule. Borrower’s proposed cash flow, draw schedule, and
construction schedule for the Project, and after a review of such items by
Construction Inspector, Administrative Agent shall be satisfied, in its sole
discretion, that the Improvements may be completed in accordance with the
construction schedule and for costs not exceeding those set forth in the Budget
(as supplemented by any Borrower’s Deposit).

 

3.          Plan and Cost Review. A Plan and Cost Review in the form and
substance reasonably acceptable to Administrative Agent.

 

4.          Laws. Evidence satisfactory to Administrative Agent of compliance by
Borrower and the Property, and the proposed construction, use and occupancy of
the Improvements, with such other applicable Laws and governmental requirements
as Administrative Agent may request, including all Laws and governmental
requirements regarding access and facilities for handicapped or disabled persons
including, without limitation and to the extent applicable, The Federal
Architectural Barriers Act (42 U.S.C. § 4151 et seq.), the Fair Housing
Amendments Act of 1988 (42 U.S.C. § 3601 et seq.), The Americans With
Disabilities Act of 1990 (42 U.S.C. § 12101 et seq.), The Rehabilitation Act of
1973 (29 U.S.C. § 794), and any applicable state requirements; and (iii) that
construction of the Improvements on the Land is permissible under all federal,
state and local statutes, regulations and rulings protecting tidal and
non-tidal, wetlands and other environmentally protected areas.

 

5.          Final Site Plan. A true and correct copy of the final site plan
approved by the City of Southside Place.

 

6.          Contracts. (a) A list containing the names and addresses of all
existing contractors, architects, engineers, and other suppliers of services and
materials for the Project under any Material Contract, their respective contract
amounts, and a copy of their contracts; and (b) duly executed, acknowledged and
delivered originals from each contractor, architect and engineer required by
Administrative Agent, of (i) consents or other agreements satisfactory to
Administrative Agent, and (ii) agreements satisfactory to Administrative Agent
subordinating all rights, liens, claims and charges they may have or acquire
against Borrower or the Property to the rights, liens and security interests of
Lenders.

 

EXHIBIT C-1 (Alexan Southside) – Page 1

 

 

7.          Equity. Evidence satisfactory to Administrative Agent (including
copies of all prior draw requests, G702 forms from the General Contractor) that
all of Borrower’s Equity has been contributed to pay costs of the Project as set
forth in the Budget.

 

EXHIBIT C-1 (Alexan Southside) – Page 2

 

 

EXHIBIT “D”

 

BUDGET

 

Alexan Southside - Budget Summary Cost Item  Total    Per Unit  Construction
Hard Costs  $37,224,675   $137,869  General Contractor Fee  $1,911,318   $7,079 
Hard Cost Contingency  $1,488,987   $5,515  Real Estate Taxes  $600,000  
$2,222  Legal  $200,000   $741  Closing Costs  $125,000   $463  Bluerock
Maangement Fee  $50,000   $185  Financing  $206,920   $766  Brokerage Fee on
Ground Lease  $200,000   $741  Architect  $854,500   $3,165  Engineering &
Surveying  $200,000   $741  Marketing  $325,000   $1,204  Investment Banking
Fee  $300,000   $1,111  Ground Lease through Stabilization  $1,700,000   $6,296 
Preleasing  $275,000   $1,019  Operating Deficit  $567,421   $2,102 
Construction Interest  $957,592   $3,547  Overhead  $1,413,842   $5,236  Soft
Cost Contingency  $375,000   $1,389          $-  Total Project Cost 
$48,975,255   $181,390          $-  Sources        $-  Construction loan 
$31,800,000   $117,778  Cash Equity  $17,175,255   $63,612  Total Sources 
$48,975,255   $181,390 

 

EXHIBIT D (Alexan Southside) – Page 1

 

 

EXHIBIT “E”

 

SCHEDULE OF PLANS AND SPECIFICATIONS

 

[To Be Attached]

 

EXHIBIT E (Alexan Southside) – Page 1

 

 

EXHIBIT “F”

 

ADVANCES

 

1.          Draw Request. A “Draw Request” means a properly completed and
executed written application by Borrower to Administrative Agent. in the form of
Exhibit “F-1” (or in another form satisfactory to Administrative Agent) setting
forth the amount of Loan proceeds desired, together with the related AIA
Documents G-702 and G-703 conforming to the Schedule of Values by dollar amount
and trade or other categorical breakdown and such schedules, affidavits,
releases, waivers, statements, invoices, Accounts Payable Lists, bills, and
other documents, certificates and information to the extent reasonably requested
by Administrative Agent. At least five (5) Business Days before the requested
date of each advance made under the Budget from the Loan, Borrower shall deliver
a Draw Request to Administrative Agent. Borrower shall be entitled to an advance
only in an amount approved by Administrative Agent in accordance with the terms
of this Agreement and the Loan Documents. Lenders shall not be required to make
advances more frequently than twice each calendar month for the 18-month period
starting with (and including) the first month advances of the Loan are made to
pay costs of the Improvements; after the end of such 18-month period, Lenders
shall not be required to make advances more than once in each calendar month. In
any calendar month in which Borrower elects to request a second advance, such
second advance will be limited to the payment of costs for framing, sheetrock,
concrete, retaining walls (if applicable), electrical, plumbing, trim carpentry,
floor coverings, HVAC and clean-up. Upon the satisfaction of all applicable
conditions of this Agreement and the Loan Documents, to the extent reasonably
required by Administrative Agent, Lenders shall make the requested advance to
Borrower on a Funding Date which is a Business Day within five (5), or if any
portion of such advance is LIBOR Rate Principal, eight (8), Business Days after
such satisfaction. Each Draw Request, and Borrower’s acceptance of any advance,
shall be deemed to ratify and confirm, as of the date of the Draw Request and
advance, respectively, that, except as specified in a Draw Request, (a) all
representations and warranties in the Loan Documents remain true and correct in
all material respects, subject to Changes in Facts and Circumstances, and all
covenants and agreements in the Loan Documents remain satisfied, (b) there is no
uncured Default or Potential Default existing under the Loan Documents, (c) all
conditions to the advance, whether or not evidence thereof is required by
Administrative Agent, are satisfied, (d) the AIA Document G-702 and G-703 forms
executed by the General Contractor, together with all schedules, affidavits,
releases, waivers, statements, invoices, Accounts Payable Lists, bills, and
other documents, certificates and information submitted for the Draw Request are
complete and correct in all material respects and in all respects are what they
purport and appear to be for the amount and period applicable to the Draw
Request, (e) all advances previously made to Borrower were disbursed, and the
proceeds of the advance requested in the Draw Request will immediately be
disbursed, for payments of the costs and expenses specified in the Budget for
which the advances were made, and for no other purpose, (f) after the advance,
all obligations for work and other costs heretofore incurred by Borrower in
connection with the Project and which are due and payable will be fully paid and
satisfied and (g) any unadvanced portion of the Loan to which Borrower is
entitled, plus the portions of the Aggregate Cost that are to be paid by
Borrower from other funds that, to Administrative Agent’s satisfaction, are
available, set aside and committed, is or will be sufficient to pay the actual
unpaid Aggregate Cost.

 

EXHIBIT F (Alexan Southside) – Page 1

 

 

2.          Advances. Administrative Agent and the Lenders will not advance Loan
proceeds in excess of $1,000.00 until such time as the conditions precedent set
forth in Exhibit C-1 of this Agreement have been satisfied. Borrower shall
disburse all advances made to Borrower, for payment of the costs and expenses
specified in the Budget for which the advances were made, and for no other
purpose. Following receipt and approval of a Draw Request, all supporting
documentation and information to the extent reasonably required by
Administrative Agent, and receipt and approval of a Construction Inspector
Report and Title Insurance Report satisfactory to Administrative Agent,
Administrative Agent will determine the amount of the advance Lenders shall make
in accordance with this Agreement, the Loan Documents, the Budget, and if and to
the extent required by Administrative Agent, to Administrative Agent’s
satisfaction, the following standards:

 

(a)          For construction work, “hard costs” advances on the basis of ninety
percent (90%) of the costs shown on the Draw Request of the work or material in
place on the Improvements that comply with the terms of the Loan Documents,
minus all previous advances provided, however, that payment shall be made on the
basis of one hundred percent (100%) of such costs for (i) payments due to
subcontractors who have completed at least 50% of their work as evidenced by a
spreadsheet provided by Borrower tracking the percentage completion of each
subcontractor, as approved by Construction Inspector; and (ii) the following
items: general conditions items; the General Contractor’s Fee; materials
purchased by Borrower and the following materials and services furnished by
subcontractors and vendors: windows, floors and roof trusses and components,
appliances, lumber, sheetrock (drywall), interior trim and electrical light
fixtures, doors and millwork, cabinets, HVAC components, metals, floor
coverings, lighting consultant, construction surveying and staking, materials
testing and utilities. Administrative Agent shall release retainage for
individual subcontractors 30 days after such subcontractor completes its portion
of the construction work subject to (i) confirmation by Construction Inspector
that such portion of the construction work has been fully and satisfactorily
completed substantially in accordance with the Plans; and (ii) receipt by
Administrative Agent of a final bills paid affidavit from such subcontractor and
a final lien release or waiver in such form as to release all of such
subcontractor’s claims against the Project, in the form required by this
Agreement.

 

(b)          Intentionally Deleted.

 

(c)          No advances for building materials or furnishings that are not yet
incorporated into the Improvements (“stored materials”) unless (i) Borrower has
good title to the stored materials and the stored materials are components in a
form ready for incorporation into the Improvements and will be so incorporated
within a period of ninety (90) days (other than lumber, for which a two hundred
ten (210) day time period prior to scheduled incorporation will be allowed),
(ii) the stored materials are in Borrower’s possession and satisfactorily stored
on the Land or such materials are satisfactorily stored at such other site as
Administrative Agent may approve, (iii) the stored materials are protected and
insured against theft and damage in a manner and amount as required under the
Deed of Trust to the extent required by Administrative Agent or, in the case of
materials not stored on the Land satisfactory to Administrative Agent, (iv) the
stored materials have been paid for in full or will be paid for with the funds
to be advanced and all lien rights and claims of the supplier have been released
or will be released upon payment with the advanced funds, and (v) Administrative
Agent for the benefit of Lenders has or will have upon payment with the advanced
funds a perfected, first priority security interest in the stored materials.
Notwithstanding the foregoing, the aggregate amount of advances for stored
materials that have not yet been incorporated into the Improvements shall not
exceed the Stored Materials Advance Limit.

 

EXHIBIT F (Alexan Southside) – Page 2

 

 

(d)          Advances will be made for other costs of the Project based on one
hundred percent (100%) of the cost incurred by Borrower, as shown by billings
submitted to Administrative Agent that comply with the terms of the Loan
Documents.

 

(e)          Advances of the “General Contractor Fee” line item of the Budget
shall be made on a “percentage of completion” basis (i.e., advances of funds
allocable to the “General Contractor Fee” line item of the Budget, after taking
into consideration prior advances from such line item, shall not exceed the
total amount of the “General Contractor Fee” line item, multiplied by the
percentage of Improvements which have been completed, as determined by the
Construction Inspector).

 

(f)          Advances of the “Developer Overhead” line item of the Budget shall
be made monthly during the construction period (including demolition of any
existing improvements on the Land) based on the percentage of completion of the
Improvements as determined by the Construction Inspector.

 

3.          Conditions to the First Advance. As conditions precedent to the
first advance hereunder (other than an initial advance which shall not exceed
$1,000.00 upon closing of the Loan to “prime” the lien of the Deed of Trust), if
and to the extent required by Administrative Agent, to Administrative Agent’s
reasonable satisfaction, Borrower must have satisfied the conditions required
under this Agreement, including all of those conditions set forth in Exhibit “C”
(to the extent not waived upon execution of this Agreement as set forth in
Exhibit “C”) and Section 4 below.

 

4.          Conditions to All Advances. As conditions precedent to each advance
made pursuant to a Draw Request, in addition to all other requirements contained
in this Agreement, if and to the extent required by Administrative Agent,
Administrative Agent shall have received the following:

 

(a)          Evidence to the extent reasonably required by Administrative Agent,
of the continued satisfaction of all conditions to the first or subsequent
advances, as applicable (not waived upon execution of this Agreement, as set
forth in Exhibit “C”) to the extent Administrative Agent required satisfaction.

 

(b)          A Draw Request.

 

(c)          Evidence to the extent reasonably required by Administrative Agent
that no Default or Potential Default exists (notwithstanding any cure period
having not expired) that has not been waived by Administrative Agent.

 

EXHIBIT F (Alexan Southside) – Page 3

 

 

(d)          Evidence to the extent reasonably required by Administrative Agent
that the representations and warranties made in the Loan Documents must be true
and correct in all material respects, subject to Changes in Facts and
Circumstances, on and as of the date of each advance and no event shall have
occurred or condition or circumstance shall exist which, if known to Borrower,
would render any such representation or warranty incorrect in any material
respect, subject to Changes in Facts and Circumstances.

 

(e)          Each Material Contract (if not previously supplied) for which an
advance is requested in a Draw Request duly executed and delivered by all
parties thereto and effective, and a true and complete copy of a fully executed
copy of each related subcontract or other contract as Administrative Agent may
reasonably request as set forth in AIA Document G-703.

 

(f)          Evidence to the extent reasonably required by Administrative Agent
that no delinquent tax or imposition, has been imposed on the Property, no
mechanic’s or materialmen’s lien or other encumbrance has been filed and remains
in effect against the Property, and no stop notices shall have been served on
Administrative Agent or any other Lender, in any such case that are not being
contested as permitted by the Deed of Trust and for which a cash deposit or
indemnity bond has not been provided by Borrower as required by the Deed of
Trust. Alternatively, with respect to such filed mechanic’s and materialman’s
liens or stop notices, evidence to the extent reasonably requested by
Administrative Agent, of recorded releases or waivers of mechanics’ liens and
receipted bills showing payment of all amounts due to all parties who have
furnished such labor, materials or services together with applicable
endorsements to the Title Insurance indicating same and insuring against any
such liens.

 

(g)          Evidence to the extent reasonably required by Administrative Agent
that the Title Insurance has been endorsed and brought to date in a manner
satisfactory to Administrative Agent to increase the coverage by the amount of
each advance through the date of each such advance with no additional title
change or exception not allowed by this Agreement or otherwise approved by
Administrative Agent.

 

(h)          Certification by Construction Inspector, indicating such party’s
belief or understanding that construction of the Improvements is in substantial
accordance with the Plans, and a certification of the Construction Inspector
indicating that the value and standard of workmanship of the work observed for
which the advance is requested appears to be in accordance with the applicable
contract, the amount of the advance requested represents work in place based on
on-site observations and the data comprising the Draw Request, the Project work
can be completed by the Completion Date, and the applicable contractor or
subcontractor is entitled to payment of the amount certified.

 

(i)          (1) a foundation survey made immediately after, but in no event
later than forty-five (45) days after, the laying of the foundation of each
building or structure of the Improvements to the extent required by
Administrative Agent complying with Exhibit “G”, (2) a certificate of Borrower’s
structural engineer stating that based on personal inspection the foundations
have been completed in substantial accordance with the Plans, and (3) a bearing
capacity test report with respect to the excavated footings and foundations,
reviewed and approved by the Construction Inspector and Borrower’s architect.

 

EXHIBIT F (Alexan Southside) – Page 4

 

 

(j)          Within ten (10) days after the pouring of concrete for any
Improvements, a report satisfactory to Construction Inspector of the results of
concrete tests made at the time the concrete is poured.

 

(k)          Within ten (10) days after the compaction of any soil for
construction, a report satisfactory to Construction Inspector of the results of
soil tests.

 

(l)          Evidence to the extent reasonably required by Administrative Agent
that the Improvements shall not have been damaged and shall not be the subject
of any pending or threatened condemnation or adverse zoning proceeding to an
extent that it cannot be repaired as required in the Deed of Trust.

 

(m)          Evidence to the extent reasonably required by Administrative Agent
that Borrower has paid all of Borrower’s Equity then required to be paid by
Borrower under the Budget.

 

(n)          The Borrower’s Deposit if required by Section 1.5 of this
Agreement.

 

(o)          To the extent required by Administrative Agent for the prior Draw
Request, copies of paid invoices from or notarized partial lien waiver forms
executed by each Material Contractor and releases or paid invoices from all
persons supplying labor, material or services who have sent notices of
nonpayment to contractors, subcontractors or Borrower, specifying in such
releases or paid invoices the amount paid in consideration of such releases or
paid invoices.

 

(p)          Such other information and documents as Administrative Agent may
reasonably request.

 

5.          Final Advance for Improvements. If and to the extent required by
Administrative Agent, the final advance for the Improvements (including any
amounts withheld from prior advances) shall not be made until after final
completion of all construction work, including punch list work, as determined by
Construction Inspector and Administrative Agent and thirty (30) days after the
later of (i) the date on which the Improvements have been “completed” as defined
by applicable state law, or (ii) if required by Administrative Agent, the date
on which an affidavit of completion has been recorded, and in the case of each
such Draw Request, if and to the extent required by Administrative Agent,
Administrative Agent shall have received the following as additional conditions
precedent to the requested advance:

 

(a)          Certificates from Borrower’s architect and General Contractor and,
if required by Administrative Agent, from the Construction Inspector, certifying
that the Improvements (including any off-site improvements) have been completed
in substantial accordance with the Plans, and, in the case of the architect’s
certificate, the Improvements as completed comply with all Laws and governmental
requirements; and two (2) sets of detailed “as built” Plans approved in writing
by Borrower, Borrower’s architect, and General Contractor.

 

EXHIBIT F (Alexan Southside) – Page 5

 

 

(b)          Final affidavits (in a form approved by Administrative Agent) from
each Material Contractor certifying that each of them and their subcontractors,
laborers, and materialmen has been paid in full for all labor and materials for
construction of the Improvements; and conditional lien releases or waivers (in a
form approved by Administrative Agent) from each Material Contractor,
conditioned only on the payment of final amounts due to such Material
Contractors that are to be paid out of the final advance, which Borrower shall
obtain within 30 days after the final advance is advanced to Borrower; provided,
however, that if any contractor, subcontractor, materialman, or supplier
disputes the amount due to them, Administrative Agent may hold back an amount
equal to 150% of the disputed claim but the remainder of the final advance shall
be funded in accordance with these provisions.

 

(c)          The Title Insurance shall be endorsed to remove any exception for
mechanics’ or materialmen’s liens or pending disbursements, with no additional
title change or exception objectionable to Administrative Agent, and with such
other endorsements reasonably required by Administrative Agent.

 

(d)          Evidence satisfactory to Administrative Agent that all necessary
governmental licenses, certificates and permits (including certificates of
occupancy or their equivalent) with respect to the completion, use, occupancy
and operation of the Improvements, together with evidence satisfactory to
Administrative Agent that all such licenses, certificates, and permits are in
full force and effect and have not been revoked, canceled or modified.

 

(e)          Three (3) copies of a final as-built survey satisfactory to
Administrative Agent and to the extent required by Administrative Agent
complying with Exhibit “G”.

 

6.          Direct Advances. Borrower hereby irrevocably authorizes
Administrative Agent on behalf of Lenders (but Administrative Agent shall have
no obligation) to (i) advance Loan funds directly to Lenders to pay interest due
on the Loan (or to Swap Bank to honor Borrower’s payment obligations to Swap
Bank), and (ii) advance and directly apply the proceeds of any advance to the
satisfaction of any of Borrower’s Obligations currently due and owing under any
of the Loan Documents, even though Borrower did not include that amount in a
Draw Request and/or no Default exists. Each such direct advance (except for
application of a Borrower’s Deposit) shall be added to the outstanding principal
balance of the Loan and shall be secured by the Loan Documents. Unless Borrower
pays such interest from other resources, Administrative Agent may advance Loan
funds pursuant to this Section 6 for interest payments as and when due. Nothing
contained in this Agreement shall be construed to permit Borrower to defer
payment of interest on the Loan beyond the date(s) due. The allocation of Loan
funds in the Budget for interest shall not affect Borrower’s absolute obligation
to pay the same in accordance with the Loan Documents. Administrative Agent may
hold, use, disburse and apply the Loan and the Borrower’s Deposit for payment of
any obligation of Borrower under the Loan Documents. Borrower hereby assigns and
pledges the proceeds of the Loan and any Borrower’s Deposit to Administrative
Agent for itself and for the benefit of Lenders for such purposes. During the
continuance of a Default which has not been waived in writing by Administrative
Agent, Administrative Agent on behalf of Lenders may advance and incur such
expenses as Administrative Agent deems necessary for the completion of the
Improvements and to preserve the Property, and any other security for the Loan,
and such expenses, even though in excess of the amount of the Loan, shall be
secured by the Loan Documents and shall be payable to Administrative Agent on
behalf of Lenders on demand. Administrative Agent on behalf of Lenders may
disburse any portion of any advance at any time, and from time to time, to
persons other than Borrower for the purposes specified in this Section and the
amount of advances to which Borrower shall thereafter be entitled shall be
correspondingly reduced.

 

EXHIBIT F (Alexan Southside) – Page 6

 

 

7.          Conditions and Waivers. All conditions precedent to the obligation
of Lenders to make any advance are imposed hereby solely for the benefit of
Administrative Agent and Lenders, and no other party may require satisfaction of
any such condition precedent or be entitled to assume that Lenders will refuse
to make any advance in the absence of strict compliance with such conditions
precedent. Administrative Agent shall have the right to verify the periodic
progress, costs incurred by Borrower, and the estimated costs remaining to be
incurred, after consultation with the Construction Inspector in accordance with
Section 4(h) of this Exhibit “F”. No advance shall constitute an approval or
acceptance by Administrative Agent of any construction work, or a waiver of any
condition precedent to any further advance, or preclude Administrative Agent
from thereafter declaring the failure of Borrower to satisfy such condition
precedent to be a Default. No waiver by Administrative Agent of any condition
precedent or obligation shall preclude Administrative Agent from requiring such
condition or obligation to be met prior to making any other advance or from
thereafter declaring the failure to satisfy such condition or obligation to be a
Default.

 

8.          Funding. Borrower shall establish and maintain a special account
with Administrative Agent into which advances funded directly to Borrower (but
no other funds), and excluding direct disbursements made to or by Administrative
Agent on behalf of Lenders pursuant to this Agreement, shall be deposited by
Borrower, and against which checks shall be drawn only for the payment of costs
specified in the Budget, but which special account shall not be used for any
other purpose. Borrower hereby irrevocably authorizes Administrative Agent to
deposit each advance requested by Borrower to the credit of Borrower in that
account, by wire transfer or other deposit. Advances may also be made, in
addition to other methods contemplated herein, at Administrative Agent’s option,
by direct or joint check payment to any or all persons entitled to payment for
work or services performed or material furnished in connection with the Project
or the Loan, or by having the proceeds thereof made available to the Title
Insurer (or its agent) for disbursement. Neither Administrative Agent nor any
Lender shall not be required to, and has no responsibility to, supervise the
proper application or distribution of funds to third parties.

 

EXHIBIT F (Alexan Southside) – Page 7

 

 

EXHIBIT “F-1”

 

DRAW REQUEST

[BORROWER’S LETTERHEAD]

 

DRAW REQUEST NO. ____________________

 

TO:BANK OF AMERICA, N.A. (“Administrative Agent”)

 

LOAN NO.   DATE   PROJECT ALEXAN SOUTHSIDE BLAIR HOUSE LOCATION HOUSTON, TEXAS
BORROWER BR BELLAIRE BLVD, LLC

 

FOR PERIOD ENDING

 

In accordance with the Construction Loan Agreement in the amount of
$31,800,000.00 dated ____________________, among Borrower, Administrative Agent
and the Lenders as defined therein, Borrower requests that $__________ be
advanced from Loan proceeds, $__________ be advanced from Borrower’s Deposit,
and $__________ be advanced from Borrower’s Equity. The proceeds should be
credited to the account of _________________________, Account No.
________________, at _________________________.

 

1. CURRENT DRAW REQUEST FOR HARD COSTS $__________       2. CURRENT DRAW REQUEST
FOR SOFT COSTS $__________       3. TOTAL DRAW REQUEST $__________

 

EXHIBIT F-1 (Alexan Southside) – Page 1

 

 

  BR BELLAIRE BLVD, LLC,   a Delaware limited liability company             By:
Blaire House, LLC,     a Delaware limited liability company,     a manager      
        By: HCH 114 Southside, L.P.,       a Delaware limited partnership,      
its managing member                 By: Maple Multi-Family Development, L.L.C.,
        a Texas limited liability company,         its general partner          
        By:           Name:           Title:                    
Dated:______________________          

 

EXHIBIT F-1 (Alexan Southside) – Page 2

 

 

EXHIBIT “G”

 

SURVEY REQUIREMENTS

 

1.          Requirements. The Survey shall be made in accordance with, and meet
the requirements of, the certification below by a registered professional
engineer or registered professional land surveyor. The description shall be a
single metes and bounds perimeter description of the entire Land, and a separate
metes and bounds description of the perimeter of each constituent tract or
parcel out of the Land. The total acreage and square footage of the Land and
each constituent tract or parcel of the Land shall be certified. If the Land has
been recorded on a map or plat as part of an abstract or subdivision, all survey
lines must be shown, and all lot and block lines (with distances and bearings)
and numbers, must be shown. The date of any revisions subsequent to the initial
survey prepared pursuant to these requirements must also be shown.

 

2.          Certification. The certification for the property description and
the map or plat shall be addressed to Administrative Agent, Borrower and the
Title Insurer, signed by the surveyor (a registered professional land surveyor
or registered professional engineer), and bear a current date, registration
number, and seal, and shall be in the following form or its substantial
equivalent:

 

This is to certify to Administrative Agent, Borrower and Title Insurer that this
map or plat and the survey on which it is based were made in accordance with the
2011 “Minimum Standard Detail Requirements for ALTA/ACSM Land Title Surveys”
jointly established and adopted by ALTA, and NSPS, and includes Items numbers 1,
2, 3, 4 (in square feet or acres), 6(b), 11(b), 13, 14, 17, 18, 19, 20(a), and
if buildings are located on the land, optional items 7(a), 7(b)(1), 7(c), and 9
and 10(a) of Table A thereof. The field work was completed on
______________________________.

 

Date of Plat or Map: ____________________________

 

(Surveyor’s signature, printed name and seal with Registration/License Number)

 

EXHIBIT G (Alexan Southside) – Page 1

 

 

EXHIBIT “H”

 

INTENTIONALLY OMITTED

 

EXHIBIT H (Alexan Southside) – Page 1

 

 

EXHIBIT “I”

 

LEASING AND TENANT MATTERS

 

Borrower and Administrative Agent on behalf of all Lenders agree as follows:

 

1.          Approved Leases. Borrower shall not enter into any tenant lease of
space in the Improvements unless approved or deemed approved by Administrative
Agent, prior to execution. Borrower’s standard form of tenant lease, and any
revisions thereto, must have the prior written approval of Administrative Agent.
Administrative Agent hereby approves the residential form of lease attached as
Exhibit “J”. Any tenant lease for space in the residential portion of the
Improvements shall be “deemed” to have been approved by Administrative Agent
that (a) is on the standard form lease attached as Exhibit “J”, or such other
form approved by Administrative Agent, with no material deviations except as
approved by Administrative Agent; (b) is entered into in the ordinary course of
business with a bona fide unrelated third party tenant, and Borrower, acting in
good faith and exercising due diligence, has determined that the tenant is
financially capable of performing its obligations under the lease; (c) is
received by Administrative Agent within fifteen (15) days after Administrative
Agent’s request therefore; (d) reflects an arms-length transaction at then
current market rate for comparable space; (e) contains no right to purchase the
Property, or any present or future interest therein; (f) does not cover in
excess of twenty-five percent (25%) of the aggregate net rentable area of the
Improvements; and (g) is expressly subordinate to the Deed of Trust. All leases
for space in the retail portion of the Improvements in excess of 2,000 square
feet must be reviewed and approved by Administrative Agent. If requested by
Administrative Agent following the occurrence and during the continuance of a
Default which has not been waived in writing by Administrative Agent, Borrower
shall provide to Administrative Agent a correct and complete copy of each tenant
lease, including any exhibits, and any guaranty(ies) thereof (if any), prior to
execution unless the lease in question is deemed to be satisfactory to
Administrative Agent under the foregoing requirements. Borrower shall,
throughout the term of this Agreement, pay all reasonable costs incurred by
Administrative Agent in connection with Administrative Agent’s review and
approval of tenant leases for retail space and each guarantee thereof (if any),
including reasonable attorneys’ fees and costs.

 

2.          Effect of Lease Approval. No approval of any lease by Administrative
Agent shall be for any purpose other than to protect Lenders’ security, and to
preserve Lenders’ rights under the Loan Documents. No approval by Administrative
Agent shall result in a waiver of any default of Borrower. In no event shall any
approval by Administrative Agent of a lease be a representation of any kind,
with regard to the lease or its adequacy or enforceability, or the financial
capacity of any tenant or guarantor.

 

3.          Delivery of Leasing Information. From time to time upon
Administrative Agent’s request, Borrower shall promptly deliver to
Administrative Agent (a) a complete rent roll of the Property in such detail as
Administrative Agent may reasonably require, together with such leasing
schedules and reports as Administrative Agent may reasonably require, and (b)
such other information regarding tenants and prospective tenants and other
leasing information as Administrative Agent may reasonably request.

 

EXHIBIT I (Alexan Southside) – Page 1

 

 

4.          Income from the Property. Borrower shall first apply all income from
leases, and all other income derived from the Property, to pay costs and
expenses associated with the ownership, maintenance, development, operating, and
marketing of the Land and Improvements, including all amounts then required to
be paid under the Loan Documents, before using or applying, such income for any
other purpose.

 

5.          Compliance and Default. A default by Borrower under Section 3.2 of
the Deed of Trust (after expiration of applicable grace and cure periods) shall
constitute a Default under Section 4.1(b) of this Agreement.

 

EXHIBIT I (Alexan Southside) – Page 2

 

 

EXHIBIT “J”

 

[ex10-31tpg111.jpg]

 

EXHIBIT J (Alexan Southside) – Page 1

 

 

[ex10-31tpg112.jpg]

 

EXHIBIT J (Alexan Southside) – Page 2

 

 

[ex10-31tpg113.jpg]

 

EXHIBIT J (Alexan Southside) – Page 3

 

 

[ex10-31tpg114.jpg]

 

EXHIBIT J (Alexan Southside) – Page 4

 

 

[ex10-31tpg115.jpg]

 

EXHIBIT J (Alexan Southside) – Page 5

 

 

[ex10-31tpg116.jpg]

 

EXHIBIT J (Alexan Southside) – Page 6

 

 

EXHIBIT “K”

 

INTENTIONALLY OMITTED

 

EXHIBIT K (Alexan Southside) – Page 1

 

 

EXHIBIT “L”

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment”) is dated as of the Effective
Date set forth below and is entered into by and between ______________________
(the “Assignor”) and ____________________ (the “Assignee”). Capitalized terms
used but not defined herein shall have the meanings given to them in the
Construction Loan Agreement identified below (the “Loan Agreement”), receipt of
a copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment as if set
forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations as a Lender under the Loan Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation all Guarantees), and (ii) to the extent permitted
to be assigned under applicable Law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any person,
whether known or unknown, arising under or in connection with the Loan
Agreement, any other documents or instruments delivered pursuant thereto or in
any way based on or related to any of the foregoing, including, but not limited
to contract claims, tort claims, malpractice claims, statutory claims and all
other claims at Law or in equity, related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses’ (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment,
without representation or warranty by the Assignor.

 

1. Assignor:         2. Assignee:       [is an Affiliate/Approved Fund of
_______________]       3. Borrower(s): BR Bellaire Blvd, LLC       4.
Administrative Agent: Bank of America, N.A.,
as the administrative agent under the Loan Agreement       5. Loan Agreement:
The Construction Loan Agreement, dated as of April ____, 2015, among Borrower,
the Lenders parties thereto, and Bank of America, N.A., as Administrative Agent

 

EXHIBIT L (Alexan Southside) – Page 1

 

 

6. Assigned Interest:  

 

Aggregate
Amount of
Commitment/Loans
for all Lenders  
Amount of
Commitment/Loans
Assigned  
Percentage
Assigned of
Commitment/Loans           $__________   $__________   _____%

 

Effective Date: _______________, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment are hereby agreed to:

 

  ASSIGNOR:               By:     Title:         ASSIGNEE:               By:    
Title:  

 

[Consented to and] Accepted:       _______________________________, as  
Administrative Agent       By:     Title:    

 

EXHIBIT L (Alexan Southside) – Page 2

 

 

[Consented to:]

 

BR BELLAIRE BLVD, LLC,   a Delaware limited liability company             By:
Blaire House, LLC,     a Delaware limited liability company, a manager          
    By: HCH 114 Southside, L.P.,       a Delaware limited partnership, its
managing member                 By: Maple Multi-Family Development, L.L.C.,    
    a Texas limited liability company, its general partner                 By:  
        Name:           Title:    

 

EXHIBIT L (Alexan Southside) – Page 3

 

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.          Representations and Warranties.

 

1.1.          Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Loan
Agreement or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents, or any
collateral thereunder, (iii) the financial condition of Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.          Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and to become a Lender under the Loan Agreement, (ii) it meets all requirements
of an Eligible Assignee under the Loan Agreement (subject to receipt of such
consents as may be required under the Loan Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Loan Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Loan
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 2 of Exhibit B thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision independently and without reliance on
Administrative Agent or any other Lender to enter into this Assignment and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision, and (v) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Loan
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

1.3.          Assignee’s Address for Notices, etc. Attached hereto as Schedule 1
is all contact information, address, account and other administrative
information relating to the Assignee.

 

EXHIBIT L (Alexan Southside) – Page 4

 

 

2.          Payments. From and after the Effective Date, Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this Assignment directly between themselves.

 

3.          General Provisions. This Assignment shall be binding upon, and inure
to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment by telecopy shall be effective as delivery
of a manually executed counterpart of this Assignment. This Assignment shall be
governed by, and construed in accordance with, the Law of the State of Texas.

 

EXHIBIT L (Alexan Southside) – Page 5

 

 

SCHEDULE 1 TO ASSIGNMENT AND ASSUMPTION

 

ADMINISTRATIVE DETAILS

 

(Assignee to list names of credit contacts, addresses, phone and facsimile
numbers, electronic mail addresses and account and payment information)

 

(a)          Libor Lending Office:

Assignee Name:_______________________
Address:____________________________
____________________________________
Attention:___________________________
Telephone: (___)______________________
Telecopier: (___)______________________
Electronic Mail:_______________________

 

(b)          Domestic Lending Office:

Assignee Name:_______________________
Address:____________________________
____________________________________
Attention:___________________________
Telephone: (___)______________________
Telecopier: (___)______________________
Electronic Mail:_______________________

 

(c)          Notice Address:

Assignee Name:_______________________
Address:____________________________
____________________________________
Attention:___________________________
Telephone: (___)______________________
Telecopier: (___)______________________
Electronic Mail:_______________________

 

(d)          Payment Instructions: Account No.:

Account No.:_________________________
Attention:___________________________
Reference:___________________________

 

EXHIBIT L (Alexan Southside) – Page 6

 

 

EXHIBIT “M”

 

DEED OF TRUST NOTE

 

$____________ April ____, 2015

 

FOR VALUE RECEIVED, BR BELLAIRE BLVD, LLC, a Delaware limited liability company
(“Borrower”) hereby promises to pay to the order of
___________________________________________ (“Named Lender”) under that certain
Construction Loan Agreement (the “Loan Agreement”) dated of even date herewith,
executed by and among Borrower, Named Lender and the other lenders named therein
(Named Lender and such other lenders are referred to herein, singularly, as a
“Lender” and, collectively, as “Lenders”) and Bank of America, N.A., a national
banking association, as agent for the benefit of the Lenders from time to time a
party thereto (in such capacity, together with any and all of its successors and
assigns, “Administrative Agent”), without offset, in immediately available funds
in lawful money of the United States of America, at the Administrative Agent’s
Office as defined in the Loan Agreement, the principal sum of up to
________________________________ AND NO/100 DOLLARS ($______________) (or the
unpaid balance of all principal advanced against this Note, if that amount is
less), together with interest on the unpaid principal balance of this Note from
day to day outstanding as hereinafter provided.

 

1.          Note; Interest; Payment Schedule and Maturity Date. This Note is one
of the Notes referred to in the Loan Agreement and is entitled to the benefits
thereof. The entire principal balance of this Note then unpaid shall be due and
payable at the times as set forth in the Loan Agreement. Accrued unpaid interest
shall be due and payable at the times and at the interest rate as set forth in
the Loan Agreement until all principal and accrued interest owing on this Note
shall have been fully paid and satisfied. Any amount not paid when due and
payable hereunder shall, to the extent permitted by applicable Law, bear
interest and if applicable a late charge as set forth in the Loan Agreement.

 

2.          Security; Loan Documents. The security for this Note includes a
Leasehold Deed of Trust, Assignment of Rents and Leases, Security Agreement,
Fixture Filing and Financing Statement (which, as it may have been or may be
amended, restated, modified or supplemented from time to time, is herein called
the “Deed of Trust”) dated of even date herewith, from Borrower to PRLAP, INC.,
a Texas corporation, Trustee, covering certain property in Houston, Harris
County, Texas, described therein (the “Property”). This Note, the Deed of Trust,
the Loan Agreement and all other documents now or hereafter executed by Borrower
or a Guarantor (as defined in the Loan Agreement), including any other Note, for
the purpose of evidencing, securing, or guaranteeing the loan evidenced by this
Note and any other Note referenced in and issued pursuant to the Loan Agreement
(the “Loan”), are, as the same have been or may be amended, restated, modified
or supplemented from time to time, herein sometimes called individually a “Loan
Document” and together the “Loan Documents.” Unless otherwise defined herein,
capitalized terms used herein shall have the meanings ascribed thereto in the
Loan Agreement.

 

EXHIBIT M (Alexan Southside) – Page 1

 

 

3.          Defaults.

 

(a)          It shall be a default (“Default”) under this Note and each of the
other Loan Documents if after the expiration of any applicable notice and grace
period (including that set forth in Section 4.1(a) of the Loan Agreement,
(i) any principal, interest or other amount of money due under this Note is not
paid in full when due, regardless of how such amount may have become due;
(ii) any covenant, agreement, condition, representation or warranty herein or in
any other Loan Documents is not fully and timely performed, observed or kept; or
(iii) there shall occur any Default under the Deed of Trust or any other Loan
Document. Upon the occurrence of a Default, Administrative Agent on behalf of
the Lenders shall have the rights to declare the unpaid principal balance and
accrued but unpaid interest on this Note, and all other amounts due hereunder
and under the other Loan Documents, at once due and payable (and upon such
declaration, the same shall be at once due and payable), to foreclose any liens
and security interests securing payment hereof and, subject to any limitations
contained in the Loan Documents, to exercise any of its other rights, powers and
remedies under this Note, under any other Loan Document, or at Law or in equity.

 

(b)          All of the rights, remedies, powers and privileges (together,
“Rights”) of Administrative Agent on behalf of the Lenders provided for in this
Note and in any other Loan Document are cumulative of each other and, subject to
any limitations contained in the Loan Documents, of any and all other Rights at
Law or in equity. The resort to any Right shall not prevent the concurrent or
subsequent employment of any other appropriate Right. No single or partial
exercise of any Right shall exhaust it, or preclude any other or further
exercise thereof, and every Right may be exercised at any time and from time to
time. No failure by Administrative Agent or Lenders to exercise, nor delay in
exercising any Right, including but not limited to the right to accelerate the
maturity of this Note, shall be construed as a waiver of any Default or as a
waiver of any Right. Without limiting the generality of the foregoing
provisions, the acceptance by Named Lender from time to time of any payment
under this Note which is past due or which is less than the payment in full of
all amounts due and payable at the time of such payment, shall not
(i) constitute a waiver of or impair or extinguish the right of Administrative
Agent on behalf of Lenders to accelerate the maturity of this Note or to
exercise any other Right at the time or at any subsequent time, or nullify any
prior exercise of any such Right, or (ii) constitute a waiver of the requirement
of punctual payment and performance or a novation in any respect.

 

(c)          If any holder of this Note retains an attorney in connection with
any Default or at maturity or to collect, enforce or defend this Note or any
other Loan Document in any lawsuit or in any probate, reorganization,
bankruptcy, arbitration or other proceeding, then, subject to the limitations in
the Loan Agreement, Borrower agrees to pay to each such holder, in addition to
principal, interest and any other sums owing to Lenders hereunder and under the
other Loan Documents, all costs and expenses incurred by such holder in trying
to collect this Note or in any such suit or proceeding, including, without
limitation, reasonable attorneys’ fees and expenses, investigation costs and all
court costs, whether or not suit is filed hereon, whether before or after the
Maturity Date, or whether in connection with bankruptcy, insolvency or appeal,
or whether collection is made against Borrower or any Guarantor or endorser or
any other person primarily or secondarily liable hereunder.

 

EXHIBIT M (Alexan Southside) – Page 2

 

 

4.          Heirs, Successors and Assigns. The terms of this Note and of the
other Loan Documents shall bind and inure to the benefit of the heirs, devisees,
representatives, successors and assigns of the parties. The foregoing sentence
shall not be construed to permit Borrower or Named Lender to assign the Loan (or
any portion thereof) except as otherwise permitted under the Loan Documents. As
further provided in the Loan Agreement, but subject to compliance with the
requirements contained therein, Named Lender may, at any time, sell, transfer,
or assign all or a portion of its interest in this Note, the Deed of Trust and
the other Loan Documents.

 

5.          General Provisions. Time is of the essence with respect to
Borrower’s Obligations under this Note. Borrower and all sureties, endorsers,
guarantors and any other party now or hereafter liable for the payment of this
Note in whole or in part, hereby severally (a) waive demand, presentment for
payment, notice of dishonor and of nonpayment, protest, notice of protest,
notice of intent to accelerate, notice of acceleration and all other notices
(except any notices which are specifically required by this Note or any other
Loan Document, or otherwise required by Law), filing of suit and diligence in
collecting this Note or enforcing any of the security herefor; (b) agree to any
substitution, subordination, exchange or release of any such security or the
release of any party primarily or secondarily liable hereon; (c) agree that
neither Administrative Agent nor any Lender shall be required first to institute
suit or exhaust its remedies hereon against Borrower or others liable or to
become liable hereon or to perfect or enforce its rights against them or any
security herefor; (d) consent to any extensions or postponements of time of
payment of this Note for any period or periods of time and to any partial
payments, before or after maturity, and to any other indulgences with respect
hereto, without notice thereof to any of them; and (e) submit (and waive all
rights to object) to non-exclusive personal jurisdiction of any state or federal
court sitting in Dallas County, Texas, and venue in Dallas County, Texas, for
the enforcement of any and all obligations under this Note and the Loan
Documents; and (f) agree that their liability under this Note shall not be
affected or impaired by any determination that any security interest or lien
taken by Lender to secure this Note is invalid or unperfected. A determination
that any provision of this Note is unenforceable or invalid shall not affect the
enforceability or validity of any other provision and the determination that the
application of any provision of this Note to any person or circumstance is
illegal or unenforceable shall not affect the enforceability or validity of such
provision as it may apply to other persons or circumstances. This Note may not
be amended except in a writing specifically intended for such purpose and
executed by the party against whom enforcement of the amendment is sought.
Captions and headings in this Note are for convenience only and shall be
disregarded in construing it. THIS NOTE, AND ITS VALIDITY, ENFORCEMENT AND
INTERPRETATION, SHALL BE GOVERNED BY TEXAS LAW (WITHOUT REGARD TO ANY CONFLICT
OF LAWS PRINCIPLES) AND APPLICABLE UNITED STATES FEDERAL LAW.

 

6.          Notices. Any notice, request, or demand to or upon Borrower,
Administrative Agent or Lender shall be deemed to have been properly given or
made when delivered in accordance with the Loan Agreement.

 

EXHIBIT M (Alexan Southside) – Page 3

 

 

7.          No Usury. It is expressly stipulated and agreed to be the intent of
Borrower, Administrative Agent and all Lenders at all times to comply with
applicable state law or applicable United States federal law (to the extent that
it permits a Lender to contract for, charge, take, reserve, or receive a greater
amount of interest than under state law) and that this Section shall control
every other covenant and agreement in this Note and the other Loan Documents. If
applicable state or federal law should at any time be judicially interpreted so
as to render usurious any amount called for under this Note or under any of the
other Loan Documents, or contracted for, charged, taken, reserved, or received
with respect to the Loan, or if Administrative Agent’s exercise of the option to
accelerate the Maturity Date, or any prepayment by Borrower results in Borrower
having paid any interest in excess of that permitted by applicable law, then all
excess amounts theretofore collected by Administrative Agent and each Lender
shall be credited on the principal balance of the Loan and all other
indebtedness and the provisions of the Loan and the other Loan Documents shall
immediately be deemed reformed and the amounts thereafter collectible hereunder
and thereunder reduced, without the necessity of the execution of any new
documents, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder or thereunder. All
sums paid or agreed to be paid to Administrative Agent or Lenders for the use,
forbearance, or detention of the Loan shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term of the Loan until payment in full so that the rate or amount of
interest on account of the Loan does not exceed the maximum lawful rate from
time to time in effect and applicable to the Loan for so long as the Loan is
outstanding.

 

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

 

THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.

 

EXHIBIT M (Alexan Southside) – Page 4

 

 

IN WITNESS WHEREOF, Borrower has duly executed this Note as of the date first
above written.

 

  BORROWER:       BR BELLAIRE BLVD, LLC,   a Delaware limited liability company
        By: Blaire House, LLC, a Delaware limited liability company,     a
manager               By: HCH 114 Southside, L.P.,       a Delaware limited
partnership,       its managing member                 By: Maple Multi-Family
Development, L.L.C.,         a Texas limited liability company,         its
general partner                   By:           Name:           Title:  

 

EXHIBIT M (Alexan Southside) – Page 5

 

 

EXHIBIT “N”

 

INTENTIONALLY OMITTED

 

EXHIBIT N (Alexan Southside) – Page 1

 

 

EXHIBIT “O”

 

COMPLIANCE CERTIFICATE

 

Bank of America, N.A.

901 Main Street, 20th Floor

Dallas, Texas 75202

Attn: Jane Williams

 

Ladies and Gentlemen:

 

Reference is made to that certain Construction Loan Agreement dated as of April
____, 2015 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Agreement;” the terms defined therein being
used herein as therein defined), the parties to which include BR Bellaire Blvd,
LLC, a Delaware limited liability company (“Borrower”) and Bank of America,
N.A., a national banking association (“Administrative Agent”). Borrower hereby
certifies that:

 

1.          All financial statements delivered to Administrative Agent fairly
present the financial condition, results of operations and cash flows of the
Borrower, in accordance with sound accounting principles consistently applied,
as of such date and for such period.

 

2.          Borrower has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made, a detailed review of the
condition (financial or otherwise) of the Borrower during the accounting period
covered by such financial statements.

 

3.          A review of the activities of the Borrower during such fiscal period
has been made with a view to determining whether during such fiscal period the
Borrower performed and observed all its Obligations under the Loan Documents,
and

 

[select one:]

 

[to the best knowledge of Borrower, during such fiscal period the Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Potential Default or Default has occurred and is
continuing.]

 

—or—

 

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Potential Default or Default and its nature and
status:]

 

4.          The financial covenant analyses and information set forth on
Schedule I attached hereto are true and accurate on and as of the date of this
Certificate and have been formulated using the calculations set forth on
Schedule II attached hereto.

 

EXHIBIT O (Alexan Southside) – Page 1

 

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_________________, 20___.

 

  BR BELLAIRE BLVD, LLC,   a Delaware limited liability company             By:
Blaire House, LLC,     a Delaware limited liability company, a manager          
    By: HCH 114 Southside, L.P.,       a Delaware limited partnership,       its
managing member                 By: Maple Multi-Family Development, L.L.C.,    
    a Texas limited liability company,         its general partner              
    By:           Name:           Title:  

 

EXHIBIT O (Alexan Southside) – Page 2

 

 

SCHEDULE I

 

to the Compliance Certificate

 

For the Quarter/Year ended ___________________(“Statement Date”)

 

The Borrower’s Debt Service Coverage Ratio for the Calculation Period:

 

(a) Adjusted Income $___________________ (b) Adjusted Expenses
$___________________ (c) NOI $___________________ (d) Debt Service
$___________________ (e) Debt Service Coverage Ratio (c)/(d)  

 

EXHIBIT O (Alexan Southside) – Page 3

 

 

EXHIBIT “P”

 

SCHEDULE OF LENDERS

 

BANK OF AMERICA, N.A., as Administrative Agent:   Domestic and Libor Lending
Office:   Bank of America, N.A., as Administrative Agent 901 Main Street, 20th
Floor Dallas, TX  75202 Attention: Sandra Zastrow, Real Estate Loan
Administration Telephone: 214/209-9325 Facsimile: (214) 209-1571 Electronic
mail:                Sandra.d.zastrow@baml.com     Notices:       Bank of
America, N.A., as Administrative Agent 901 Main Street, 20th Floor Dallas, TX
 75202 Attention: Sandra Zastrow, Real Estate Loan Administration Telephone:
214/209-9325 Facsimile: (214) 209-1571 Electronic
mail:                Sandra.d.zastrow@baml.com

 

BANK OF AMERICA, N.A., as Lender Commitment Amount: $31,800,000.00   Pro Rata
Share: 100%

 

Domestic and Libor Lending Office:   Bank of America, N.A. 901 Main Street, 20th
Floor Dallas, TX  75202 Attention: Sandra Zastrow, Real Estate Loan
Administration Telephone: 214/209-9325 Facsimile: (214) 209-1571 Electronic
mail:                Sandra.d.zastrow@baml.com     Notices:       Bank of
America, N.A. 901 Main Street, 20th Floor Dallas, TX  75202 Attention: Sandra
Zastrow, Real Estate Loan Administration Telephone: 214/209-9325 Facsimile:
(214) 209-1571 Electronic mail:                Sandra.d.zastrow@baml.com

 

EXHIBIT P (Alexan Southside) – Page 1

 

 

Payment Instructions; Account No.:   Bank Name: Bank of America, N.A. Real
Estate Loan Administration Services #1503 ABA #0260-0959-3 To Credit GL Account
1367051723000 Attn:  Syndicated Wires RE: Obligor Name BR Bellaire Blvd, LLC;

 

EXHIBIT P (Alexan Southside) – Page 2

 